Exhibit 10(ii)(i)
HARRIS CORPORATION
SALARIED RETIREMENT PLAN








































Amended and Restated as of January 1, 2017




--------------------------------------------------------------------------------






HARRIS CORPORATION SALARIED RETIREMENT PLAN
FOREWORD
The Plan as set forth in this document is known as the Harris Corporation
Salaried Retirement Plan (the ”Plan”), which was formerly known as the Exelis
Salaried Retirement Plan, and before that known as the ITT Salaried Retirement
Plan.
ITT Corporation adopted the International Telephone Pension and Benefit Plan to
be effective January 1, 1929. That Plan has been subsequently amended from time
to time and the Plan contained therein constituted an amendment to and
restatement of the Plan, effective December 19, 1995. Except as provided
therein, events occurring prior to December 19, 1995, are governed by the terms
of the Plan in effect at the time the event occurred. As of December 19, 1995,
ITT Corporation, a Delaware corporation, distributed to the holders of shares of
ITT Corporation common stock, all the outstanding shares of common stock of ITT
Destinations, Inc., and all the outstanding shares of common stock of ITT
Hartford Group, Inc., ITT Corporation, formerly known as ITT Industries, Inc.,
an Indiana corporation, was the successor to ITT Corporation.
The Plan was amended and restated, effective as of January 1, 2000, to reflect
certain design and administrative changes and to conform the Plan to certain
legislative and regulatory changes that went into effect since the date of the
last restatement of the Plan.
Effective July 1, 2006, the Plan was renamed the ITT Salaried Retirement Plan.
The Plan was amended and restated, generally effective January 1, 2010, and that
restatement incorporated all amendments adopted to the Plan since its last
restatement and was intended to reflect current law and regulations, including
but not limited to: the Economic Growth and Tax Relief Reconciliation Act of
2002; the Pension Protection Act of 2006; the Heroes Earnings Assistance and
Relief Tax Act of 2008; and the Worker, Retiree, and Employer Recovery Act of
2008, to the extent applicable and effective as of the date of that restatement.
Effective August 16, 2011 and October 1, 2011, ITT Corporation amended the Plan
to reflect certain design changes, including freezing the Plan to new entrants
for salaried employees first hired on or after October 1, 2011, as well as those
employees first transferred to salaried status at ITT Corporation on or after
October 1, 2011, eliminating the choice between accruing benefits in the pension
equity plan formula or the applicable traditional pension plan formula, and
ceasing future accruals under the Plan’s pension equity formula, and ceasing
accruals under the Plan’s traditional pension formula for active members, other
than eligible active members who affirmatively elected to continue to
participate in the Plan and receive compensation and benefit service accruals
under the traditional pension plan formula. ITT Corporation also amended the
Plan in anticipation of the split-up of ITT Corporation into three separate,
publically traded companies.
Effective October 31, 2011, ITT Corporation restructured into three separate,
publicly-traded companies named ITT Corporation, Exelis Inc., and Xylem Inc. In
connection with this restructuring, the Plan was amended, effective October 31,
2011, to reflect the restructuring and to transfer the sponsorship of the Plan
to Exelis Inc. (“Exelis”). Effective October 31, 2011, Exelis amended the Plan
pursuant to, and in accordance with, Resolutions of the Board of Directors of
Exelis adopted by Written Consent on October 11, 2011, and changed the name of
the Plan to the Exelis Salaried Retirement Plan. Effective October 31, 2011,
Exelis further amended the Plan to designate the individuals who would serve on
the Administrative Committee and the Investment Committee.
Effective January 1, 2012, the Plan was amended and restated to reflect certain
design change amendments made by ITT Corporation in anticipation of the
restructuring of ITT Corporation and amendments to the Plan adopted by Exelis.
The Plan, as amended and restated, effective January 1, 2012, constituted a
successor plan to the ITT Salaried Retirement Plan and was intended to reflect
current law and regulations. The Plan was further amended and restated effective
January 1, 2014, to incorporate five amendments into the Plan adopted since its
prior amendment and restatement and to cease all future accruals effective
December 31, 2016, unless otherwise provided in an Appendix hereto.


i

--------------------------------------------------------------------------------





The Plan is being further amended and restated, effective January 1, 2017, in
part to reflect the transfer of Plan sponsorship, effective January 1, 2016,
from Exelis to Harris Corporation (the “Company”).
The provisions of the Plan are conditioned upon the Plan’s qualification under
Section 401(a) of the Code (as herein defined) and Employer (as herein defined)
contributions being deductible under Section 404 of the Code. It is further
intended that the Plan conform to the requirements of Title I of ERISA (as
herein defined) and that the Investment Master Trust of Exelis Inc. be qualified
under Section 501 of the Code.
Subject to the preceding sentence, the Plan shall be construed, regulated and
administered under the laws of the State of Florida; to the extent such laws are
not superseded by applicable Federal law. Unless otherwise expressly provided in
this Plan and consistent with applicable law, (i) the rights and benefits of any
Member who retires, or whose employment is terminated, whichever first occurs,
are determined in accordance with the provisions of the Plan in effect at the
time of such retirement, or termination, and (ii) no revision to the Plan shall
deprive any Member (as herein defined) who retires, or whose employment is
terminated prior to such revision, of any rights and benefits which theretofore
had accrued under the Plan.


ii

--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1 - DEFINITIONS
1
1.01


Accrued Benefit
1
1.02


Administrative Committee
1
1.03


Annual Dollar Limit
1
1.04


Annuity Starting Date
1
1.05


Appendix
1
1.06


Associated Company
1
1.07


Beneficiary
1
1.08


Benefit Service
1
1.09


Board of Directors
1
1.10


Code
1
1.11


Company
1
1.12


Compensation
1
1.13


Early Retirement Date
1
1.14


Effective Date of the Plan
1
1.15


Eligibility Service
1
1.16


Employee
1
1.17


Equivalent Actuarial Value
1
1.18


ERISA
1
1.19


Final Average Compensation
1
1.20


Former Pension Plan
1
1.21


Hours of Service
1
1.22


Investment Committee
1
1.23


ITT Corporation
1
1.24


IRS Interest Rate
1
1.25


IRS Mortality Table
1
1.26


Leased Employee
1
1.27


Member
1
1.28


Normal Retirement Date
1
1.29


Parental Leave
1
1.30


Participating Employee
1
1.31


Participating Unit
1
1.32


Plan
1
1.33


Plan Year
1
1.34


Postponed Retirement Date
1
1.35


Prior Salaried Plan
1
1.36


Registered Domestic Partner
1
1.37


Section 401(a)(17) Employee
1
1.38


Severance Date
1
1.39


Social Security Benefit
1
1.40


Social Security Retirement Age
1
1.41


Spousal Consent
1
1.42


Spouse
1
1.43


Stability Period
1



iii

--------------------------------------------------------------------------------





1.44


Statutory Compensation
1
1.45


Trustee
1
ARTICLE 2 - SERVICE
1
2.01


Eligibility Service
1
2.02


Benefit Service
1
2.03


Questions Relating to Service under the Plan
1
ARTICLE 3 - MEMBERSHIP
1
3.01


Persons Employed on December 31, 2013
1
3.02


Persons First Employed as Employees after December 31, 2011
1
3.03


Persons Employed as Leased Employees with the Company or an Associated Company
1
3.04


Persons Employed as other than Employees by the Company
1
3.05


Reemployment of Former Employees, Former Members and Retired Members
1
3.06


Termination of Membership
1
3.07


Questions Relating to Membership in the Plan
1
ARTICLE 4 - BENEFITS
1
4.01


Plan Benefit Formulas
1
4.02


Normal Retirement Allowance
1
4.03


Postponed Retirement Allowance
1
4.04


Standard Early Retirement Allowance
1
4.05


Special Early Retirement Allowance
1
4.06


Vested Benefit
1
4.07


Forms of Benefit Payment after Retirement
1
4.08


Survivor’s Benefit Applicable before Retirement
1
4.09


Maximum Benefits
1
4.10


No Duplication
1
4.11


Payment of Benefits
1
4.12


Reemployment of Former Member or Retired Member
1
4.13


Return of Contributions with Respect to Members who Participated in a
Contributory Former Pension Plan
1
4.14


Payment of “Accumulated Benefits” under Former Pension Plans
1
4.15


Top-heavy Provisions
1
4.16


Payment of Medical Benefits for Certain Members who retire Under the Plan
1
4.17


Transfers from Other Qualified Plans
1
4.18


Direct Rollover of Certain Distributions
1
4.19


Delayed Commencement of Benefits
1
4.20


Limitations Based on Funded Status of the Plan
1
4.21


Limitations on Unpredictable Contingent Event Benefit
1
ARTICLE 5 - ADMINISTRATION OF PLAN
1
5.01


Plan Administrator
1
5.02


Appointment of Administrative Committee
1
5.03


Duties and Powers of Administrative Committee
1
5.04


Appointment of Investment Committee
1
5.05


Duties of Investment Committee
1
5.06


Named Fiduciary
1
5.07


Meetings
1
5.08


Claims Procedure
1
5.09


Compensation and Bonding
1



iv

--------------------------------------------------------------------------------





5.10


Electronic Media
1
ARTICLE 6 - CONTRIBUTIONS
1
ARTICLE 7 - MANAGEMENT OF FUNDS
1
ARTICLE 8 - CERTAIN RIGHTS AND LIMITATIONS
1
8.01


Termination of the Plan
1
8.02


Limitation Concerning Highly compensated Employees or Highly compensate Former
Employees
1
8.03


Conditions of Employment Not Affected by Plan
1
8.04


Offsets
1
8.05


Denial of Benefits
1
8.06


Limitation on Benefits In the Event of a Liquidity Shortfall
1
8.07


Notice of Address and Missing Persons
1
8.08


Beneficiary’s Ability to Disclaim Interest in Plan
1
8.09


Construction; Venue
1
8.10


Limitations of Time for Submitting Claims and Filing Suits
1
8.11


Legal Fees
1
ARTICLE 9 - NONALIENATION OF BENEFITS
1
ARTICLE 10 - AMENDMENTS
1
APPENDIX A
A-1
APPENDIX B
B-1
APPENDIX C
C-1
APPENDIX D
D-1
APPENDIX E
E-1
APPENDIX F
F-1
APPENDIX G
G-1















































v

--------------------------------------------------------------------------------






HARRIS CORPORATION SALARIED RETIREMENT PLAN
ARTICLE 1 - DEFINITIONS



1.01     Accrued Benefit shall mean, as of any date of determination, a Member’s
retirement allowance computed under Section 4.01(d).



1.02    Administrative Committee shall mean, effective May 29, 2015, the
Employee Benefits Committee of the Company, or successor thereto, appointed
pursuant to Section 5.02 to administer the Plan. Reference herein to the
Administrative Committee also shall include any person or entity to whom the
Administrative Committee has delegated any of its authority pursuant to
Section 5.03 to the extent of the delegation.



1.03    Annual Dollar Limit shall mean the compensation limit set forth in
Section 401(a)(17) of the Code, as adjusted from time to time by the Secretary
of the Treasury in accordance with Section 401(a)(17) of the Code.



1.04    Annuity Starting Date shall mean the first day of the first period for
which an amount is due on behalf of a Member or former Member as an annuity or
any other form of payment under the Plan.



1.05    Appendix shall mean (a) those special provisions, attached to the Plan
as appendices, which are applicable to certain persons covered by the Plan or
(b) the tables of factors which are used in determining the amount of the
various forms of benefits payable under the Plan.

1.06    Associated Company shall mean any division, subsidiary or affiliated
company of the Company not participating in the Plan and designated by the
Administrative Committee as an Associated Company for purposes of the Plan
during the period for which such designation exists; provided, however, that any
such division, subsidiary or affiliated company not participating in the Plan
which is (a) a component member of a controlled group of corporations (as
defined in Section 414(b) of the Code), which controlled group of corporations
includes as a component member the Company, (b) any trade or business under
common control (as defined in Section 414(c) of the Code) with the Company, (c)
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes the Company, or (d) any other entity required to be aggregated with the
Company pursuant to regulations under Section 414(o) of the Code, shall
automatically be an Associated Company hereunder during the period it is a
division, subsidiary or affiliated company of the Company, or during such period
as may otherwise be determined by the Administrative Committee. Notwithstanding
the foregoing, for purposes of the preceding sentence and Section 4.09, the
definitions of Section 414(b) and (c) of the Code shall be modified as provided
in Section 415(h) of the Code.



1.07    Beneficiary shall mean any person or entity named by a Member by written
designation to receive certain benefits payable in the event of his death as
provided under Section 4.07 or 4.08



1.08    Benefit Service shall mean employment recognized as such for the
purposes of computing a benefit under the Plan as provided under ARTICLE 2. “TPP
Benefit Service” shall mean a Member’s Benefit Service prior to January 1, 2017,
to be credited under the TPP Formula as defined pursuant to Section 2.02(b).
“PEP Benefit Service” shall mean a Member’s Benefit Service prior to January 1,
2012, to be credited under the PEP Formula as defined in Section 2.02(b).
Notwithstanding anything in the Plan to the contrary, no employment with Harris
Corporation prior to May 29, 2015 shall be recognized as Benefit Service for
purposes of the Plan.



1.09    Board of Directors shall mean the Board of Directors of the Company, or
of any successor by merger, purchase or otherwise.



1.10    Code shall mean the Internal Revenue Code of 1986, as amended from time
to time.



1.11    Company shall mean, (i) effective as of January 1, 2016, Harris
Corporation or any successor by merger, purchase or otherwise (ii) for the
period of time beginning October 31, 2011 and ending December 31, 2015,


6

--------------------------------------------------------------------------------





Exelis Inc. and (iii) for the period prior to October 31, 2011, ITT Corporation,
and, in each case, any Participating Unit thereof, with respect to its
Employees.



1.12    Compensation shall mean, except as otherwise provided below or in an
Appendix hereto, the total remuneration paid to a Member prior to January 1,
2012, (whether before or during membership in the Plan) for services rendered to
the Company or any Associated Company, including annual base salary, overtime,
and shift differential (determined prior to any elective deferrals as defined in
Section 402(g)(3) of the Code and including amounts contributed by the Company
or an Associated Company pursuant to a salary reduction agreement which are not
includible in the gross income of the Employee under Section 125 or 132(f)(4) of
the Code), but excluding foreign service pay, automobile allowance, separation
pay or other special pay or allowances of similar nature, and unless heretofore
or hereafter specifically designated as being included in Compensation for
purposes of the Plan by the Administrative Committee under rules or regulations
uniformly applicable to all Members similarly situated, all bonuses, commissions
and incentive pay and excluding the cost of any public or private employee
benefit plan, including the Plan. For the period beginning January 1, 2009, and
ending December 31, 2011, Compensation shall include differential wage payments
(as defined in Section 3401(h)(2) of the Code) paid by the Company or an
Associated Company with respect to any period during which an individual is
performing service in the uniformed services (as defined in
Section 3401(h)(2)(A) of the Code).


Except as otherwise provided below or in an Appendix hereto, effective on and
after January 1, 2012, with respect to a Member who is a Participating Employee,
Compensation shall include the total remuneration paid on or after January 1,
2012, and prior to January 1, 2017, to such Member for services rendered to the
Company while accruing Benefit Service, including annual base salary, overtime,
and shift differential (determined prior to any elective deferrals as defined in
Section 402(g)(3) of the Code and including amounts contributed by the Company
pursuant to a salary reduction agreement which are not includible in the gross
income of the Employee under Section 125 or 132(f)(4) of the Code) but excluding
foreign service pay, automobile allowance, separation pay or other special pay
or allowances of similar nature, and unless heretofore or hereafter specifically
designated as being included in Compensation for purposes of the Plan by the
Administrative Committee under rules or regulations uniformly applicable to all
Members similarly situated, all bonuses, commissions and incentive pay and
excluding the cost of any public or private employee benefit plan, including the
Plan.
Effective as of January 1, 2012, Compensation shall also include differential
wage payments (as defined in Section 3401(h)(2) of the Code) paid by the Company
or an Associated Company with respect to any period during which a Member is
accruing Benefit Service, while performing service in the uniformed services (as
defined in Section 3401(h)(2)(A) of the Code).
Except as otherwise provided in an Appendix and notwithstanding any Plan
provision to the contrary, on or after January 1, 2012, and prior to January 1,
2017, Compensation shall only include remuneration as described above paid by
the Company to a Member while such Member is a Participating Employee accruing
Benefit Service under the provisions of this Plan.
With respect to any Plan Year commencing on or after January 1, 2002, annual
Compensation taken into account for any purpose under the Plan shall not exceed
the Annual Dollar Limit.
Notwithstanding the above, any Appendix hereto, or any other provision herein to
the contrary, compensation which is attributable to the conversion, effective as
of December 25, 2015 or such later date as determined from time to time, of
certain accrued vacation and paid time off to a deferred lump sum amount, shall
be excluded for all purposes of this Plan.
The Administrative Committee shall resolve any questions arising hereunder as to
the meaning of Compensation on a basis uniformly applicable to all Employees
similarly situated.



1.13    Early Retirement Date shall mean the date as determined in the manner
set forth in Section 4.04 or Section 4.05.




7

--------------------------------------------------------------------------------






1.14    Effective Date of the Plan shall mean January 1, 1976.



1.15    Eligibility Service shall mean any employment recognized as such for the
purposes of meeting the eligibility requirements for membership in the Plan and
for eligibility for benefits under the Plan as provided under Article 2.
Notwithstanding anything in the Plan to the contrary, no employment with Harris
Corporation prior to May 29, 2015 shall be recognized as Eligibility Service for
purposes of the Plan.



1.16    Employee shall mean any U.S. citizen or resident alien (as defined in
Section 7701(b) of the Code) regularly employed by the Company who is considered
a salaried employee for purposes of the Company’s employee benefit plans, who is
paid from a payroll maintained in the continental United States, Hawaii, Puerto
Rico, or the U.S. Virgin Islands, and who receives regular and stated
compensation other than a pension or retainer. However, no person shall be an
Employee for purposes of the Plan who is (a) classified as a consultant by the
Company, (b) a non-resident alien, (c) paid on an hourly basis and who, under
the Company’s employment classification practices, is considered as an
hourly-rated employee for purposes of the Company’s employee benefit plans, (d)
accruing benefits (or eligible to accrue benefits) in respect of current service
under any other pension, retirement, qualified profit-sharing or other similar
plan of the Company (other than the Harris Corporation Retirement Plan or any
other plan specified by the Administrative Committee from time to time) or of
any Associated Company or of any other direct or lower tier subsidiary or
affiliated company of the Company, (e) on the payroll of a third party with whom
the Company has contracted for the provision of said person’s services, (f) a
Leased Employee, or (g) hired by the Company on or after September 1, 2007, and
(1) who is regularly employed in a permanent position (as distinguished from a
temporary assignment); (2) whose primary place of employment with the Company is
outside of the United States; and (3) who has his primary residence outside of
the United States and provided further, that no person shall be an Employee for
purposes of the Plan whose terms and conditions of employment are determined by
a collective-bargaining agreement with the Company which does not make this Plan
applicable to him. In addition, any person who is engaged by the Company to
perform services for the Company in a relationship (a) that the Company
characterizes as other than an employment relationship, or (b) that the
individual has agreed is not an employment relationship, such as where the
Company engages the individual to perform services as an independent contractor,
even if a determination is made by the Internal Revenue Service or other
governmental agency or court after the individual is engaged to perform such
services that the individual is an employee of the Company for purposes of the
Code shall not be an Employee for purposes of this Plan. The term “employee” as
used in this Plan means any individual who is employed by the Company or an
Associated Company as a common law employee of the Company or an Associated
Company regardless of whether the individual is an “Employee.”



1.17    Equivalent Actuarial Value shall mean equivalent value of a benefit
under the Plan determined on the basis of the applicable factors set forth in
Appendix A, except as otherwise specified in the Plan, Appendix E or Appendix F.
In any other event, Equivalent Actuarial Value shall be determined on the same
actuarial basis utilized to compute the factors set forth in Appendix A.


Notwithstanding any Plan provision to the contrary, except as otherwise
specified in Appendix E of the Plan, when determining the Equivalent Actuarial
Value of a Member’s retirement allowance or vested benefit based on the IRS
Interest Rate and IRS Mortality Table in effect on an Annuity Starting Date on
or after January 1, 2005, and prior to January 1, 2006, the Equivalent Actuarial
Value of such retirement allowance or vested benefit shall not be less than the
amount determined on the basis of the IRS Mortality Table and IRS Interest Rate
as defined under the provisions of the Plan as in effect on December 31, 2004.



1.18    ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.



1.19    Final Average Compensation shall mean, except as otherwise provided
below, with respect to:





(a)a Post-1999 Member and Pre-2000 Member, the sum of:




8

--------------------------------------------------------------------------------





(i)The average of that portion of the Member’s Compensation equal to his annual
base salary earned in any five calendar years of (i) Eligibility Service, for
calendar years ending prior to January 1, 2012, and (ii) Benefit Service, for
calendar years beginning on and after January 1, 2012, and ending prior to
January 1, 2017, in which such annual base salary was highest; plus


(ii)The average of that portion of the Member’s Compensation in excess of his
annual base salary earned in any five calendar years of (i) Eligibility Service,
for calendar years ending prior to January 1, 2012, and (ii) Benefit Service,
for calendar years beginning on and after January 1, 2012, and ending prior to
January 1, 2017, in which such excess Compensation was highest; provided,
however, that the calendar years on which such averages are based shall be any
five calendar years during the last 120 calendar months of the Member’s
Eligibility Service (earned prior to January 1, 2012) and Benefit Service
(earned on and after January 1, 2012, and ending prior to January 1, 2017), as
applicable, or, if the sum of a Member’s Eligibility Service (earned prior to
January 1, 2012) and Benefit Service (earned on and after January 1, 2012, and
ending prior to January 1, 2017) is less than five years, all of his calendar
years of such service; provided, further, however, that beginning on and after
January 1, 1989 (a) the annual base salary earned in any calendar year and taken
into account for purposes of “Final Average Compensation,” and (b) the amount in
excess of base annual salary earned in any calendar year and taken into account
for purposes of “Final Average Compensation,” and (c) the sum of (a) and (b)
taken into account for any calendar year, each shall not exceed the Annual
Dollar Limit. In applying the Annual Dollar Limit to a Member’s Total
Compensation for the applicable calendar year, the Annual Dollar Limit shall
first be applied to the annual base salary earned by the Member in that calendar
year, with any remainder then applied to the amount of the Member’s Compensation
in excess of his base annual base earned in that calendar year.



(b)    a Post-2004 Member, the average of the Member’s Compensation earned in
any five consecutive years of Eligibility Service (earned prior to January 1,
2012) and Benefit Service (earned on or after January 1, 2012, and ending prior
to January 1, 2017) in which such Compensation was highest. However, the
calendar years on which such average is based shall be any five calendar years
during the last 120 calendar months of the Member’s Eligibility Service (for
calendar years ending prior to January 1, 2012) and Benefit Service (for
calendar years beginning on and after January 1, 2012, and ending prior to
January 1, 2017) or, if the sum of a Post-2004 Member’s Eligibility Service
(earned prior to January 1, 2012) and Benefit Service (earned on and after
January 1, 2012, and ending prior to January 1, 2017) is less than five years,
all of his years of such service. Except as otherwise provided by the
Administrative Committee under rules uniformly applicable to all Members
similarly situated, Compensation paid or received after a Member’s Severance
Date shall not be taken into account for purposes of determining Final Average
Compensation hereunder.
If the Member terminates employment before the last day of the calendar year or
otherwise experiences an interruption in Eligibility Service (with respect to
calendar years beginning January 1, 2012) or Benefit Service (with respect to
calendar years beginning on and after January 1, 2012, and ending prior to
January 1, 2017), the Administrative Committee shall, in accordance with rules
uniformly applicable to all persons similarly situated, determine the amount of
the Member’s Final Average Compensation. Unless otherwise provided in an
Appendix hereto, (i) the term Eligibility Service as used in this Section shall
include all service rendered prior to January 1, 2012, recognized as Eligibility
Service for purposes of eligibility requirements under Article 2 and (ii) the
term Benefit Service as used in this Section shall include all service rendered
on and after January 1, 2012, and ending prior to January 1, 2017, recognized as
Benefit Service under the provisions of Article 2 for purposes of determining a
Member’s Traditional Pension Plan Benefit.
Except as otherwise provided in an Appendix hereto, in no event shall any
Compensation paid to a Member (i) prior to January 1, 2012, for services
rendered while other than as an employee of the Company or an Associated
Company) or (ii) on or after January 1, 2012, and ending prior to January 1,
2017, for services rendered while accruing Eligibility Service but not Benefit
Service be taken into account for purposes of determining Final Average
Compensation hereunder.
Notwithstanding the foregoing, if an Employee was employed by a Participating
Unit when all or part of the Participating Unit was divested by ITT Corporation,
and which divestiture included the transfer of pension benefits and related
assets from this Plan to the pension plan sponsored by the purchaser of the
divested former Participating


9

--------------------------------------------------------------------------------





Unit, only Compensation paid during (i) Eligibility Service rendered on and
after such Employee’s subsequent date of rehire by the Company or an Associated
Company and prior to January 1, 2012, or (ii) Benefit Service rendered on or
after January 1, 2012, and ending prior to January 1, 2017, shall be recognized
for determining such Employee’s Final Average Compensation.
Notwithstanding any Plan provision to the contrary, a Member’s Final Average
Compensation for purposes of determining a Member’s PEP Formula Benefit under
Section 4.01(c) shall be frozen as of December 31, 2011.
Except as otherwise provided above, in Appendix B, or by the Administrative
Committee under rules uniformly applicable to all Members similarly situated,
Final Average Compensation shall be frozen as of December 31, 2011, with respect
to all Members other than Members who are Participating Employees receiving
Benefit Service accruals on or after January 1, 2012.
Notwithstanding any Plan provision to the contrary, a Member’s Final Average
Compensation for purposes of determining a Member’s TPP Formula Benefit under
Section 4.01(b) shall be frozen as of December 31, 2016.
The determination of Final Average Compensation shall be subject to the
provisions of Section 401(a)(17) of the Code.



1.20    Former Pension Plan shall mean, except as otherwise provided in an
Appendix hereto, any pension or retirement plan or plans which shall have been
designated as Former Pension Plans by the Administrative Committee, as such
plans were in effect and applicable to salaried Employees of a Participating
Unit on the day immediately preceding the date the Employees became Members of
the Plan and as such Former Pension Plans are amended to continue as and under
the Plan.



1.21    Hours of Service shall mean hours of employment as defined pursuant to
the provisions of Section 2.01(c).



1.22    Investment Committee shall mean the Investment Committee of the Company
or any successor thereto that is appointed pursuant to Section 5.04. Reference
herein to the Investment Committee also shall include any person or entity to
whom the Investment Committee has delegated any of its authority pursuant to
Section 5.05 to the extent of the delegation.



1.23    ITT Corporation shall mean ITT Corporation as in existence prior to
October 31, 2011, which was formerly known as ITT Industries, Inc., or any
predecessor thereof.



1.24    IRS Interest Rate means, with respect to determining the amount of a
benefit with an Annuity Starting Date:



(a)prior to January 1, 2005, the annual rate of interest on 30-Year Treasury
Securities published by the Commissioner in the calendar month preceding the
Stability Period,



(b)    on or after January 1, 2005, and prior to January 1, 2008, the annual
rate of interest on 30-Year Treasury Securities published by the Commissioner in
the fourth calendar month preceding the Stability Period, and



(c)    on or after January 1, 2008, for purposes of Sections 4.01(c)(i),
4.01(c)(ii)(2) 4.07(b)(v), 4.08(a)(iii), 4.08(b)(iii), 4.09 and 4.11(b) the
interest rate prescribed under Section 417(e)(3)(C) of the Code (as it reads
effective on or after January 1, 2008) published by the Commissioner of Internal
Revenue in the fourth calendar month immediately preceding the applicable
Stability Period, subject to the provisions of the last paragraph of Section
4.01(c)(i), Appendix E and Appendix F.



1.25    IRS Mortality Table means, with respect to determining the amount of a
benefit with an Annuity Starting Date:




10

--------------------------------------------------------------------------------






(a)prior to December 31, 2002, the mortality table prescribed under Section
417(e)(3)(A)(ii)(I) of the Code (as it read prior to the first day of the 2008
Plan Year) as in effect on the first day of the applicable Stability Period;



(b)    on or after December 31, 2002, and prior to January 1, 2008, the
mortality table prescribed by Revenue Ruling 2001-62 as in effect on the first
day of the applicable Stability Period, subject to the provisions of the last
paragraph of Section 4.01(c)(i) and Appendix E and



(c)    on or after January 1, 2008, for purposes of Sections 4.01(c)(i),
4.01(c)(ii)(2), 4.07(b)(v), 4.08(a)(iii), 4.08(b)(iii) 4.09 and 4.11(b), the
mortality table prescribed under Section 417(e)(3)(B) of the Code (as it reads
effective on and after the first day of the 2008 Plan Year), subject to the
provisions of the last paragraph of Section 4.01(c)(i), Appendix E and Appendix
F.



1.26    Leased Employee shall mean any person (other than a common law employee
of the Company or an Associated Company) who, pursuant to an agreement between
the Company and any other person (“leasing organization”) has performed services
for the Company or an Associated Company or any related persons determined in
accordance with Section 414(n)(6) of the Code on a substantially full-time basis
for a period of at least one year and such services are performed under the
primary direction of or control by the Company or an Associated Company.



1.27    Member shall mean any person included in the membership of the Plan as
provided in Article 3. The pronoun he, his or him is used in this document
solely for convenience and does not in any way connote a limit or restriction to
persons of the masculine gender. In all cases, when he, his or him is used it
means with equal effect persons of the feminine gender. A “Pre-2000 Member”
shall mean, a person who first becomes a Member prior to January 1, 2005, and
(a) has an original date of employment with (i) the Company or (ii) an entity
while such entity is designated as an Associated Company, which is prior to
January 1, 2000, and (b) who was employed, on the date of acquisition, by an
entity acquired by the Company prior to February 1, 1999. A “Post-1999 Member”
shall mean, a person who first becomes a Member prior to January 1, 2005, and
(a) has an original date of hire with (i) the Company or (ii) an entity while
such entity is designated as an Associated Company, which is on or after January
1, 2000, and prior to January 1, 2005, or (b) was employed by an entity acquired
by the Company on or after February 1, 1999, and prior to January 1, 2005,
regardless of his original date of hire with such acquired entity. A “Post-2004
Member” shall mean, a person who first becomes a Member on or after January 1,
2005, and (a) has an original date of hire with (i) the Company or (ii) an
entity while such entity is designated as an Associated Company, which is on or
after January 1, 2005, (b) first becomes an Employee on or after January 1,
2005, regardless of his original date of hire with the Company, or (c) was
employed by an entity acquired by the Company on or after January 1, 2005,
regardless of his original date of hire with such acquired entity.



1.28    Normal Retirement Date shall mean the first day of the calendar month
coincident with or next following the date the employee attains age 65, which is
his Normal Retirement Age.



1.29    Parental Leave shall mean a period in which a person is absent from work
because of the person’s pregnancy, the birth of a person’s child, the adoption
by a person of a child, or, for purposes of caring for that child, for a period
beginning immediately following such birth or adoption.



1.30    Participating Employee shall mean, effective as of January 1, 2012, a
person who is an Employee on January 1, 2012, and either (i) was a Member of the
Plan on December 31, 2011, or (ii) was hired by the Company on or prior to
October 1, 2011, and, in accordance with the procedures established by the
Administrative Committee, affirmatively elected to continue to accrue Benefit
Service under the provisions of Section 2.02 on and after January 1, 2012, in
lieu of participating in the enhanced employer contribution portion of the
Exelis Salaried Investment and Savings Plan.


In the event a person who is an Employee on January 1, 2012, and who was a Plan
Member on December 31, 2011, was not provided a timely election, as determined
by the Administrative Committee, to continue to accrue Benefit Service under the
provisions of Section 2.02 on and after January 1, 2012, in lieu of
participating in the enhanced employer contribution portion of the Exelis
Salaried Investment and Savings Plan, such Member shall be provided an


11

--------------------------------------------------------------------------------





opportunity to make such an election in accordance with the procedures
established by the Administrative Committee. During the period January 1, 2012,
through the effective date of such election, said Member shall be deemed a
Participating Employee and on and after the effective date of such election said
Member shall be a Participating Employee only if said Member affirmatively
elects to continue to accrue Benefit Service under the provisions of Section
2.02 in lieu of participating in the enhanced employer contribution portion of
the Exelis Salaried Investment and Savings Plan.
A Member who became a Participating Employee on or after January 1, 2012,
pursuant to the foregoing provisions of this Section 1.29 shall cease to be a
Participating Employee on the earliest of (i) the date he ceases to be an
Employee, (ii) his Severance Date, (iii) the effective date of his election made
in accordance with rules established by the Administrative Committee, to
participate in the enhanced employer contribution portion of the Exelis
Investment and Savings Plan in lieu of continuing to receive future Benefit
Service accruals under this Plan or (iv) unless otherwise provided in an
Appendix hereto, December 31, 2016.
A Participating Employee shall also include, in accordance with rules
established by the Administrative Committee and uniformly applied to all
Employees similarly situated, a person who was a Member on December 31, 2011, is
not covered under Appendix B and is (1) absent from active employment with the
Company during the election period established by the Administrative Committee
due to a military leave or a Company approved unpaid leave of absence, other
than a long term disability leave, and (2) accruing Benefit Service under the
provisions of Section 2.02(f)(i), (ii), (iv) and (v) during such leave. Upon
return to active employment as an Employee, such Member shall be granted, in
accordance with procedures established by the Administrative Committee, the
right to affirmatively elect to continue to accrue Benefit Service under the
provisions of Section 2.02 after his return to active employment on and after
January 1, 2012, and prior to January 1, 2017, in lieu of participating in the
enhanced employer contribution portion of the Exelis Investment and Savings
Plan. Such Member shall become a Participating Employee on January 1, 2012, and
shall continue to be a Participating Employee until the earliest of (i) the date
he ceases to be an Employee, (ii) his Severance Date, (iii) the effective date
of his election, made in accordance with rules established by the Benefits
Administrative Committee, to participate in the enhanced employer contribution
portion of the Exelis Investment and Savings Plan in lieu of continuing to
receive future Benefit Service accruals under this Plan or (iv) unless otherwise
provided in an Appendix hereto, December 31, 2016.
For the avoidance of doubt, no person employed by Harris Corporation on May 28,
2015 who was not previously a Member shall be a Participating Employee.



1.31    Participating Unit shall mean the Company and any subsidiary, division
or affiliated company of the Company, any designated division(s) only of such
subsidiary or affiliated company or any designated unit(s) only of such
subsidiary, division or affiliated company which has by appropriate action of
the Administrative Committee been designated as a Participating Unit and the
board of directors of any such subsidiary or affiliated company shall have taken
appropriate action to adopt the Plan.


If persons in a certain group are not already Members of the Plan but are
transferred to or assigned to a Participating Unit or are hired by a
Participating Unit as the result of the opening or purchase of a plant or the
merger of one unit into another, such persons shall not be deemed to be
Employees for purposes of the Plan until further action by the Administrative
Committee including the determination that such persons are Employees for
purposes of the Plan and the establishment of the terms and conditions under
which such Employees are to be included in the Plan.
To the extent that the Administrative Committee shall have authorized and
established the basis for recognition under the Plan of service with a
predecessor corporation(s), if any, reference in this Plan to service with a
Participating Unit shall include service with the predecessor corporation(s) of
such Participating Unit, provided that all or part of the business and assets of
any such corporation shall have been acquired by the Company or by a
Participating Unit.



1.32    Plan shall mean the Harris Corporation Salaried Retirement Plan, which
was previously known as the Exelis Salaried Retirement Plan from October 31,
2011 to December 31, 2015, and the ITT Salaried Retirement


12

--------------------------------------------------------------------------------





Plan prior to October 31, 2011, as set forth herein or as hereafter amended. The
Plan is an amendment to and continuation of the Plan as in effect on December
31, 2016, and of any Prior Salaried Plans and of any Former Pension Plans and
certain other plans of the Company.



1.33    Plan Year shall mean the calendar year.

1.34    Postponed Retirement Date shall mean, with respect to an employee who
does not retire at Normal Retirement Date but who continues in the employ of the
Company or an Associated Company after such date, the first day of the calendar
month coincident with or next following his subsequent Severance Date. No
retirement allowance shall be paid to the employee until his Postponed
Retirement Date, except as otherwise provided in Article 4.



1.35    Prior Salaried Plan shall mean the International Telephone Pension Plan
for Salaried Employees as in effect on December 31, 1964, and any other plan or
plans for a Participating Unit which shall have been designated as such by the
Board of Directors and as such plans were in effect and applicable to salaried
Employees on the day immediately preceding the date the Employees became Members
of this Plan.



1.36    Registered Domestic Partner shall mean the person who is in a
Spouse-like relationship with the Member, provided all of the following
requirements are met for at least 12 consecutive months immediately preceding
the date as of which the Member registers such person as a Domestic Partner on
the form designated by the Administrative Committee for this purpose:



(a)Intend to remain each other’s domestic partner indefinitely;



(b)    Reside together in the same permanent residence;



(c)    Are not legally married or separated and are not the domestic partner of
anyone else;



(d)    Are not related by blood closer than would bar marriage under applicable
law; and



(e)    Are both at least 18 years of age and mentally competent to enter into a
legal contract.


An individual will be treated as a Registered Domestic Partner under the Plan
only if he is so registered with the Administrative Committee on or after
January 1, 2006.



1.37    Section 401(a)(17) Employee shall mean an employee whose retirement
allowance or vested benefit under the Plan accrued as of any date on or after
January 1, 1989, is affected by the Annual Dollar Limit.



1.38    Severance Date shall mean the date an Employee is considered to have
severed his employment as defined pursuant to the provisions of Section 2.01(b).



1.39    Social Security Benefit shall mean the amount of annual old age or
disability insurance benefit under Title II of the Federal Social Security Act
as determined by the Administrative Committee under reasonable rules uniformly
applied, on the basis of such Act as in effect at the time of retirement or
termination to which a Member or former Member is or would upon application be
entitled, even though the Member does not receive such benefit because of his
failure to apply therefor or he is ineligible therefor by reason of earnings he
may be receiving in excess of any limit on earnings for full entitlement to such
benefit. In computing the Member’s Social Security Benefit, no wage index
adjustment or cost of living adjustment shall be assumed with respect to any
period after the end of the calendar year in which the Member retires or
terminates service with the Company and all Associated Companies.
Notwithstanding any Plan provision to the contrary, in computing a Member’s
Social Security Benefit, no wage index adjustment or cost of living adjustment
shall be assumed with respect to any period after (a) the earlier of (i)
December 31, 2016, or (ii) the end of the calendar year in which the Member
first becomes eligible for early retirement under Section 4.04 or 4.05, with
respect to a Member who is employed by the Company or an Associated Company on
January 1, 2012, as other than a Participating Employee, or (b) the end of the
calendar year in which the Member ceases to accrue Benefit Service, with respect
to a Member who is employed by the Company or an Associated Company on January
1, 2012, as a Participating Employee. For all years prior to the earlier of
(i) the retirement or other termination


13

--------------------------------------------------------------------------------





of employment with the Company and all Associated Companies, or (ii) the date
earnings ceased to be recognized for Social Security purposes as set forth in
Section 4.04, 4.05 or 4.06 or Appendix B, where actual earnings are not
available, the Member’s Social Security Benefit shall be determined on the basis
of the Member’s actual earnings in conjunction with a salary increase assumption
based on the actual yearly change in national average wages as determined by the
Social Security Administration. If, within a reasonable time after the later of
(a) the date of retirement or other termination of employment or (b) the date on
which a Member is notified of the retirement allowance or vested benefit to
which he is entitled, the Member provides documentation from the Social Security
Administration as to his actual earnings history with respect to those prior
years, his Social Security Benefit shall be redetermined using the actual
earnings history. If this recalculation results in a different Social Security
Benefit, his retirement allowance or vested benefit shall be adjusted to reflect
this change. Any adjustment to his retirement allowance or vested benefit shall
be made retroactive to the date his payments commenced. The Administrative
Committee shall resolve any questions arising under this Section on a basis
uniformly applicable to all Employees similarly situated.



1.40    Social Security Retirement Age shall mean age 65 with respect to a
Member who was born before January 1, 1938; age 66 with respect to a Member who
was born after December 31, 1937, and before January 1, 1955; and age 67 with
respect to a Member who was born after December 31, 1954.



1.41    Spousal Consent shall mean written consent given by a Member’s or former
Member’s Spouse to an election made by the Member or former Member which
specifies the form of retirement allowance, vested benefit, Beneficiary, or
contingent annuitant designated by the Member or former Member. The specified
form or specified Beneficiary or contingent annuitant shall not be changed
unless further Spousal Consent is given. Spousal Consent shall be duly witnessed
by a notary public or, in accordance with uniform rules of the Administrative
Committee, by a Plan representative and shall acknowledge the effect on the
Spouse of the Member’s or former Member’s election. The requirement for Spousal
Consent may be waived by the Administrative Committee in the event that the
Member establishes to its satisfaction that the Member is legally separated and
the Member has a court order to such effect, or under such other circumstances
as may be permitted under applicable Treasury Department regulations. Spousal
Consent shall be applicable only to the particular Spouse who provides such
consent.



1.42    Spouse shall mean the person to whom the Member is lawfully married as
of any applicable date.



1.43    Stability Period shall mean, except as otherwise provided in Appendix F,
(i) with respect to an Annuity Starting Date prior to January 1, 2005, the Plan
Year in which occurs the Annuity Starting Date for the distribution and (ii)
with respect to an Annuity Starting Date on or after January 1, 2005, the
calendar month in which occurs the Annuity Starting Date for the distribution.



1.44    Statutory Compensation means compensation from the Company or any
Associated Company, as defined in Treas. Reg. § 1.415(c)-2(d)(4) (i.e.,
information required to be reported under Sections 6041, 6051 and 6052 of the
Code (“W-2 Pay”) plus amounts that would be included in wages but for an
election under Sections 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or
457(b) of the Code). For purposes of applying the maximum benefit limitations
and the top-heavy provisions under Sections 4.09 and 4.15, Statutory
Compensation shall not exceed the Annual Dollar Limit.
For purposes of applying the limitation of Section 415 of the Code, for Plan
Years beginning on and after January 1, 2008, “compensation” shall also include:



(a)salary continuation payments for military service as described in Treas. Reg.
§ 1.415(c)-2(e)(4);



(b)    compensation paid after severance from employment as described in Treas.
Reg. §§ 1.415(c)-2(e)(3)(i), (ii) and (iii)(A)



(c)    foreign income as described in Treas. Reg. § 1.415(c)-2(g)(5)(i),
excluding amounts described in Treas. Reg. § 1.415(c)-2(g)(5)(ii); and



(d)    differential wage payments for military service as described in Section
414(u)(12) of the Code.


14

--------------------------------------------------------------------------------







Payments not described above, including, but not limited to, amounts described
in Treas. Reg. § 1.415(c)-2(e)(3)(iii)(B) and (iv), shall not be considered
Statutory Compensation if paid after severance from employment, even if such
amounts are paid by the later of 2½ months after the date of severance from
employment or the end of the Plan Year that includes the date of severance from
employment. Effective for Plan Years beginning on and after January 1, 2008,
“compensation” shall not exceed the Annual Dollar Limit.
Effective January 1, 2009, Statutory Compensation shall include differential
wage payments (as defined in Section 3401(h)(2) of the Code) paid by the Company
or an Associated Company with respect to any period during which an individual
is performing service in the uniformed services (as defined in Section
3401(h)(2)(A) of the Code).



1.45    Trustee shall mean the trustee or trustees by which the funds of the
Plan are held as provided in Article 7.



ARTICLE 2 - SERVICE



2.01    Eligibility Service



(a)Eligibility Service prior to October 31, 2011


Eligibility Service for determining eligibility for benefits shall include any
employment rendered by a Member prior to October 31, 2011, to the extent such
employment was recognized or would have been recognized for such purposes under
the provisions of the Plan (including any Appendix thereto) as in effect as of
October 30, 2011, or of any Former Pension Plan.



(b)    Eligibility Service on and after October 31, 2011


Except as otherwise provided in this Article 2 or an Appendix hereto, all
uninterrupted employment with the Company or with an Associated Company rendered
on and after (i) October 31, 2011, or (ii) date of employment, if later, and
prior to a Member’s Severance Date, shall be recognized as Eligibility Service
for all Plan purposes. “Severance Date” shall mean, except as otherwise provided
in an Appendix hereto, the earlier of (i) the date a Member resigns, is
discharged, retires from service with the Company and all Associated Companies
or dies or (ii) one year from the date the Member is continuously absent from
service for any other reason as provided in this Article 2.



(c)    Eligibility Service for Plan membership by Employees hired on other than
a full-time basis


With respect to any Employee whose employment with the Company or with an
Associated Company is on a temporary or less than full-time basis, “one year of
Eligibility Service” for purposes of meeting the requirements for membership in
the Plan as provided in Article 3 shall mean a period of twelve consecutive
months of employment and measured from the date on which he first completes an
Hour of Service or from any subsequent anniversary thereof and during which he
has completed at least 1,000 Hours of Service with the Company or with an
Associated Company. After such an Employee has met the requirements for
membership in the Plan as provided in Article 3, Eligibility Service for
purposes of meeting the eligibility requirements for benefits and for vesting
shall be determined in accordance with Section 2.01(a) or (b), whichever is
applicable.
“Hours of Service” shall include hours worked and hours for which a person is
compensated by the Company or by an Associated Company for the performance of
duties for the Company or an Associated Company, although he has not worked
(such as: paid holidays, paid vacation, paid sick leave, paid time off, and back
pay for the period for which it was awarded), and each such hour shall be
computed as only one hour, even though he is compensated at more than the
straight time rate. This definition of “Hours of Service” shall be applied in a
consistent and non-discriminatory manner in compliance with 29 Code of Federal
Regulations, Section 2530.200b-2(b) and (c) as promulgated by the United States
Department of Labor and as may hereafter be amended.


15

--------------------------------------------------------------------------------





Solely for purposes of this paragraph (c), if a temporary or less than full-time
Employee does not complete more than 500 Hours of Service in the twelve month
period beginning on the date on which he first completes an Hour of Service or
beginning on any subsequent anniversary thereof (which for purposes of this
paragraph (c) shall be known as the “computation period”), he shall incur a
one-year break in service. Solely for purposes of determining whether such an
Employee has incurred a break in service, hours completed on and after January
1, 1985, shall include each Hour of Service for which such Employee would
otherwise have been credited under this paragraph (c) were it not for the
Employee’s absence due to Parental Leave. Hours of Service credited under the
preceding sentence shall not exceed the number of hours needed to avoid a break
in service in the computation period in which the Parental Leave first began and
shall not exceed 501 hours in any event; if no hours are needed to avoid a break
in service in such computation period, then the provisions of the preceding
sentence shall apply as though the Parental Leave began in the immediately
following computation period. If such an Employee has had a break in service
before becoming eligible for membership, Eligibility Service shall begin from
the date of his return to the employ of the Company or an Associated Company.
Except as otherwise provided in this Article 2, his Eligibility Service before
the break in service shall be restored only upon completion of one year of
Eligibility Service within the twelve-month period following his break in
service.
Hours of Service shall be credited for any period of leave taken under the
Family and Medical Leave Act of 1993 solely for purposes of determining whether
an Employee has incurred a one-year Break in Service. Hours of Service credited
under the immediately preceding sentence will be based on the customary work
week of such Employee.



(d)    Employment with the Company or an Associated Company but not as an
Employee


Eligibility Service with respect to prior employment rendered by any employee
who, on or after October 31, 2011, and prior to the date on which he becomes an
Employee, is or was in the employ of the Company or an Associated Company but
not as an Employee shall, subject to the provisions of Section 2.01(f) and
Section 2.01(g), be equal to:



(i)the number of years credited to him, if any, on the basis of the “1,000 hour
rule” under a pension plan maintained by the Company or an Associated Company
applicable to him for the period of such prior employment ending on the last day
of the calendar year preceding the date on which he becomes an Employee or the
date on which such prior employment terminated, plus



(ii)    the greater of (1) the service credited to him, if any, on the basis of
the “1,000 hour rule” for the portion of the calendar year ending on the date
immediately preceding the date he becomes an Employee or the date on which such
prior employment terminated, or (2) the Eligibility Service he would be credited
with under this Plan for the entire calendar year in which the transfer or
termination of employment took place.


Notwithstanding the foregoing provisions of this paragraph (d), in the event an
employee’s prior employment was not covered by or credited under a pension plan
which recognized employment on the basis of the “1,000 hour rule,” any such
prior employment with the Company or an Associated Company shall be recognized
in accordance with the terms of this Article 2 and subject to any limitations
set forth in writing by the Board of Directors or Administrative Committee on a
basis uniformly applicable to all persons similarly situated.



(e)    Certain absences to be recognized as Eligibility Service


Except as otherwise indicated in this Article 2, the following periods of
approved absence shall be recognized as Eligibility Service under the Plan and
shall not be considered as breaks in Eligibility Service:



(i)Pursuant to Section 414(u) of the Code, if a Member who is an Employee
immediately preceding commencement of a military leave of absence is granted a
“Qualified Military Leave” in respect of


16

--------------------------------------------------------------------------------





service in the uniformed services (as defined in chapter 43 of title 38, United
States Code) (“Qualified Military Service”), the period of Qualified Military
Leave actually served, provided the Employee shall have returned to the service
of the Company or an Associated Company in accordance with reemployment rights
under applicable law and shall have complied with all of the requirements of
such law as to reemployment. Effective January 1, 2007, if an individual who was
an Employee dies while performing qualified military service (as defined in
Section 414(u) of the Code) and while his reemployment rights are protected by
the Uniformed Services Employment and Reemployment Rights Act of 1994 and any
related legislation or guidance, such individual’s period of time in Qualified
Military Service through the date he died shall be counted as Eligibility
Service.



(ii)    Except as provided by law, the period of any leave of absence granted in
respect of service, not exceeding two years, with any other agency or department
of the United States Government.



(iii)    The period of any total and permanent disability during which an
Employee becomes entitled to a disability benefit under Title II of the Federal
Social Security Act as amended from time to time or the period of total and
permanent disability during which the Employee is entitled to receive disability
benefits under the Company’s applicable long-term disability plan or would have
been entitled to receive disability benefits under such long-term disability
plan had he participated in such plan.



(iv)    The period of any leave of absence during which Company sickness or
accident benefits are payable.



(v)    The period of any leave of absence approved by the Company during which
an Employee is paid Compensation at a rate which is at least one-half of the
Employee’s rate of base pay in effect immediately prior to such leave or the
period of any unpaid leave of absence approved by the Company but not in excess
of 12 consecutive months.



(vi)    In any event, Eligibility Service shall include the period, with or
without Compensation, immediately preceding the Employee’s Severance Date but
not in excess of 12 consecutive months inclusive of those periods of approved
absences already included in sub-paragraphs (i) through (v) above, during which
an Employee is continuously absent from service.



(vii)    The period between an Employee’s Severance Date and his reemployment if
he returns to the employ of the Company or an Associated Company before the
first anniversary date of his Severance Date; provided, however, that the
combined periods recognized under sub-paragraph (vi) above and under this
sub-paragraph (vii) shall not exceed 12 consecutive months.


Except to the extent provided under sub-paragraph (vi) and, if applicable, under
sub-paragraph (vii) above, if an Employee fails to return to active employment
upon expiration of the approved absences specified in sub-paragraphs (i) and
(ii) above, such periods of approved absence shall not be considered as
Eligibility Service under the Plan.





(f)    Breaks in Service


All absences from the Company or from an Associated Company, other than the
absences specified in paragraph (e) above, shall be considered as breaks in
Eligibility Service; provided, however, that in no event shall there be a break
in Eligibility Service if an Employee (i) is continuously absent from service
with the Company or with an Associated Company and returns to the employ of the
Company or an Associated Company before the first anniversary of his Severance
Date or (ii) is absent from work because of a Parental Leave and returns to the
employ of the Company or an Associated Company within two years of his Severance
Date. If the provisions of clause (ii) above are applicable, the first year of
such absence for Parental Leave, measured from an Employee’s Severance Date,
shall not be considered in determining the Employee’s period of break in service
for purposes of Section 2.01(g) below.


17

--------------------------------------------------------------------------------








(g)    Bridging breaks in service



(i)If an Employee has a break in service and such Employee was eligible for a
vested benefit under Section 4.05 at the time of his break in service, except as
otherwise provided in Section 4.12, employment both before and after the
Employee’s absence shall be immediately recognized as Eligibility Service under
the Plan upon his return to the employ of the Company or an Associated Company,
excluding any Eligibility Service disregarded under this paragraph (g) by reason
of any earlier break in service.



(ii)    If an Employee has a break in service and such Employee was not eligible
for a vested benefit under Section 4.05 at the time of his break in service,
Eligibility Service shall begin from the date of his return to the employ of the
Company or an Associated Company. If such Employee returns to the employ of the
Company or an Associated Company and the period of the Employee’s break is less
than the greater of (1) five years or (2) the service rendered prior to such
break, the service prior to such break shall be included as Eligibility Service
only upon completion of at least twelve months of Eligibility Service following
his break in service, excluding any Eligibility Service disregarded under this
paragraph (g) by reason of any earlier break in service. However, if the period
of the Employee’s break in service equals or exceeds the greater of (1) five
years or (2) the service rendered prior to such break, the service rendered
prior to such break shall be included as Eligibility Service only upon
completion of a period of Eligibility Service equal to the lesser of the period
of his break in service or ten years.



(iii)    If an employee who has a break in service is restored to service with
the Company or an Associated Company as an Employee after incurring a break in
service, except as otherwise provided in Section 4.12, service rendered with the
Company or an Associated Company prior to said break in service shall be
included as Eligibility Service if at the time of his break in service he would
have been entitled to a nonforfeitable benefit under the Plan if he were then a
Member, or otherwise if his period of break in service does not equal or exceed
the greater of (a) five years or (b) his period of Eligibility Service
determined at the time of the break in service, excluding any Eligibility
Service disregarded under this paragraph (g) by reason of any earlier break in
service.



(h)    Eligibility Service for Employees rehired from a divested Participating
Unit or Associated Company prior to October 31, 2011


If an Employee (i) was employed with a Participating Unit or an Associated
Company when all or part of the Participating Unit or Associated Company was
divested by ITT Corporation prior to October 31, 2011, the divestiture of which
included (1) the transfer of pension benefits and related assets from this Plan
or a qualified salaried defined benefit plan maintained by the Associated
Company immediately prior to its divestiture to the pension plan sponsored by
the purchaser of the divested Participating Unit or Associated Company or (2)
the assumption of the salaried defined benefit plan sponsored by said Associated
Company by the purchaser of the Associated Company, and (ii) is subsequently
rehired by the Company or an Associated Company prior to October 31, 2011, any
employment with the Company or an Associated Company rendered by the Employee
prior to the date of such divestiture shall be recognized as Eligibility Service
to the extent such employment was recognized or would have been recognized in
accordance with the terms of this Article 2, subject, however, to any
limitations set forth in writing by the Board of Directors or the Administrative
Committee for the Participating Unit at which the Employee was first employed
and subject to the further limitation that no period of employment prior to the
date of divestiture shall be recognized as Eligibility Service for purposes of
Section 1.15



2.02    Benefit Service



(a)Benefit Service; Generally



(i)Benefit Service prior to October 31, 2011 - Except as otherwise provided in
this Article 2 or in an Appendix hereto, Benefit Service shall include any
employment rendered by a Member prior to October


18

--------------------------------------------------------------------------------





31, 2011, to the extent such employment was recognized or would have been
recognized for purposes of computing the retirement allowance, vested benefit or
other benefit to which a Member, former Member or other person is or would
become entitled under the provisions of the Plan (including any Appendix
thereto) as in effect as of October 30, 2011.



(ii)    Benefit Service on and after October 31, 2011, and prior to January 1,
2012 - Except as hereinafter otherwise provided in this Article 2 or in an
Appendix hereto, all uninterrupted employment with the Company rendered by a
Member as an Employee (a) on and after the later of October 31, 2011, or his
date of employment, and (b) prior to the earlier of January 1, 2012, or his
Severance Date, shall be recognized as Benefit Service under the Plan.



(iii)    Benefit Service rendered prior to January 1, 2012, by an Employee who
first becomes a Member after October 30, 2011, and on or prior to January 1,
2012 - Except as otherwise provided in this Article 2 or in an Appendix hereto,
Benefit Service shall include any employment rendered by a Member as an Employee
prior to January 1, 2012, to the extent such employment would have been
recognized for purposes of computing the retirement allowance, vested benefit or
other benefit to which such Member, is or would become entitled under the
provisions of the Plan (including any Appendix thereto) as in effect as of
December 31, 2011.



(iv)    Benefit Service on and after January 1, 2012, and prior to January 1,
2017 - Except as hereinafter otherwise provided in an Appendix hereto, all
uninterrupted employment with the Company rendered by a Member as a
Participating Employee on or after January 1, 2012, and prior to the earlier of
his Severance Date or January 1, 2017, shall be recognized as Benefit Service
under the Plan.



(v)    Benefit Service on and after January 1, 2017 - Except as hereinafter
otherwise provided in an Appendix hereto, there shall be no Benefit Service
recognized on or after January 1, 2017.



(b)    TPP and PEP Benefit Service



(i)    “TPP Benefit Service” shall mean the sum of the Member’s (1) Benefit
Service accrued during a Plan Year commencing on or after January 1, 2000, in
which his Plan benefit formula election was the TPP Formula, (2) Benefit Service
accrued prior to January 1, 2000, as set forth in Section 4.01(a)(v), and (3)
Benefit Service accrued under the provisions of Section 2.02(c), Section
2.02(d), or Section 2.02(e) as set forth in Section 4.01(a)(vii).
Notwithstanding any Plan provisions to the contrary and unless otherwise
provided in an Appendix hereto, effective as of December 31, 2016, all TPP
Benefit Service accruals shall cease.



(ii)    “PEP Benefit Service” shall mean the balance of the Member’s Benefit
Service not in excess of 40 years which is not recognized as TPP Benefit Service
under subparagraph (i) above and accrued during a Plan Year commencing on or
after January 1, 2000, and prior to January 1, 2012, in which his Plan benefit
formula choice was the PEP Formula. Notwithstanding any Plan provisions to the
contrary, effective as of December 31, 2011, all PEP Benefit Service accruals
shall cease.



(iii)    Notwithstanding any Plan provision to the contrary, the combined
maximum years of TPP Benefit Service used to compute any Member’s TPP Formula
Benefit and PEP Benefit Service used to compute his PEP Formula Benefit,
including years of Benefit Service rendered prior to January 1, 2000, shall not
exceed 40 years.



(c)    Employment with an Associated Company


No employment with an Associated Company rendered by a Member shall be
recognized as Benefit Service under the Plan; except, however, if a Member
becomes an Employee and completes 36 consecutive months of Eligibility Service
as an Employee, any employment rendered at an Associated Company as an employee
located outside the United States before classification as an Employee shall be
recognized as Benefit Service subject to any limitations set forth in writing by
the Administrative Committee for the Associated Company at which the Member


19

--------------------------------------------------------------------------------





was employed. If a Member ceases to be an Employee and is again employed at an
Associated Company located outside the United States, such future employment
will not be recognized as Benefit Service unless and until the Member (i) again
becomes an Employee and (ii) again completes 36 consecutive months of
Eligibility Service as an Employee. Notwithstanding any Plan provision to the
contrary, with respect to an employee who becomes an Employee on or after
January 1, 2005, any employment rendered at an Associated Company as an employee
located within the United States before classification as an Employee shall not
be recognized as Benefit Service.



(d)    Employment with the Company but not as an Employee


Persons reclassified as Employees - Except as otherwise provided in Section 3.03
or in an Appendix hereto, with respect to any employee (i) who first becomes an
Employee prior to January 1, 2005, and immediately prior to the date on which he
first becomes an Employee is in the employ of the Company but not as an
Employee, or (ii) who ceases to be an Employee but remains in the employ of the
Company as an employee and, again becomes an Employee prior to January 1, 2005,
his uninterrupted employment with the Company rendered otherwise than as an
Employee shall be recognized, provided such person is a Member of the Plan, as
Benefit Service, subject to the limitations set forth in writing by the Board of
Directors or the Administrative Committee for the Participating Unit at which
such person was first employed, upon the Member’s subsequent completion of 36
consecutive months of Eligibility Service as an Employee. Notwithstanding any
Plan provision to the contrary, if an employee transfers to salaried status as
an Employee on or after January 1, 2005, and becomes a Member as a result of
such transfer, the period of his employment rendered as other than an Employee
shall not be recognized as Benefit Service.



(e)    Benefit Service for Members rehired from a divested Participating Unit or
divested Associated Company



(i)If a Member (1) was employed with a Participating Unit when all or part of
the Participating Unit was divested by ITT Corporation prior to October 31,
2011, the divestiture of which included the transfer of pension benefits and
related assets from this Plan to the pension plan sponsored by the purchaser of
the divested Participating Unit, (2) is subsequently rehired by the Company or
an Associated Company prior to January 1, 2005, and (3) completes 60 consecutive
months of Eligibility Service after his reemployment, any employment with the
Company rendered by the Member prior to the date such Participating Unit was
divested shall be recognized as Benefit Service to the extent such employment
was recognized or would have been recognized in accordance with the terms of
this Article 2 absent the divestiture of such Participating Unit, subject to any
limitations set forth in writing by the Board of Directors or the Administrative
Committee with respect to the Participating Unit at which the Member was first
employed.



(ii)    If a Member (1) was employed with an Associated Company when all or part
of the Associated Company was divested by ITT Corporation prior to
October 31, 2011, the divestiture of which included (A) the assumption of said
Associated Company’s qualified salaried defined benefit plan (its liabilities
and related assets) by the purchaser of said Associated Company, or (B) the
transfer of the pension benefits and related assets from a qualified salaried
defined benefit plan maintained by the Associated Company immediately prior to
the divestiture to a pension plan sponsored by the purchaser of the divested
Associated Company, (2) is subsequently rehired by the Company prior to January
1, 2005, and (3) completes 60 consecutive months of Eligibility Service after
his reemployment, any employment with such divested Associated Company as
defined above rendered by the Member prior to the date such Associated Company
was divested shall be recognized as Benefit Service to the extent such
employment would have been recognized for benefit accrual purposes in accordance
with the terms of this Article 2 had such service been rendered while employed
by the Company, subject to any limitations set forth in writing by the Board of
Directors or the Administrative Committee with respect to the Associated Company
at which the Member was first employed.




20

--------------------------------------------------------------------------------






(f)    Certain absences to be recognized as Benefit Service


Except as the Board of Directors or the Administrative Committee may otherwise
determine, the following periods of approved absence shall be recognized as
Benefit Service and shall not be considered as breaks in Benefit Service:



(i)Pursuant to Section 414(u) of the Code, if, before January 1, 2012, a Member
who is an Employee immediately preceding commencement of a military leave of
absence is granted a “Qualified Military Leave” (as defined in chapter 43 of
title 38, United States Code) in respect of service in the uniformed services,
the period of Qualified Military Leave actually served, provided the Employee
shall have returned to the service of the Company or an Associated Company in
accordance with reemployment rights under applicable law and shall have complied
with all of the requirements of such law as to reemployment. Effective as of
January 1, 2012, pursuant to Section 414(u) of the Code, if a Member who is a
Participating Employee immediately preceding the commencement of a military
leave of absence is granted a Qualified Military Leave commencing on or after
January 1, 2012, the period of Qualified Military Leave actually served,
provided the Employee shall have returned to the service of the Company or an
Associated Company in accordance with reemployment rights under applicable law
and shall have complied with all of the requirements of such law as to
reemployment. Notwithstanding anything in this clause (i) to the contrary and
unless otherwise provided in an Appendix hereto, effective as of January 1,
2017, there shall be no further accruals of Benefit Service under this clause
(i).



(ii)    Except as provided by law, the period of any leave of absence commencing
prior to January 1, 2012, granted to an Employee in respect of service, not
exceeding two years, with any other agency or department of the United States
Government. Effective on and after January 1, 2012, except as provided by law,
the period of any leave of absence commencing on or after January 1, 2012,
granted to a Participating Employee in respect of service, not exceeding two
years, with any other agency or department of the United States Government.
Notwithstanding anything in this clause (ii) to the contrary and unless
otherwise provided in an Appendix hereto, effective as of January 1, 2017, there
shall be no further accruals of Benefit Service under this clause (ii).



(iii)    The period, prior to January 1, 2012, of any total and permanent
disability during which an Employee becomes entitled to a disability benefit
under Title II of the Federal Social Security Act as amended from time to time;
provided, however, that, if such disability benefit ceases to be paid solely due
to the Employee’s age, Benefit Service shall include the period of total and
permanent disability prior to January 1, 2012, during which the Employee is
entitled to receive disability benefits under the Company’s applicable long-term
disability plan or would have been entitled to receive disability benefits under
such long-term disability plan had he participated in such plan. Notwithstanding
any Plan provision to the contrary, effective as of January 1, 2012, any period
on or after January 1, 2012, of any total and permanent disability during which
an Employee (including a Participating Employee) becomes entitled to a
disability benefit under Title II of the Federal Social Security Act or is
entitled to receive disability benefits under the Company’s applicable long-term
disability plan or would have been entitled to receive disability benefits under
such long-term disability plan had he participated in such plan shall not count
as Benefit Service.



(iv)    The period of any leave of absence commencing prior to January 1, 2012,
during which Company sickness or accident benefits are payable to an Employee.
Effective as of January 1, 2012, the period of any leave of absence commencing
on or after January 1, 2012, during which Company sickness or accident benefits
are payable to a Participating Employee. Notwithstanding any Plan provision to
the contrary and unless otherwise provided in an Appendix hereto, Benefit
Service shall only be credited for a period on or after January 1, 2012, and
prior to January 1, 2017, during which Company sickness or accident benefits are
payable to an Employee who is a Participating Employee.



(v)    The period of any leave of absence commencing prior to January 1, 2012,
approved by the Company during which an Employee is paid Compensation at a rate
which is at least one-half of the Employee’s


21

--------------------------------------------------------------------------------





rate of base pay in effect immediately prior to such leave or the period of any
unpaid leave of absence approved by the Company not in excess of 12 consecutive
months. Effective as of January 1, 2012, the period of any Company-approved
leave of absence commencing on or after January 1, 2012, and prior to January 1,
2017, during which a Participating Employee is paid Compensation at a rate which
is at least one-half of the Participating Employee’s rate of base pay in effect
immediately prior to such leave or the period of any unpaid leave of absence
approved by the Company not in excess of 12 consecutive months.



(vi)    In any event, Benefit Service shall include the period prior to January
1, 2012, with or without Compensation, immediately preceding the Employee’s
Severance Date not in excess of 12 consecutive months inclusive of those periods
of approved absences already included in sub-paragraphs (i) through (v) above,
during which an Employee is continuously absent from service. Effective as of
January 1, 2012, Benefit Service shall in any event include the period on and
after January 1, 2012, and prior to January 1, 2017, with or without
Compensation, immediately preceding the Participating Employee’s Severance Date
not in excess of 12 consecutive months inclusive of those periods of approved
absences already included in sub-paragraphs (i) through (v) above, during which
a Participating Employee is continuously absent from service.


Except to the extent provided under sub-paragraph (vi) above, if (a) an Employee
who did not become a Participating Employee on January 1, 2012, fails to return
to active employment upon expiration of the approved absences specified in
sub-paragraphs (i) and (ii) above before January 1, 2012, or (b) a Participating
Employee fails to return to active employment upon expiration of the approved
absences specified in sub-paragraphs (i) and (ii) above that commenced on or
after January 1, 2012, such periods of approved absence shall not be considered
as Benefit Service under the Plan.
The Compensation of a Member during the periods of absence covered by
sub-paragraph (ii), (iv), (v), or (vi) above shall be the Compensation the
Member actually receives during such period; provided, however, effective as of
January 1, 1998, with respect to a Member who terminates employment with the
Company after January 1, 1998, any short-term disability benefits or workers
compensation benefits payable during the first six months of a member’s
disability during a period of absence specified in subparagraph (iv) regardless
of whether or not such payments were made from a Company payroll or from a third
party vendor shall be deemed Compensation. The Compensation of a Member during
the period of absence covered by sub-paragraph (iii) above shall be deemed to be
the Member’s Final Average Compensation based on his Eligibility Service up to
such absence. The Compensation of a Member during the period of absence covered
by subparagraph (i) above shall be determined in accordance with Section 414(u)
of the Code. Unless the Administrative Committee determines otherwise on a basis
uniformly applicable to all persons similarly situated, the Social Security
Benefit of a Member covered by sub-paragraph (iii) above shall be based on the
benefit awarded by the Social Security Administration at the date of his total
and permanent disability.



(g)    All Other Absences



(i)No period of absence approved by the Company other than those specified in
Section 2.02(f) above shall be recognized as Benefit Service.



(ii)    No other absence, other than the absence covered by the exception in
clause (i) above, shall be recognized as Benefit Service and any such absence
shall be considered as a break in Benefit Service. However, subject to the
applicable limitations on Benefit Service described in sub-paragraph (f) above,
in no event shall there be a break in Benefit Service if an Employee is
continuously absent from service with the Company or with an Associated Company
for a period not in excess of 12 months and returns as an Employee to the employ
of the Company before the first anniversary date of his Severance Date. Further
provided, any period between a Severance Date and a reemployment date which is
counted as Eligibility Service under Section 2.01(e)(vii) shall not be counted
as Benefit Service.



(1)If the Employee was eligible for a vested benefit under Section 4.06 at the
time of a break in service, the Benefit Service credited to such Employee
immediately prior to such break in service shall, subject to the provisions of
Section 4.12, be immediately recognized as Benefit Service


22

--------------------------------------------------------------------------------





under the Plan upon his return to service prior to January 1, 2017; provided,
however, that unless otherwise provided in an Appendix hereto, no such Benefit
Service shall be credited for periods beginning on or after January 1, 2017.



(2)    If the Employee was not eligible for a vested benefit under Section 4.06
at the time of a break in service, Benefit Service shall begin from the date of
the Employee’s return to the employ of the Company prior to January 1, 2012;
provided, however, that, unless otherwise provided in an Appendix hereto, no
such Benefit Service shall be credited for periods beginning on or after January
1, 2017. However, any Benefit Service rendered prior to such break in service
shall be included as Benefit Service only at the time that he bridges his
Eligibility Service in accordance with the provisions of Section 2.01(g).



2.03    Questions Relating to Service under the Plan


If any question shall arise hereunder as to an Employee’s or Participating
Employee’s Eligibility Service or Benefit Service, such question shall be
resolved in writing by the Administrative Committee on a basis uniformly
applicable to all Employee(s) similarly situated. The Administrative Committee
may determine whether the employment of such person(s) with the Company or any
Associated Company shall be recognized under the Plan as Eligibility Service or
Benefit Service. Such further documentation is hereby incorporated into the Plan
by reference.



ARTICLE 3 - MEMBERSHIP



3.01    Persons Employed on December 31, 2013


Every Member of the Plan on December 31, 2013, shall continue to be a Member of
the Plan on and after December 31, 2013, subject to the provisions of Section
3.06.



3.02    Persons First Employed as Employees after December 31, 2011



(a)Unless otherwise provided below or in an Appendix hereto, any person who is
first employed as an Employee after December 31, 2011, shall not become a Member
of the Plan.



(b)    Unless otherwise provided below, membership in the Plan was frozen as of
January 1, 2012.



3.03    Persons Employed as Leased Employees with the Company or an Associated
Company


Any person who is a Leased Employee shall not be eligible to participate in the
Plan. However, notwithstanding any other Plan provisions to the contrary, if (i)
a Leased Employee subsequently becomes an Employee as defined in Section 1.16 or
(ii) an Employee as defined in Section 1.16 subsequently becomes employed as a
Leased Employee, all uninterrupted employment with the Company or an Associated
Company as a Leased Employee, shall be counted for determining Eligibility
Service for purposes of determining eligibility for Plan membership and vesting
but not for the purpose of determining eligibility for early retirement or
determining Benefit Service or Final Average Compensation; provided, however,
that Eligibility Service shall not be counted for any Leased Employee for any
period of his employment during which the requirements of Section 414(n)(5) of
the Code are met.



3.04    Persons Employed as other than Employees by the Company


Unless otherwise provided in this Article 3, every person employed as other than
an Employee by a Participating Unit and who becomes employed as an Employee
prior to January 1, 2012, shall become a Member of the Plan as of (a) the first
day of the calendar month coincident with or next following the date on which he
first becomes an Employee, but not unless and until he satisfies the same terms
and conditions which would have been applicable had he always been an Employee
at such Participating Unit or (b) January 1, 2012, if earlier, provided he is an
Employee on that date.


23

--------------------------------------------------------------------------------





Unless otherwise provided in this Article 3, any person employed as other than
an Employee by a Participating Unit on January 1, 2012, shall be not eligible to
become a Member of the Plan on or after January 1, 2012.



3.05    Reemployment of Former Employees, Former Members and Retired Members



(a)Any person reemployed by the Company as an Employee shall be considered a new
Employee for membership purposes under the Plan if such Employee was not
previously a Member of the Plan, except as provided in paragraph (b) below.



(b)    The membership of any person reemployed by the Company as an Employee
shall be immediately resumed if such Employee was previously a Member of the
Plan or was a former Employee who (i) was absent from service on January 1,
2012, due to a military leave and (ii) returns to the service of the Company as
an Employee after January 1, 2005, in accordance with all of the requirements to
retain reemployment rights under applicable law. Provided however, if such
person is reemployed on or after January 1, 2012, such Member shall not be
eligible to accrue Benefit Service for the period of his employment as an
Employee rendered on or after January 1, 2012, except as otherwise provided in
the foregoing provisions of the Plan with respect to a former Employee or Member
who was (i) absent from service on January 1, 2012, due to a military leave or a
Company approved unpaid leave of absence, other than a long-term disability
leave, and (ii) accruing Benefit Service under the provisions of
Section 2.02(f)(i), (ii), (iv) and (v) during such leave.



(c)    Unless otherwise provided in an Appendix hereto, if a retired Member or a
former Member is reemployed as an employee by the Company or by an Associated
Company, his membership in the Plan shall be immediately resumed and any payment
of a retirement allowance with respect to his original retirement or any payment
of a vested benefit with respect to his original employment shall cease in
accordance with the provisions of Section 4.11.



3.06    Termination of Membership


Unless otherwise provided in an Appendix hereto, an Employee’s membership in the
Plan shall terminate if he ceases to be an Employee and he is not entitled to
either a retirement allowance or vested benefit under Sections 4.02, 4.03, 4.04,
4.05, or 4.06 except that an Employee’s membership shall continue (a) during any
period while on leave of absence approved by the Company, (b) while absent by
reason of temporary disability, (c) during the period of any total and permanent
disability which continues to be recognized as Benefit Service and/or
Eligibility Service as provided in Article 2, (d) while he is not an Employee as
herein defined but is in the employ of the Company or an Associated Company or
(e) during a period of employment which continues to be recognized as
Eligibility Service as provided in an Appendix hereto. An Employee covered by
the Plan may not waive such coverage.



3.07    Questions Relating to Membership in the Plan


If any question shall arise hereunder as to the commencement, duration or
termination of the membership of any person or Employee employed by the Company
or by an Associated Company, such question shall be resolved by the
Administrative Committee in writing under rules uniformly applicable to all
persons or Employees similarly situated. Such further documentation is hereby
incorporated into the Plan by reference.



ARTICLE 4 - BENEFITS



4.01    Plan Benefit Formulas



(a)Benefit Formula Elections


(i)Annual Benefit Formula Election: Except as otherwise provided in the
following provisions of this Article 4, prior to the beginning of each Plan Year
commencing on or after January 1, 2000, and prior


24

--------------------------------------------------------------------------------





to January 1, 2012, a Member who is an Employee may elect during the annual
election period established by the Administrative Committee, the Plan benefit
formula to be used in determining his Accrued Benefit under the Plan with
respect to any Benefit Service earned by such Member in the following Plan Year.
Except as otherwise provided below, a Member who is an Employee can elect with
respect to Plan Years beginning prior to January 1, 2012, either (1) the
Traditional Pension Plan Formula (“TPP Formula”) as set forth in Section 4.01(b)
or (2) the Pension Equity Plan Formula (“PEP Formula”) as set forth in
Section 4.01(c). A new Plan benefit formula election received by the
Administrative Committee in a timely manner shall be effective as of the
subsequent January 1 and will be applicable only to Benefit Service earned by
such Member on and after the effective date of the election.


The Plan benefit formula elections will be communicated by the Member to the
Administrative Committee or its delegate at such time and in such manner as
established by the Administrative Committee but not later than the end of the
Plan Year immediately preceding the Plan Year for which the Plan pension formula
election is to be effective (“the Election Cutoff Date”).
(ii)    Continuation of Prior Election: With respect to accruals in Plan Years
commencing prior to January 1, 2012, if the Administrative Committee does not
receive a new Plan benefit formula election from an Employee by the election
cutoff date as determined by the Administrative Committee, the Employee’s
current Plan benefit formula election will remain in effect for the immediately
following Plan Year and, subject to the provisions of Sections 4.01(a)(i) and
(viii), subsequent Plan Years commencing prior to January 1, 2012.
Notwithstanding any Plan provision to the contrary, if an Employee who is a
participating Member of the Plan on December 31, 1999, does not file a Pension
benefit formula election for the Plan Year beginning January 1, 2000, his Plan
benefit formula election will be the TPP Formula for Benefit Service earned for
the Plan Year beginning January 1, 2000, and, subject to the provisions of
Sections 4.01(a)(i) and (viii), subsequent Plan Years commencing prior to
January 1, 2012.


Notwithstanding any Plan provision to the contrary, effective as of,
August 16, 2011, a Member’s right to make a Plan benefit formula election with
respect to any Benefit Service earned during the Plan Years beginning on and
after January 1, 2012, shall cease and any Benefit Service earned under the Plan
provisions with respect to Plan Years beginning on or after January 1, 2012 and
ending December 31, 2016, shall be credited under Plan in accordance with the
TPP formula.
(i)First Year of Benefit Service Election: If an individual first becomes an
Employee on or after January 1 of a Plan Year commencing on or after January 1,
2000, and prior to the earlier of (a) the commencement date of the annual
election period established by the Administrative Committee (“the Solicitation
Period Commencement Date”) in such year, or (b) August 16, 2011, in accordance
with rules established by the Administrative Committee, the Employee will make
his or her Plan benefit formula election with respect to any Benefit Service
accrued during that Plan Year upon becoming an Employee. Notwithstanding any
Plan provision to the contrary, if an individual becomes an Employee after the
Solicitation Period Commencement Date in a year and prior to the end of such
Plan Year, in accordance with rules established by the Administrative Committee,
such Employee will make a Plan benefit formula election with respect to Benefit
Service accrued during the remainder of that Plan Year and the following Plan
Year upon becoming an Employee.


Notwithstanding any Plan provision to the contrary, effective as of
August 16, 2011, an individual who is first employed as an Employee on or after
July 12, 2011, shall not be eligible to make a Plan benefit formula election
with respect to any Benefit Service earned during the Plan Years beginning on
and after January 1, 2011, and any Benefit Service earned under the Plan
provisions with respect to Plan Years beginning on or after January 1, 2011 and
ending December 31, 2016, shall be credited under the Plan in accordance with
the TPP formula.
(ii)Rehired Employees: With respect to Plan Years commencing prior to
January 1, 2012, if a Member terminates employment or transfers to a status
other than an Employee and is then rehired in the same Plan Year as an Employee
by the Company or is restored to the status of an Employee in the same Plan
Year,


25

--------------------------------------------------------------------------------





the Plan benefit formula election in effect at the time of his termination or
transfer will continue as the Employee’s Plan benefit formula election for that
Plan Year and subsequent Plan Years commencing prior to January 1, 2012,
consistent with the provisions of Section 4.01(a)(i), (ii), and (viii). Except
as otherwise provided above, if an Employee terminates from employment with the
Company and all Associated Companies and is then rehired as an Employee by the
Company in a subsequent Plan Year commencing prior to January 1, 2012, the
provisions of Section 4.01(a)(iii) will apply to the Employee in the same manner
as if the Employee then first became eligible for the Plan, provided that any
election in effect for the Plan Year in which he is reemployed shall apply to
all Benefit Service recognized during that Plan Year.


(iii)Benefit Service for a Period of Employment Rendered Prior to January 1,
2000: Notwithstanding any Plan provisions to the contrary, any Benefit Service
rendered by a Member prior to January 1, 2000, will be credited under the TPP
Pension Formula as determined under the provisions of Section 4.01(b)(i).


(iv)Leave of Absence: Except as otherwise provided in this Section 4.01, with
respect to Plan Years beginning prior to January 1 2012, a Member who is on a
leave of absence as set forth in Section 2.02(f) shall continue to be eligible
to make an annual Plan benefit formula election pursuant to the provisions of
Section 4.01(a)(i) with respect to any Benefit Service earned pursuant to the
provisions of Section 2.02(f).


(v)Special Rules: Benefit Service accrued by a Member under the provisions of
Section 2.02(c), Section 2.02(d), or with respect to service rendered prior to
January 1, 2000, Section 2.02(e), shall automatically be credited under the TPP
Pension Formula in accordance with the provisions of Section 4.01(b)(i) or
Section 4.01(b)(ii), whichever is applicable. Notwithstanding the foregoing,
Benefit Service credited for Plan Years commencing on or after January 1, 2000,
to a Member who, as of November 30, 1999, was accruing Benefit Service under the
provisions of Section 2.02(f)(iii), shall automatically be credited under the
TPP Pension Formula in accordance with the provisions of Section 4.01(b)(i),
unless such Member elects otherwise in accordance with the provisions of Section
4.01(a)(i).


(vi)Benefit Service for a Period of Employment Rendered as a Participating
Employee on or after January 1, 2012: Notwithstanding any Plan provisions to the
contrary, any Benefit Service earned by a Member on and after January 1, 2012
and before December 31, 2016, will be credited under the TPP Pension Formula as
determined under the provisions of Section 4.01(b).


(vii)Plan Benefit Formula Choices Maximum: Notwithstanding any Plan provision to
the contrary, once a Member has accrued 40 or more years of Benefit Service
under the Plan, including any years of Benefit Service rendered prior to
January 1, 2000, he shall no longer be permitted to make a Plan benefit formula
election. A Member who, as of January 1, 2000, has completed 40 or more years of
Benefit Service shall not be permitted to make an initial Plan benefit formula
election, and except as otherwise provided in an Appendix, his retirement
allowance accrued with respect to such Benefit Service shall be computed solely
under the provisions of Section 4.01(b)(i).



(b)    TPP Formula Benefit


Prior to any adjustment in accordance with Section 4.07(a) or 4.07(c) and except
as otherwise provided in an Appendix, a Member’s TPP Pension Formula Benefit
shall be an annual pension payable as a single life annuity for the Member’s
life, commencing on his Normal Retirement Date, equal to the amount determined
under clause (i) or (ii) below, whichever is applicable.
(i)The TPP Formula Pension applicable to a Pre-2000 Member shall be equal to:


(1)two percent of the Member’s Final Average Compensation multiplied by the
first 25 years of his TPP Benefit Service;




26

--------------------------------------------------------------------------------





(2)plus one and one-half percent of the Member’s Final Average Compensation
multiplied by the next 15 years of his TPP Benefit Service, to a combined
maximum of 40 years of Benefit Service;


(3)reduced by one and one-fourth percent of the Social Security Benefit
multiplied by the number of years of his TPP Benefit Service not in excess of 40
years.


The annual normal retirement allowance of a Section 401(a)(17) Employee shall
not be less than an amount equal to the sum of (4) and (5):
(4)the Member’s Accrued Benefit on December 31, 1993, under the terms of the
Plan as then in effect; and


(5)

(A)
two percent of the Member’s Final Average Compensation multiplied by the balance
of that portion of his first 25 years of his TPP Benefit Service which are
rendered on and after January 1, 1994;



(B)
plus one and one-half percent of the Member’s Final Average Compensation
multiplied by the next 15 years of the balance of that portion of his TPP
Benefit Service which are rendered on and after January 1, 1994; and



(C)
reduced by one and one-fourth percent of the Social Security Benefit multiplied
by the balance of that portion of his years of TPP Benefit Service not in excess
of 40 years which are rendered on and after January 1, 1994 (the “Social
Security Offset”).



The combined maximum years of Benefit Service used to compute any Pre-2000
Member’s annual retirement allowance or vested benefit shall not exceed 40
years.
Notwithstanding any Plan provision to the contrary and unless otherwise provided
in an Appendix hereto, a Member’s TPP Benefit applicable to a Pre-2000 Member
shall be frozen as of January 1, 2017.
(ii)The TPP Formula Benefit applicable to a Post-1999 Member and a Post-2004
Member shall be equal to:


(1)one and one-half percent of the Member’s Final Average Compensation
multiplied by his TPP Benefit Service not in excess of 40 years.


(2)reduced by one and one-fourth percent of the Social Security Benefit
multiplied by his TPP Benefit Service not in excess of 40 years.


The combined maximum years of Benefit Service used to compute any Post-1999
Member’s and Post-2004 Member’s annual retirement allowance or vested benefit
shall not exceed 40 years.
Notwithstanding any Plan provision to the contrary and unless otherwise provided
in an Appendix hereto, a Member’s TPP Benefit applicable to a Post-1999 Member
and a Post-2004 Member shall be frozen as of January 1, 2017.




27

--------------------------------------------------------------------------------






(c)    PEP Formula


(i)PEP Formula Benefit: A Member participating under the PEP Formula in
accordance with Section 4.01(a) shall accrue a PEP Formula Benefit as described
in this Section 4.01(c). A Member’s PEP Formula Benefit shall be an annual
pension payable as a single life annuity for the Member’s life, commencing on
his Annuity Starting Date, equal to the Equivalent Actuarial Value of the
Member’s PEP Formula Lump Sum Value (as defined below). For purposes of this
paragraph (c), Equivalent Actuarial Value shall be determined on the basis of
the IRS Mortality Table and the IRS Interest Rate. Notwithstanding any Plan
provisions to the contrary, a Member’s PEP Formula Benefit with an Annuity
Starting Date on and after January 1, 2008, and prior to July 1, 2008, shall not
be less than the Member’s PEP Formula Benefit that would have been provided as
of that Annuity Starting Date based on the Plan’s definition of IRS Interest
Rate and IRS Mortality Table as in effect prior to January 1, 2008.


(ii)PEP Formula Lump Sum Value: A Member’s PEP Formula Lump Sum Value shall
equal the sum of the Member’s Basic PEP Formula Lump Sum Value and the Member’s
Supplemental PEP Lump Sum Value as defined below determined as of the Member’s
Annuity Starting Date.


(1)Basic PEP Formula Lump Sum Value: A Member’s Basic PEP Formula Lump Sum Value
shall be equal to the accumulated total of the Pension Equity Plan Percentages
(as set forth in the table below) credited to such Member under the provisions
of this clause (1) for each Plan Year (“Total Accumulated Percentages”)
multiplied by the Member’s Average Final Compensation determined as of the
Member’s Severance Date or December 31, 2011, if earlier. For each given year of
PEP Benefit Service earned in a Plan Year commencing prior to January 1, 2012,
to the combined maximum described below, the Member will be credited with a
Pension Equity Plan Percentage for such Plan Year which corresponds to the
Member’s age determined in accordance with the following table:
Age
Pension Equity Plan Percentage
under 30
3.0%
30-39
4.0%
40-49
5.0%
50 and over
6.0%



Notwithstanding the foregoing, once the sum of a Member’s TPP Benefit Service
and PEP Benefit Service equals or exceeds 40, the Member, with respect to any
Benefit Service he earns thereafter and prior to January 1, 2012, will be
credited with a revised Pension Equity Plan Percentage so that the lowest
Pension Equity Plan Percentage previously accrued by the Member will be replaced
by the Pension Equity Plan Percentage corresponding to the Member’s age during
such Benefit Service.
A Member’s Pension Equity Plan Percentage for a given month will be based on
1/12th of the Pension Equity Plan Percentage applicable to his attained age as
of the last day of the immediately preceding month.
Notwithstanding any Plan provision to the contrary, a Member’s Basic PEP Formula
Lump Sum Value shall be frozen as of December 31, 2011.


(2)Supplemental PEP Lump Sum Value: A Member’s Supplemental PEP Lump Sum Value,
if any, shall be calculated as follows:




28

--------------------------------------------------------------------------------





There shall be credited to a Member’s Supplemental Lump Sum Value monthly:
(A)
With respect to Plan Years (i) beginning prior to January 1, 2012, interest on a
Member’s Basic PEP Lump Sum Value determined as of the end of the month in which
the Member terminates from service from the Company and all Associated Companies
for the period beginning with the month following the Member’s termination of
employment from the Company and all Associated Companies until his reemployment
with the Company or any Associated Company or the end of the month preceding the
Annuity Starting Date of his PEP Pension Formula Benefit, whichever occurs
first; and (ii) beginning on or after January 1, 2012, interest on a Member’s
Basic PEP Lump Sum Value determined as of the end of the month for the period
beginning with January 2012, until the end of the month preceding the Annuity
Starting Date of his PEP Pension Formula Benefit, and



(B)
Interest on the accumulated total amount credited to the Member’s Supplemental
PEP Lump Sum Value as of the end of the preceding month, if any, until the end
of the month preceding the Member’s Annuity Starting Date applicable to such PEP
Formula Pension.



Except as otherwise provided herein, with respect to a Member who terminated
employment prior to October 31, 2011, the rate of interest credited shall be
1.55 percent per annum.
Except as otherwise provided below or in Appendix B, with respect to a Member
who was employed by the Company on October 31, 2011, the rate of interest to be
credited shall be (i) with respect to Plan Years beginning prior to January
1, 2012, 1.55 percent per annum and (ii) with respect to Plan Years commencing
on or after January 1, 2012, the 10-year Treasury rate as in effect on
December 31 of the prior calendar year, but not less than 3.25 percent.
Notwithstanding the foregoing, a Member’s PEP Lump Sum Value determined under
the preceding provisions of this subparagraph (ii) shall be increased in
accordance with the procedures established by the Administrative Committee by an
amount equal to the Equivalent Actuarial Value of any increase in the Member’s
PEP Formula Benefit portion of his Accrued Benefit as determined under the
provisions of Section 4.01(d)(ii). For purposes of the preceding sentence
Equivalent Actuarial Value shall be determined on the basis of the IRS Mortality
Table and the IRS Interest Rate.



(d)    Accrued Benefit


(i)A Member’s Accrued Benefit, as of any date of determination, means the annual
benefit payable as a single life annuity for the Member’s life commencing on his
Normal Retirement Date or his Postponed Retirement Date, as applicable, which is
equal to the aggregate of his TPP Formula Benefit computed under Section 4.01(b)
and his PEP Formula Benefit computed under Section 4.01(c) on the basis of the
Member’s Benefit Service not in excess of 40 years and other applicable
components of the Plan formula as of such determination date. The Accrued
Benefit for a Member eligible for a benefit under Appendix G also shall include
the accrued benefit described in Section IV. of Appendix G.


(ii)Notwithstanding any Plan provision to the contrary, a Member’s Accrued
Benefit described in the first sentence of clause (i) above as of any
determination date, shall not be less than an annual pension payable as a single
life annuity for the Member’s life, commencing on his Normal Retirement Date or
his Postponed Retirement Date, as applicable, equal to the aggregate of his TPP
Formula Benefit computed under Section 4.01(b) and determined as of the last day
of the Plan Year immediately preceding such determination date and his PEP
Formula Benefit computed under Section 4.01(b) on the basis of the Member’s PEP
Formula


29

--------------------------------------------------------------------------------





Lump Sum Value as of the last day of the Plan Year immediately preceding such
determination date increased by the rate of interest set forth in Section
4.01(c)(ii) for the period beginning with the first day of the Plan Year in
which the determination date occurs and ending on the last day of the calendar
month preceding the determination date. For Plan years beginning prior to
January 1, 2012, if the amount determined under this clause (ii) exceeds the
amount determined under clause (i) above, the difference shall be treated as an
increase in the Member’s PEP Formula Benefit portion of his Accrued Benefit.



4.02    Normal Retirement Allowance

(a)Eligibility


Except as otherwise provided in Appendix B, the right of a Member to his normal
retirement allowance shall be nonforfeitable as of his Normal Retirement Age
provided he is employed by the Company or an Associated Company at that time. A
Member, upon termination of employment with the Company and all Associated
Companies, may retire from active service and receive a normal retirement
allowance beginning on his or her Normal Retirement Date, subject to the notice
and timing requirements of Section 4.07. If a Member postpones his retirement
and continues in active service after his Normal Retirement Date or returns to
service after his Normal Retirement Date, the provisions of this Section 4.02
shall be applicable.

(b)Benefit


Prior to adjustment in accordance with Sections 4.07(a) and 4.08(c), but subject
to the minimum provision hereinafter set forth in this Section 4.02 and except
as otherwise provided in an Appendix hereto, the annual normal retirement
allowance payable on a lifetime basis upon retirement at a Member’s Normal
Retirement Date that is attributable to his TPP Formula Benefit and his PEP
Formula Benefit shall be equal to the Member’s Accrued Benefit described in the
first sentence of Section 4.01(d)(i). In addition, for a Member who is eligible
for a benefit under Appendix G, his normal retirement benefit attributable to
the benefit under Appendix G shall be the accrued benefit described in Section
IV. of Appendix G.
The annual normal retirement allowance determined prior to reduction to be made
on account of the Social Security Benefit shall be an amount not less than the
greatest annual early retirement allowance which would have been payable to a
Member had he retired under Section 4.04 or Section 4.05 at any time before his
Normal Retirement Date and as such early retirement allowance would have been
reduced to commence at such earlier date but without reduction on account of the
Social Security Benefit. The reduction to be made on account of the Social
Security Benefit shall in any event be based on the Federal Social Security Act
in effect at the time as of the Member’s actual termination or retirement.



(c)Benefit for Former Pension Plan Member


Unless the Administrative Committee determines otherwise and notwithstanding
anything to the contrary herein contained, any Member who immediately prior to
his membership in the Plan was accruing benefits under a Former Pension Plan
shall, prior to adjustment in accordance with Sections 4.07(a) and 4.07(c),
receive an annual normal retirement allowance payable on a lifetime basis upon
retirement at such Member’s Normal Retirement Date equal to the sum of:
(i)an annual retirement allowance computed in accordance with paragraph (b)
above on the basis of the Benefit Service, Social Security Benefit and Final
Average Compensation accumulated by him under this Plan, plus


(ii)an amount equal to the annual normal retirement allowance or other benefit
accrued to such Member under his Former Pension Plan in respect of service not
recognized as Benefit Service hereunder, with such retirement allowance or other
benefit being computed in accordance with the provisions of his Former Pension
Plan, as modified by Appendix E hereof.



4.03    Postponed Retirement Allowance


30

--------------------------------------------------------------------------------






(a)Eligibility


Except as otherwise provided in Appendix B, a Member who continues in service
with the Company or an Associated Company after his Normal Retirement Date or
returns to service with the Company or an Associated Company on or after his
Normal Retirement Date shall retire from service and receive a postponed
retirement allowance on his Postponed Retirement Date, subject to the notice and
timing requirements of Section 4.07.

(b)Benefit


Except as hereinafter provided and prior to adjustment in accordance with
Sections 4.07(a) and 4.07(c), the annual postponed retirement allowance payable
on a lifetime basis upon retirement at a Member’s Postponed Retirement Date
shall be equal to the greater of:
(i)an annual normal retirement allowance determined in accordance with Section
4.02(b) but based on the Member’s Benefit Service, Social Security Benefit and
Final Average Compensation as of his Postponed Retirement Date; or


(ii)the annual normal retirement allowance to which the Member would have been
entitled under Section 4.02(b) had he retired on his Normal Retirement Date,
increased by an amount which is the Equivalent Actuarial Value of the monthly
payments which would have been payable with respect to each month in which he
worked fewer than eight days as determined under the provisions of Title 29 of
the Code of Federal Regulations Section 2530.203-3 as promulgated by the U.S.
Department of Labor. Any monthly payment determined under this sub-paragraph
(ii) with respect to any such month in which he worked fewer than eight days
shall be computed as if the Member had retired on his Normal Retirement Date and
shall reflect additional benefit accruals, if any, recomputed as of the first
day of each subsequent Plan Year, during which payment would have been made on
the basis of his Final Average Compensation and Benefit Service accrued to such
recomputation date.

(c)Benefit for Former Pension Plan Members


Unless the Administrative Committee determines otherwise and notwithstanding
anything to the contrary herein contained, any Member who immediately prior to
his membership in the Plan was accruing benefits under a Former Pension Plan
shall, prior to adjustment in accordance with Sections 4.07(a) and 4.08(c),
receive an annual postponed retirement allowance payable on a lifetime basis
upon retirement at such Member’s Postponed Retirement Date equal to the sum of:
(i)an annual retirement allowance computed in accordance with Section 4.02(b)
but on the basis of the Benefit Service, Social Security Benefit and Final
Average Compensation accumulated by him at his Postponed Retirement Date, plus


(ii)an amount equal to the annual postponed retirement allowance or other
benefit accrued to such Member under his Former Pension Plan in respect of
service not recognized as Benefit Service hereunder, with such retirement
allowance or other benefit being computed in accordance with the provisions of
his Former Pension Plan, as modified by Appendix E hereof.

(d)Benefit for Member in Service after he attains Age 70½


In the event a Member’s retirement allowance is required to begin under
Section 4.11 while the Member is in service with the Company or an Associated
Company, the January 1 immediately following the calendar year in which the
Member attained age 70½ shall be the Member’s Annuity Starting Date for purposes
of this Article 4 and the Member shall receive a postponed retirement allowance
commencing as of that January 1 in an amount determined as if he had retired on
such date. As of each succeeding January 1 prior to the Member’s actual
Postponed Retirement Date and as of his actual Postponed Retirement Date, the
Member’s retirement allowance shall be:
(i)recomputed to reflect any additional retirement allowance attributable to his
Compensation and Benefit Service earned during the immediately preceding
calendar year based on his age at each succeeding January 1 or actual Postponed
Retirement Date; and


31

--------------------------------------------------------------------------------







(ii)reduced by the Equivalent Actuarial Value of the total payments of his
postponed retirement allowance made with respect to each month of continued
employment in which he was credited with at least eight days of service as
determined under the provisions of Title 29 of the Code Federal Regulations
Section 2530.203-3 as promulgated by the U.S. Department of Labor and which were
paid prior to each such recomputation; provided that no such reduction shall
reduce the Member’s postponed retirement allowance below the amount of postponed
retirement allowance payable to the Member immediately prior to the
recomputation of such retirement allowance.


Notwithstanding paragraphs (b) and (c) above, in the event a Member remains in
service after the April 1 following the calendar year in which he attains age
70½, and does not commence payment of his Pension while in service under the
provisions of Section 4.11, then his retirement allowance shall be the excess,
if any, of (i) over (ii) where (i) is the greater of (1) his retirement
allowance determined at his actual retirement date taking into account the
Member’s Benefit Service and Average Final Compensation at that date, or (2) the
amount of Equivalent Actuarial Value to his retirement allowance determined at
the end of the Plan Year preceding such April 1 recomputed in accordance with
regulations issued by the Secretary of the Treasury as the first day of each
subsequent Plan Year (and as of his actual Postponed Retirement Date) as if such
date were the Member’s Postponed Retirement Date, and (ii) is the actuarial
equivalent of any distributions made with respect to the Member’s retirement
benefits after said date.
The retirement allowance payable to a Member who is not a five percent owner as
defined in Section 416(i) of the Code of the Company or an Associated Company
and who is receiving payments under the provisions of paragraph (d) and Section
4.11 as of April 1, 1999, shall continue to be governed by the foregoing
provisions of this paragraph (d) above on and after April 1, 1999.



4.04    Standard Early Retirement Allowance

(a)Eligibility


(i)Except as otherwise provided in Appendix B, a Member who has not reached his
Normal Retirement Date but has, prior to his Severance Date, reached the 55th
anniversary of his birth and completed ten years of Eligibility Service is
eligible to retire on a standard early retirement allowance on the first day of
the calendar month coincident with or next following his Severance Date, which
date shall be the Member’s Early Retirement Date.


(ii)Notwithstanding the foregoing, in the event an Employee who is a Member is
involuntarily terminated on or after January 1, 2008, and entitled to severance
payments under a severance plan or policy maintained by the Company or an
Associated Company, said Member shall be credited with additional Eligibility
Service and age solely for the purposes of determining eligibility for a
standard early retirement allowance under the provisions of this Section 4.04
equal to the greater of (1) six months, or (2) an amount equal to one month for
each completed year of Eligibility Service determined as of his termination of
employment, but not in excess of 24 months. If the crediting of such additional
service and age causes said Member to be eligible for a standard early
retirement allowance in lieu of a vested benefit said Member shall not be
eligible to commence said standard early retirement allowance until he actually
attains age 55.

(b)Benefit


Except as provided in an Appendix or hereinafter and prior to adjustment in
accordance with Sections 4.07(a) and 4.08(c), the standard early retirement
allowance shall be an allowance equal to the Member’s Accrued Benefit earned up
to his Early Retirement Date, computed on the basis of his Final Average
Compensation, Social Security Benefit, and Benefit Service credited at his Early
Retirement Date, with the Social Security Benefit for a Post-1999 Member or a
Pre-2000 Member determined on the assumption that the Member had no earnings
after of his Early Retirement Date. Notwithstanding any Plan provision to the
contrary and except as otherwise provided in an Appendix, effective on and after
January 1, 2012, the Social Security Benefit for a Post-1999 Member or a
Pre-2000 Member who is not a Participating Employee shall be determined on the
assumption that (i) the Member had no earnings after the earlier of (1) his
Early Retirement Date or (2) the later of (A) the date he ceased to accrue
Benefit Service


32

--------------------------------------------------------------------------------





under the Plan or (B) the date he first meets the age and service eligibility
requirements for Early Retirement as set forth in Section 4.04(a) above, but not
earlier than January 1, 2012, and (ii) the Member’s earnings for the period
beginning with the calendar year following the date he ceases to accrue Benefit
Service and ending with the calendar year in which he first meets the age and
service eligibility requirements for Early Retirement as set forth in Section
4.04(a) above, used to calculate his Social Security Benefit are based on his
rate of Compensation in effect as of the date he ceases to accrue Benefit
Service.
Notwithstanding the forgoing, the Social Security Benefit for a Post-2004 Member
shall be determined on the assumption that he continued in service to his Normal
Retirement Date at his rate of Compensation in effect as of his date of
termination (or, effective as of January 1, 2012, the date he ceases to accrue
Benefit Service).
The Member may, however, elect to receive an early retirement allowance
commencing on his Early Retirement Date or the first day of any calendar month
before his Normal Retirement Date specified in his later request therefor,
provided that an early payment date shall be subject to the notice and timing
requirements described in Sections 4.07. With respect to a Post-1999 Member or a
Pre-2000 Member, except as otherwise provided in an Appendix hereto, in the case
of said early commencement, said Member’s early retirement allowance, prior to
adjustment in accordance with Sections 4.07(a) and 4.08(c) and prior to any
reduction to be made on account of the Social Security Benefit shall be equal to
the sum of (i) his TPP Formula Benefit portion of his retirement allowance
determined under Section 4.01(b) earned up to his Early Retirement Date prior to
the reduction for the Social Security Benefit, reduced by one-fourth of one
percent per month for each month by which the commencement date of his
retirement allowance precedes his Normal Retirement Date, and (ii) the PEP
Formula Benefit portion of his retirement allowance determined under Section
4.01(c).
With respect to Post-2004 Member, except as otherwise provided in an Appendix
hereto, in the case of said early commencement, said Member’s early retirement
allowance, prior to adjustment in accordance with Sections 4.07(a) and 4.08(c),
shall be equal to the sum of (i) his TPP Formula Benefit portion of his
retirement allowance determined under Section 4.01(b) earned up to his Early
Retirement Date, reduced by 1/180th for each month up to 60 months by which the
commencement date of his retirement allowance precedes his Normal Retirement
Date and further reduced by 1/360th for each such month in excess of 60 months,
and (ii) the PEP Formula Benefit portion of his retirement allowance determined
under Section 4.01(c).
In the case of a Member’s early commencement, the PEP Formula Benefit portion of
his retirement allowance shall be equal to an annual amount payable as a single
life annuity for the Member’s life commencing on his Annuity Starting Date that
is of Equivalent Actuarial Value to the Member’s PEP Formula Lump Sum Value
determined under Section 4.01(c).
Except as otherwise provided in an Appendix hereto, with respect to the portion
of a retirement allowance determined under Section 4.01(b) payable to a
Post-1999 Member or a Pre-2000 retiring prior to his 62nd birthday, the
reduction to be made on account of the Social Security Benefit shall not be made
until such time as the Member is or would upon proper application first be
entitled to receive said Social Security Benefit.

(c)Former Pension Plan Members


(i)Benefit for Former Pension Plan Members - Unless the Administrative Committee
determines otherwise and notwithstanding anything to the contrary herein
contained, any Member who, immediately prior to his membership in the Plan was
accruing benefits under a Former Pension Plan shall, upon his retirement, be
entitled to receive a deferred early retirement allowance payable on a life-time
basis commencing on his Normal Retirement Date equal to, prior to adjustment in
accordance with Sections 4.07(a) and 4.08(c), his annual retirement allowance
computed in accordance with Section 0 on the basis of the applicable components
of the Plan’s and Former Plan’s formula at his Early Retirement Date. The Member
may, however, elect to receive his standard early retirement allowance
commencing on his Early Retirement Date or the first day of any later calendar
month before his Normal Retirement Date. In that case, the Member’s standard
early retirement allowance shall be equal to the sum of his retirement allowance
payable as of his Annuity Starting Date as determined under paragraph (b) above
plus the portion of his retirement allowance determined under


33

--------------------------------------------------------------------------------





the Former Plan’s formula otherwise payable at his Normal Retirement Date
reduced as provided in paragraph (b) above with respect to his TPP Formula
Benefit, except as otherwise provided in Appendix E.


(ii)Notwithstanding the foregoing and except as otherwise provided in Appendix E
hereto, the portion of the Member’s standard early retirement allowance
calculated on the basis of a Former Pension Plan formula shall not be less than
the early retirement benefit which would have been provided under such Former
Pension Plan on the date immediately preceding the date such Former Pension Plan
was amended to continue as and under the Plan, and the Member may elect to
commence such portion of his early retirement allowance before his Early
Retirement Date, if such Former Pension Plan provided for an earlier
commencement date.

4.05    Special Early Retirement Allowance

(a)Eligibility


(i)Except as otherwise provided in Appendix B, a Pre-2000 Member who has not
reached his Normal Retirement Date but who prior to his Severance Date (i) has
reached the 55th anniversary of his birth and completed fifteen years of
Eligibility Service or (ii) has reached the 50th anniversary of his birth but
not the 55th anniversary of his birth and whose age plus years of Eligibility
Service equals eighty or more, is eligible, in either case, to retire on a
special early retirement allowance on the first day of the calendar month
coincident with or next following his Severance Date, which date shall be the
Member’s Early Retirement Date.


(ii)Except as otherwise provided in Appendix B, a Post-1999 Member who has not
reached his Normal Retirement Date but who prior to his Severance Date has
reached the 55th anniversary of his birth and completed fifteen years of
Eligibility Service is eligible to retire on a special early retirement
allowance on the first day of the calendar month coincident with or next
following his Severance Date, which date shall be the Member’s Early Retirement
Date.


(iii)Notwithstanding the foregoing, in the event an Employee who is a Pre-2000
Member or a Post-1999 Member is involuntarily terminated on or after January 1,
2008, and entitled to severance payments under a severance plan or policy
maintained by the Company or an Associated Company, said Member shall be
credited with additional Eligibility Service and age solely for the purposes of
determining eligibility for a special early retirement allowance under the
provisions of this Section 4.05 equal to the greater of (1) six months, or (2)
an amount equal to one month for each completed year of Eligibility Service
determined as of his termination of employment, but not in excess of 24 months.
If the crediting of such additional service and age causes said Member to be
eligible for (1) a special early retirement allowance, other than Rule of 80, in
lieu of a standard early retirement allowance or vested benefit, said Member
shall not be eligible to commence said early retirement allowance until he or
she actually attains the age component of said early retirement allowance
eligibility requirement, or (2) a Rule of 80 special early retirement allowance
in lieu of a standard early retirement allowance or vested benefit, said Member
shall not be eligible to commence his Rule of 80 early retirement allowance
until the sum of his actual age and his or her service (including additional
service granted under these provisions) meets the Rule of 80.


(iv)A Post-2004 Member shall not be eligible for a special early retirement
allowance under the provisions of this Section 4.05.

(b)Benefit


Except as provided in an Appendix or hereinafter and prior to adjustment in
accordance with Sections 4.07(a) and 4.08(c), the special early retirement
allowance shall be a retirement allowance deferred to commence on the Member’s
Normal Retirement Date and shall be equal to his Accrued Benefit earned up to
the Member’s Early Retirement Date, computed on the basis of his Final Average
Compensation, Social Security Benefit and Benefit Service at his Early
Retirement Date, with the Social Security Benefit determined on the assumption
that the Member had no earnings after the his Early Retirement Date.
Notwithstanding any Plan provision to the contrary and except as otherwise
provided in an Appendix, effective on and after January 1, 2012, the Social
Security Benefit for a Post-1999 Member or a Pre-2000 Member who is not
Participating Employee shall be determined on the assumption that (i) the


34

--------------------------------------------------------------------------------





Member had no earnings after the earlier of (1) his Early Retirement Date or (2)
the later of (A) the date he ceased to accrue Benefit Service under the Plan or
(B) the date he first meets the age and service eligibility requirements for
Early Retirement as set forth in Section 4.05(a) above, but not earlier than
January 1, 2012, and (ii) the Member’s earnings for the period beginning with
the calendar year following the date he ceases to accrue Benefit Service and
ending with the calendar year following the date he first meets the age and
service eligibility requirements for Early Retirement as set forth in Section
4.04(a) above, used to calculate his Social Security Benefit are based on his
rate of Compensation in effect as of the date he ceases to accrue Benefit
Service.
Any Member who retires under the provisions of Section 4.05(a) may elect to
receive early payment of his special early retirement allowance commencing as of
his Early Retirement Date or the first day of any later calendar month before
his Normal Retirement Date as specified in his request therefor; provided that
such early payment shall be subject to the notice and timing requirements
described in Sections 4.07.
(i)Pre-2000 Member - In the event of early payment commencing in accordance with
the Member’s election on or after the 62nd anniversary of his birth but prior to
the 65th anniversary of his birth, the Pre-2000 Member’s special early
retirement allowance shall be an amount which, prior to any adjustment in
accordance with Sections 4.07(a) and 4.08(c), shall be equal to the sum of (1)
the TPP Formula Benefit portion of his retirement allowance determined under
Section 4.01(b) earned up to his Early Retirement Date, and (2) the PEP Formula
Benefit portion of his retirement allowance determined under Section 4.01(c). In
the event of early payment commencing in accordance with the Member’s election
on or after the 60th anniversary of his birth but prior to the 62nd anniversary
of his birth, the Pre-2000 Member’s special early retirement allowance shall be
an amount which, prior to any adjustment in accordance with Sections 4.07(a) and
4.08(c) and prior to any reduction to be made on account of the Social Security
Benefit in accordance with subparagraph (iii) below, shall be equal to the sum
of (1) the TPP Formula Benefit portion of his retirement allowance determined
under Section 4.01(b) earned up to his Early Retirement Date prior to the
reduction for the Social Security Benefit, and (2) the PEP Formula Benefit
portion of his retirement allowance determined under Section 4.01(c). The TPP
Benefit Formula portion of his retirement allowance determined under Section
4.01(b) shall not be increased to reflect a commencement date later than the
60th anniversary of the Member’s birth. In the event of early payment commencing
in accordance with the Member’s election prior to the 60th anniversary of his
birth, the Pre-2000 Member’s special early retirement allowance shall be an
amount which, prior to any adjustment in accordance with Sections 4.07(a) and
4.08(c) and prior to any reduction to be made on account of the Social Security
Benefit in accordance with subparagraph (iii) below shall be equal to the sum of
(1) the TPP Formula Benefit portion of his retirement allowance determined under
Section 4.01(b) earned up to his Early Retirement Date prior to the reduction
for the Social Security Benefit reduced by 5/12ths of one percent per month for
each month up to 60 months by which the commencement date of his special early
retirement allowance precedes the first day of the calendar month coinciding
with or next following the 60th anniversary of his birth, and (2) the PEP
Formula Benefit portion of his retirement allowance determined in accordance
with Section 4.01(c).


In the case of early commencement under the foregoing provisions of this
subparagraph (i), the PEP Formula Benefit portion of a Pre-2000 Member’s special
early retirement allowance shall be equal to an annual amount payable as a
single life annuity for the Member’s life, commencing on his Annuity Starting
Date, which is of Equivalent Actuarial Value to his PEP Formula Lump Sum Value
determined under Section 4.01(c)
(ii)Post-1999 Member - In the event of early payment commencing in accordance
with the election of a Post-1999 Member on or after the 62nd anniversary of his
birth but prior to the 65th anniversary of his birth, the Post-1999 Member’s
special early retirement allowance shall be an amount which, prior to any
adjustment in accordance with Sections 4.07(a) and 4.08(c), shall be equal to
the sum of (1) the TPP Formula Benefit portion of his retirement allowance
determined under Section 4.01(b) earned up to his Early Retirement Date and
(2) the PEP Formula Benefit portion of his retirement allowance determined under
Section 4.01(c). The TPP Formula Benefit portion of his retirement allowance
determined under Section 4.01(b) shall not be increased to reflect a
commencement date later than the 62nd anniversary of such Member’s birth. In the
event of early payment commencing in accordance with such Member’s election
prior to the 62nd anniversary of his


35

--------------------------------------------------------------------------------





birth, the Post-1999 Member’s special early retirement allowance shall be an
amount which, prior to any adjustment in accordance with Sections 4.07(a) and
4.08(c) and prior to any reduction to be made on account of the Social Security
Benefit in accordance with subparagraph (iii) below shall be equal to the sum of
(1) the TPP Formula Benefit portion of his retirement allowance determined under
Section 4.01(b) earned up to his Early Retirement Date prior to the reduction
for the Social Security Benefit reduced by the percentage shown in the following
table for each month by which the commencement date of his special early
retirement allowance precedes the first day of the calendar month coinciding
with or next following the 62nd anniversary of his birth, and (2) the PEP
Formula Benefit portion of his retirement allowance determined under Section
4.01(c).
Months Commencement Date
Precedes First Day of Month Coincident With or Next Following
Member’s Attainment of Age 62
TPP Formula Benefit Percentage Reduction Per Month
months 1 to 48
5/12 of 1%
months 49 to 60
4/12 of 1%
months 61 to 84
3/12 of 1%



In the case of early commencement under the foregoing provisions of this
subparagraph (ii), the PEP Formula Benefit portion of his retirement allowance
shall be equal to an annual amount payable as a single life annuity for the
Member’s life, commencing on his Annuity Starting Date, which is of Equivalent
Actuarial Value to his PEP Formula Lump Sum Value determined under
Section 4.01(c).
(i)With respect to the TPP Benefit Formula portion of a Member’s special early
retirement allowance commencing prior to his 62nd birthday, the reduction to be
made on account of the Social Security Benefit shall not be made until such time
as the Member is or would upon proper application first be entitled to receive
said Social Security Benefit.

(c)Benefit for Former Pension Plan Members


(i)Unless the Administrative Committee determines otherwise and notwithstanding
anything to the contrary herein contained, any Member who, immediately prior to
his membership in the Plan was accruing benefits under a Former Pension Plan
shall, upon his retirement, be entitled to receive a deferred early retirement
allowance payable on a life-time basis commencing on his Normal Retirement Date
equal to, prior to adjustment in accordance with Sections 4.07(a) and 4.08(c),
his annual retirement allowance computed in accordance with Section 0 on the
basis of the applicable components of the Plan’s and Former Plan’s formula at
his Early Retirement Date. The Member may, however, elect to receive his early
retirement allowance commencing on his Early Retirement Date or the first day of
any later calendar month before his Normal Retirement Date. In that case, the
Member’s special early retirement allowance shall be equal to the sum of his
retirement allowance payable at his Annuity Starting Date as determined under
paragraph (b) above plus the portion of his retirement allowance determined
under Former Plan’s formula otherwise payable at his Normal Retirement Date
reduced as provided in paragraph (b) above with respect to his TPP Formula
Benefit, except as otherwise provided in Appendix E.


(ii)Notwithstanding the foregoing and except as otherwise provided in Appendix E
hereto, the portion of the Member’s early retirement allowance calculated on the
basis of a Former Pension Plan formula shall not be less than the early
retirement benefit which would have been provided under such Former Pension Plan
on the date immediately preceding the date such Former Pension Plan was amended
to continue as and under the Plan, and the Member may elect to commence such
portion of his early retirement allowance before his Early Retirement Date, if
such Former Pension Plan provided for an earlier commencement date.

4.06    Vested Benefit

(a)Eligibility


A Member shall be vested in, and have a nonforfeitable right to, his Accrued
Benefit upon completion of five years of Eligibility Service. If such Member
incurs a Severance Date for reasons other than death or early


36

--------------------------------------------------------------------------------





retirement prior to his Normal Retirement Date, he shall be entitled to a vested
benefit under the provisions of this Section 4.06. Notwithstanding the
foregoing, a Member who completes an “Hour of Service” as defined in Section
2.01(c) on or after January 1, 2008, shall be vested in, and have a
nonforfeitable right to, his Accrued Benefit upon completion of three years of
Eligibility Service.

(b)Benefit


Prior to adjustment in accordance with Sections 4.07(a) and 4.08(a), the vested
benefit payable to a Member shall be a benefit deferred to commence on the
former Member’s Normal Retirement Date and shall be equal to his Accrued Benefit
earned up to the Member’s Severance Date, computed on the basis of his Final
Average Compensation, Social Security Benefit and Benefit Service at his
Severance Date, with the Social Security Benefit determined on the assumption
that he continued in service to his Normal Retirement Date at his rate of
Compensation in effect as of his date of termination (or, effective as of
January 1, 2012, the date he ceases to accrue Benefit Service, if earlier).
Notwithstanding any Plan provision to the contrary, the former Member may elect
to receive the PEP Formula Benefit portion of his vested benefit determined
under Section 4.01(c) commencing on the first day of any month following his
Severance Date and prior to his Normal Retirement Date as specified in his
request therefor, after receipt by the Administrative Committee of written
application therefor made by the former Member and filed with the Administrative
Committee, provided that such early payment shall be subject to notice and
timing requirements described in Section 4.07. In the case of said early
commencement, the PEP Formula Benefit portion of the Member’s vested benefit
determined under Section 4.01(c) shall be equal to an annual amount payable as a
single life annuity for the Member’s life, commencing on his Annuity Starting
Date that is Equivalent Actuarial Value to his PEP Formula Lump Sum Value
determined under Section 4.01(c). Any portion of said Member’s retirement
allowance determined under Section 4.01(b) shall be eligible for early
commencement as set forth in the following paragraph. Notwithstanding the
foregoing and except as otherwise provided in an Appendix, if a Member does not
elect to receive the PEP Formula Benefit portion of his vested benefit prior to
the first day of any calendar month coincident with or next following the 55th
anniversary of his birth, his entire vested benefit shall commence as of the
same Annuity Starting Date as set forth below.
Except as otherwise provided in an Appendix hereto, on or after the date on
which the former Member shall have reached the 55th anniversary of his birth he
may elect to receive, commencing on the first day of any calendar month
coincident with or next following the 55th anniversary of his birth and prior to
his Normal Retirement Date as specified in his request therefor, after receipt
by the Administrative Committee of written application therefor made by the
former Member and filed with the Administrative Committee, provided that early
payment shall be subject to notice and timing requirements described in Sections
4.07, the TPP Formula Benefit portion of his vested benefit determined under
Section 4.01(b) and any PEP Formula Benefit portion of his vested benefit
determined under Section 4.01(c) for which an Annuity Starting Date has not yet
occurred. Except as otherwise provided in an Appendix hereto, upon such earlier
payment, his vested benefit shall be equal to the sum of (i) the TPP Formula
Benefit portion of his vested benefit determined under Section 4.01(b) otherwise
payable at the former Member’s Normal Retirement Date reduced by 1/180th for
each month up to 60 months by which the commencement date of such payments
precedes his Normal Retirement Date and further reduced by 1/360th for each such
month in excess of 60 months and (iii) the PEP Formula Benefit portion of his
vested benefit determined under Section 4.01(c). In the case of said early
commencement, the PEP Formula Benefit portion of his vested benefit determined
under Section 4.01(c) for which an Annuity Starting Date has not yet occurred
shall be equal to an annual amount payable as a single life annuity for the
Member’s life, beginning on said commencement date, that is Equivalent Actuarial
Value to his PEP Formula Lump Sum Value determined under Section 4.01(c).

(c)Benefit for Former Pension Plan Members


Unless the Administrative Committee determines otherwise and notwithstanding
anything to the contrary herein contained, any Member who, immediately prior to
his membership in the Plan was accruing benefits under a Former Pension Plan
shall, prior to adjustment in accordance with Sections 4.06(a) and 4.07(a) upon
incurring a Severance Date, be entitled to receive a deferred vested benefit
payable on a life-time basis commencing on his Normal Retirement Date equal to
his annual retirement allowance computed in accordance with Section 0 on the
basis


37

--------------------------------------------------------------------------------





of the applicable components of the Plan’s and Former Plan’s formula as of his
Severance Date. Except as otherwise provided in an Appendix hereto and paragraph
(b) above, the former Member may, however, elect to receive his vested benefit
commencing on the first day of any calendar month occurring on or after his
attainment of age 55 but before his Normal Retirement Date. In that case, the
Member’s vested benefit shall be equal to the sum of the vested benefit payable
at his Annuity Starting Date as determined under paragraph (b) above plus the
portion of his vested benefit determined under the Former Plan’s formula
otherwise payable at this Normal Retirement Date reduced as provided in
paragraph (b) above, except as otherwise provided in Appendix E.

4.07    Forms of Benefit Payment after Retirement

(a)Automatic Forms of Payment


(i)Automatic Joint and Survivor Annuity - If a Member or former Member who on
his Annuity Starting Date (1) is married or (2) has a Registered Domestic
Partner, has not made an election of an optional form of payment under Section
4.07(b), the retirement allowance or vested benefit payable to such Member or
former Member shall automatically be adjusted as follows in order to provide
that, after his death, a lifetime benefit as described below shall be payable to
the Spouse to whom he is married on his Annuity Starting Date or his Registered
Domestic Partner as of his Annuity Starting Date, whichever is applicable:


(1)90/50 Spouse’s Annuity - If a Post-1999 Member or a Pre-2000 Member retires
from active service under Section 4.02, 4.03, 4.04, or 4.05, the automatic joint
and survivor annuity payable to such Member shall provide (A) a reduced
retirement allowance payable to the Member during his life equal to 90% of the
retirement allowance otherwise payable without optional modification to the
Member under Section 4.02, 4.03, 4.04, or 4.05, as the case may be, further
adjusted, if necessary, as provided in the following sentence and (B) a benefit
payable after his death to the Spouse to whom he was married on his Annuity
Starting Date or his Registered Domestic Partner as of his Annuity Starting
Date, whichever is applicable, equal to 50% of the retirement allowance
otherwise payable without optional modification to the Member under Section
4.02, 4.03, 4.04, or 4.05, as the case may be, and without further adjustment as
provided in the following sentence. If such Spouse or Registered Domestic
Partner is more than five years older than the Member, the reduced retirement
allowance payable to the Member shall be increased for each such additional full
year in excess of five years, but for not more than 20 years, by one-half of one
percent of the retirement allowance payable to the Member prior to optional
modification. If such Spouse or Registered Domestic Partner is more than five
years younger than the Member, the reduced retirement allowance payable to the
Member shall be further reduced for each such additional full year in excess of
five years by one-half of one percent of the retirement allowance payable to the
Member prior to optional modification.


Notwithstanding the foregoing, the retirement allowance payable to the Member
shall not be less than the retirement allowance otherwise payable without
optional modification to the Member at retirement under Section 4.02, 4.03,
4.04, or 4.05, as the case may be, multiplied by the appropriate factor
contained in Table 3 of Appendix A.
(2)50% Contingent Annuity with Spouse or Registered Domestic Partner as
Contingent Annuitant - If a Post-2004 Member retires from active service under
Section 4.02, 4.03, 4.04, or 4.05 or a former Member terminates service and is
entitled to a vested benefit under Section 4.06, the automatic joint and
survivor annuity payable to said Member shall provide (A) a reduced retirement
allowance or vested benefit, computed in accordance with Section 4.02, 4.03,
4.04, 4.05, or 4.06, as the case may be, payable to the Member during his life
equal to his retirement allowance computed in accordance under Section 4.02,
4.03, 4.04, or 4.05 or his vested benefit computed in accordance with Section
4.06, as the case may be, multiplied by the appropriate factor contained in
Table 1 of Appendix A and (B) a benefit payable after his death to the Spouse to
whom he was married on his Annuity Starting Date or his Registered Domestic
Partner as of his Annuity Starting Date, whichever is applicable, equal to 50%
of the reduced retirement allowance or vested benefit, whichever is applicable,
payable to the Member.




38

--------------------------------------------------------------------------------





(ii)Life Annuity - If a Member or former Member is not married on his Annuity
Starting Date or does not have a Registered Domestic Partner on his Annuity
Starting Date, the retirement allowance or vested benefit computed in accordance
with Section 4.02, 4.03, 4.04, 4.05, or 4.06, as the case may be, shall be paid
to the Member or former Member in the form of a lifetime benefit payable during
his own lifetime with no further benefit payable to anyone after his death,
unless the Member or former Member is eligible for and makes an election of an
optional form of payment under Section 4.07(b).

(b)Optional Forms of Payment


Except as otherwise provided in Appendix E or F hereto, a Member or former
Member may elect, subject to the following provisions, to convert his retirement
allowance into one of the optional forms of payment described below or his
vested benefit into one of the optional forms of payment described in
subparagraphs (i), (iii), (iv) or (v) below:
(i)Life Annuity Option - Any Member or former Member who retires or terminates
employment with the right to a retirement allowance or vested benefit may elect,
in accordance with the provisions of Section 4.07(d), to provide that the
retirement allowance payable to him under Section 4.02, 4.03, 4.04, or 4.05 or
the vested benefit payable to him under Section 4.06 shall be in the form of a
lifetime benefit payable during his own lifetime with no further benefit payable
to anyone after his death.


(ii)80/80 Spouse’s Annuity Option - Any Post-1999 Member or a Pre-2000 Member
who retires from active service under Section 4.02, 4.03, 4.04, or 4.05, who is
married on his Annuity Starting Date, may elect, in accordance with the
provisions of Section 4.07(d), to convert the retirement allowance otherwise
payable to him without optional modification under Section 4.02, 4.03, 4.04, or
4.05, as the case may be, into the following alternative benefit in order to
provide that, after his death, a lifetime benefit shall be payable to the Spouse
to whom he is married on his Annuity Starting Date or his Registered Domestic
Partner on his Annuity Starting Date, whichever is applicable.


Such Member shall receive a reduced retirement allowance payable during his life
equal to 80% of the retirement allowance otherwise payable without optional
modification to the Member at retirement under Section 4.02, 4.03, 4.04, or
4.05, as the case may be, further adjusted, if necessary, as provided below.
The Member’s surviving Spouse or Registered Domestic Partner, as the case may
be, shall receive a benefit payable after the Member’s death equal to the
Member’s retirement allowance as reduced in this Section 4.07(a)(ii). If such
Spouse or Registered Domestic Partner is more than five years older than the
Member, the reduced retirement allowance payable to the Member shall be
increased for each such additional full year in excess of five years, but for
not more than 20 years, by one percent of the retirement allowance payable to
the Member prior to optional modification. If such Spouse or Registered Domestic
Partner is more than five years younger than the Member, the reduced retirement
allowance payable to the Member shall be further reduced for each such
additional full year in excess of five years by one percent of the retirement
allowance payable to the Member prior to optional modification.
Notwithstanding the foregoing, the retirement allowance payable to the Member
and his surviving Spouse or Registered Domestic Partner, whichever is
applicable, shall not be less than the retirement allowance that would have been
payable if the Member had elected Option 1 under Section 4.07(b)(iii).
(iii)Contingent Annuity Option - Any Member who retires from active service
under Section 4.02, 4.03, 4.04, or 4.05 or, except as otherwise provided in
Appendix F any Member who terminates service and is entitled to a vested benefit
under Section 4.06 and has an Annuity Starting Date occurring on and after
July 1, 2005, may elect, in accordance with the provisions of Section 4.07(d),
to convert the retirement allowance or vested benefit otherwise payable to him
without optional modification under Section 4.02, 4.03, 4.04, 4.05 or 4.06, as
the case may be, into one of the following alternative options in order to
provide that, after his death, a lifetime benefit shall be payable to the person
who, when the option became effective, was designated by him to be his
contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial


39

--------------------------------------------------------------------------------





Value of the retirement allowance or vested benefit otherwise payable without
optional modification under Section 4.02, 4.03, 4.04, 4.05 or 4.06.


Option 1    A reduced retirement allowance or vested benefit payable during the
Member’s life with the provisions that after his death a benefit equal to 100%
of his reduced retirement allowance or vested benefit shall be paid during the
life of, and to, his surviving contingent annuitant.
Option 2    A reduced retirement allowance or vested benefit payable during the
Member’s life with the provision that after his death a benefit equal to 50% of
his reduced retirement allowance or vested benefit shall be paid during the life
of, and to, his surviving contingent annuitant.
Option 3    With respect to a Member who has an Annuity Starting Date on or
after October 1, 2007, a reduced retirement allowance or vested benefit payable
during the Member’s life with the provision that after his death a benefit equal
to 75% of his reduced retirement allowance or vested benefit shall be paid
during the life of, and to, his surviving contingent annuitant.
(iv)Ten Year Certain and Life Annuity - Except as otherwise provided in
Appendix F, any Member who retires or terminates under Section 4.02, 4.03, 4.04,
4.05, or 4.06 may elect, in accordance with the provisions of Section 4.07(d) to
convert the retirement allowance or vested benefit otherwise payable to him
without optional modification under Section 4.02, 4.03, 4.04, 4.05, or 4.06, as
the case may be, into a modified amount payable during his own lifetime and if
the Member dies within ten years of his Annuity Starting Date, the balance of
those payments shall be paid to the Beneficiary named by him when he elected the
optional form of payment; provided, however, that if such Beneficiary does not
survive the ten-year period, a single lump sum payment of Equivalent Actuarial
Value to the remaining payments shall be paid to the estate of the last to
survive of the Member and the Beneficiary. A Member may not change the
Beneficiary named when he elected this optional form of payment, unless such
Beneficiary predeceases the Member prior to the expiration of the ten-year
period.


(v)Single Sum Option - Except as otherwise provided in Appendix F, any Member
who retires or terminates under Section 4.02, 4.03, 4.04, 4.05, or 4.06 may
elect in accordance with the provisions of Section 4.07(d) to convert the PEP
Formula Benefit portion of his retirement allowance or vested benefit computed
under Section 4.01(c) into a lump sum amount equal to the PEP Pension Formula
Lump Sum Value determined as of his Annuity Starting Date. Notwithstanding the
foregoing, the amount of such single lump sum payment shall not be less than the
Equivalent Actuarial Value of the PEP Formula Benefit portion of his retirement
allowance determined under Section 4.02, 4.03, 4.04, or 4.05, whichever is
applicable, or his vested benefit determined under Section 4.06 which is
deferred to commence on the Member’s Normal Retirement Date. For purposes of the
preceding sentence, (1) Equivalent Actuarial Value shall mean in the case of a
lump sum benefit payable prior to the Member’s Normal Retirement Date, an amount
of equivalent value to the PEP Formula Benefit which would otherwise have been
provided commencing on the Member’s Normal Retirement Date and (2) Equivalent
Actuarial Value shall be determined under the IRS Mortality Table and the IRS
Interest Rate. Effective as of January 1, 2008, and notwithstanding any other
provision hereof, the lump sum Equivalent Actuarial Value of a Member’s PEP
Formula Benefit as of his Annuity Starting Date on or after January 1, 2008
shall be equal to his PEP Formula Lump Sum Value determined as of such date.

(c)Required Notice


(i)The Administrative Committee shall furnish to each Member or former Member a
written explanation in non-technical language of the terms and conditions of the
automatic forms of payment as described in Section 4.07(a) and the optional
forms of payment described in Section 4.07(b). Such explanation shall include
(i) a general description of the eligibility conditions for, the material
features of and the relative amounts of the optional forms of payment under the
Plan, (ii) any rights the Member or former Member may have to defer commencement
of his retirement allowance or vested benefit, (iii) the requirement for Spousal


40

--------------------------------------------------------------------------------





Consent as provided in Section 4.07(d), (iv) the consequences of failing to
defer receipt of his retirement allowance or vested benefit, and (v) the right
of the Member or former Member, prior to his Annuity Starting Date to make and
to revoke elections under Section 4.07.


(ii)The Administrative Committee must provide the notice required by
subparagraph (i) above no more than 90 days and no less than 30 days prior to
the Member’s Annuity Starting Date, subject to the provisions of Section
4.07(d)(ii) or (iii).

(d)Election of Options


(i)A Member or former Member may, subject to the provisions of Section 4.07(b)
and this Section 4.07(d), elect to receive his entire retirement allowance or
vested benefit in the optional form of payment described in Section 4.07(b)(i),
4.07(b)(iii) or 4.07(b)(iv), and in the case of a Member who retires under the
provisions of Section 4.02, 4.03, 4.04, or 4.05, one of the optional forms of
payment described in Section 4.07(b)(iii) in lieu of the automatic forms of
payment described in Section 4.07(a). Alternatively, a Member or former Member
who has accrued all or a portion of his retirement allowance or vested benefit
under the PEP Benefit Formula as described in Section 4.01(c) may, subject to
the provision of Section 4.07(b) and this Section 4.07(d), elect to receive the
PEP Formula Benefit portion of his retirement allowance or vested benefit
determined under the provisions of Section 4.01(c) in the optional form of
payment described in Section 4.07(b)(v) and any remaining portion of his
retirement allowance or vested benefit, subject to the provision of Appendix E,
in an optional form of payment pursuant to the provisions of the preceding
sentence of this subparagraph (i).


A married Member’s or a married former Member’s election of a Life Annuity form
of payment under Section 4.07(b)(i) or Appendix F, a Ten-Year Certain and Life
Annuity under Section 4.07(b)(iv), a Single Sum Option under Section 4.07(b)(v)
or Appendix F, or any optional form of payment under Section 4.07(b)(iii), which
does not provide for monthly payments to his Spouse for life after the Member’s
or former Member’s death in an amount equal to at least 50% but not more than
100% of the monthly amount payable under that form of payment to the Member or
former Member and which is not of Equivalent Actuarial Value to the applicable
Automatic Joint and Survivor Annuity described in Section 4.07(a)(i), shall be
effective only with Spousal Consent; provided such Spousal Consent to the
election has been received by the Administrative Committee or its delegate.
Any election made under Section 4.07(a) or Section 4.07(b) shall be made on a
form approved by the Administrative Committee and may be made during the 90-day
period following the date the notice described in Section 4.07(c) is furnished
to the Member, except as otherwise provided in subparagraphs (ii) or (iii)
below, but not prior to the date the Member or former Member is provided the
notice described in Section 4.07(c). An election under this Section 4.07 shall
be effective on the Member’s Annuity Starting Date; provided the appropriate
form is filed with and received by the Administrative Committee or its delegate.
Except as otherwise provided in subparagraph (ii) or (iii) below, any election
made under Section 4.07(a) or Section 4.07(b) after having been filed, may be
revoked or changed by the Member or former Member only by written notice
received by the Administrative Committee or its delegate before his election
becomes effective on his Annuity Starting Date and any such election may not be
modified or revoked after his Annuity Starting Date. Any subsequent elections
and revocations may be made at any time and from time to time during the
election period ending on the Member’s or former Member’s Annuity Starting Date
or election period described in subparagraph (ii) and (iii) below. A revocation
shall be effective when the completed notice is received by the Administrative
Committee or its delegate during such election period. An election or
re-election shall be effective on the Member’s or former Member’s Annuity
Starting Date. If, however, the Member or the Spouse or the contingent annuitant
designated in the election dies before the election has become effective, the
election shall thereby be revoked except as otherwise provided in Section 4.08.
Notwithstanding the foregoing, an election or re-election made after the
Member’s or former Member’s Annuity Starting Date shall be deemed to have been
made within the election period if (1) the notice described in Section 4.07(c)
is provided to the Member or former Member before the Annuity Starting Date, (2)


41

--------------------------------------------------------------------------------





distributions commence not later than 90 days after the date such written
explanation is provided to the Member or former Member, and (3) the Member’s or
former Member’s election is made before the date distributions commence. A
distribution shall not be deemed to violate the requirement of clause (2) of the
preceding sentence merely because, due solely to reasonable administrative
delay, it commences more than 90 days after the date such written explanation is
provided to the Member or former Member.
(ii)Notwithstanding the provisions of subparagraph (i) above, a Member or former
Member may, after having received the notice described in paragraph (c) above,
affirmatively elect to have his benefit commence sooner than 30 days following
his receipt of the notice, provided all of the following requirements are met:


(1)the Administrative Committee clearly informs the Member or former Member that
he has a period of at least 30 days after receiving the notice to decide when to
have his benefits begin, and if applicable, to choose a particular optional form
of payment;


(2)the Member or former Member affirmatively elects a date for his benefits to
begin, and if applicable, an optional form of payment, after receiving the
notice;


(3)the Member or former Member is permitted to revoke his election until the
later of his Annuity Starting Date or seven days following the day he received
the notice;


(4)payment does not commence less than seven days following the day after the
notice is received by the Member or former Member; and


(5)the Member’s or former Member’s Annuity Starting Date is after the date the
notice is provided.


(iii)Notwithstanding the foregoing provisions of this Section 4.07, in the event
a Member or former Member whose Annuity Starting Date is on or after
January 1, 2004 elects an Annuity Starting Date that precedes the date he is
provided the notice described in paragraph (c) above (the “retroactive Annuity
Starting Date”), the Member or former Member may elect to have his retirement
allowance or vested benefit commence as of said retroactive Annuity Starting
Date provided the following requirements are met:


(1)the Member’s or former Member’s retroactive Annuity Starting Date is on or
after the date he terminates employment with the Company and all Associated
Companies;


(2)the Member’s or former Member’s benefit must satisfy the provisions of
Sections 415 and 417(e)(3) of the Code, both at the retroactive Annuity Starting
Date and at the actual commencement date, except that if payments commence
within 12 months of the retroactive Annuity Starting Date, the provisions of
Section 415 of the Code need only be satisfied as of the retroactive Annuity
Starting Date;


(3)a payment equal in amount to the payments that would have been received by
the Member or former Member had his benefit actually commenced on his
retroactive Annuity Starting Date, plus interest at the IRS Interest Rate for
such retroactive Annuity Starting Date, shall be paid to the Member or former
Member on his actual commencement date;


(4)Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:


(A)
the amount of the survivor benefit payable to the Spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member or former
Member is no less than the amount the Spouse would have received



42

--------------------------------------------------------------------------------





under the Automatic Qualified Joint and Survivor Annuity if the first day of the
month in which payments commence were substituted for the retroactive Annuity
Starting Date, or


(B)
the Member’s or former Member’s Spouse on his retroactive Annuity Starting Date
is not his Spouse on the first day of the month in which payments commence and
is not treated as his Spouse under a qualified domestic relations order;



(5)with respect to a Member or former Member whose retroactive Annuity Starting
Date occurs on or after January 1, 2005,


(A)
the Member or former Member, prior to his retroactive Annuity Starting Date, has
submitted a request to the Company, in a form approved by the Administrative
Committee, to commence Plan payments as of such date, or



(B)
due to an administrative error as determined by the Administrative Committee on
a basis uniformly applicable to all members similarly situated, the Member or
former Member was not provided the written explanation as described in paragraph
(c) as on a timely basis;



(6)the Member’s or former Member’s election is made within the time period
prescribed by the Administrative Committee; provided, however, such period may
not extend beyond 90 days following date the written explanation as described in
paragraph (c) is provided to the Member or former Member; and


(7)distributions commence no earlier than seven days or later than 90 days after
the date such written explanation is provided to the Member or former Member,
and the Member’s or former Member’s election is made after he is provided such
written explanation and before the date distributions commence. For purposes of
determining (A) the election period described in subparagraph (i) with respect
to the timing of the notice and consent requirements and (B) the effective date
of an election made pursuant to the provisions of this paragraph (d), the date
the distribution of the benefit based on the retroactive Annuity Starting Date
commences shall be substituted for the Member’s or former Member’s Annuity
Starting Date. A distribution shall not be deemed to violate the requirements of
this paragraph (d) merely because, due solely to reasonable administrative
delay, it commences more than 90 days after the date such written explanation is
provided to the Member or former Member.


(iv)With respect to a Pre-2000 Member or a Post-1999 Member who retires under
the provisions of Section 4.04 or Section 4.05, the reduction on account of the
Social Security Benefit to be made to the TPP Formula Benefit portion of his
benefit determined under Section 4.01(b), if any, payable in accordance with
Section 4.07(a)(i) or Section 4.07(b)(ii) or (iii) to his designated Spouse,
Registered Domestic Partner or to his contingent annuitant shall not be made
until the earlier of such time as the Member would have, had he survived, upon
proper application first been entitled to receive said Social Security Benefit,
or January 1, 2017.


(v)If a Member or former Member dies after his Annuity Starting Date, any
payment continuing on to his Spouse, Registered Domestic Partner or contingent
annuitant shall be distributed at least as rapidly as under the method of
distribution being used as of the Member’s date of death.

4.08    Survivor’s Benefit Applicable before Retirement


The term “Beneficiary” for purposes of this Section 4.08 shall mean any natural
person, any trust established by the Member, or the Member’s estate, named by
the Member by written designation to receive benefits payable under the
automatic Pre-Retirement Survivor’s Benefit and under the optional Supplemental
Pre-Retirement Survivor’s


43

--------------------------------------------------------------------------------





Benefit; provided, however, if a Member is married or has a Registered Domestic
Partner, the term “Beneficiary” shall automatically mean the Member’s Spouse or
Registered Domestic partner, as the case may be, and any prior designation to
the contrary will be canceled, unless the married Member, with Spousal Consent,
designates otherwise. An election of a non-Spouse Beneficiary by a married
Member shall be effective only if accompanied by Spousal Consent and such
Spousal Consent has been received by the Administrative Committee. If the Member
dies without an effective designation of Beneficiary, the Member’s Beneficiary
for purposes of this Section 4.08 shall automatically be the Member’s Spouse or
Registered Domestic Partner, as applicable, or if the Member does not have a
Spouse or Registered Domestic Partner at the time of his death, his estate. If
the Member elects the additional optional protection of the Supplemental
Pre-Retirement Survivor’s Benefit, the Member’s Beneficiary thereunder shall
automatically be the same as the Beneficiary under the Pre-Retirement Survivor’s
Benefit. The Administrative Committee shall resolve any questions arising
hereunder as to the meaning of “Beneficiary” on a basis uniformly applicable to
all Members similarly situated.

(a)Automatic Vested Spouse’s Benefit


(i)Automatic Vested Spouse’s Benefit attributable the portion of the Member’s
benefit determined under Section 4.01(b) or under a Former Plan formula
applicable before termination of employment - The surviving Spouse or Registered
Domestic Partner of a Member, including a Member who is granted a Qualified
Military Leave and dies on or after January 1, 2007, in the performance of
Qualified Military Service (as defined in Section 2.01(e)(i)), who has completed
five years (with respect to a Member who completes an “Hour of Service” as
defined in Section 2.01(c) on or after January 1, 2008, 3 years) of Eligibility
Service but who has not yet met the age and service eligibility requirements for
an early retirement allowance as set forth in Section 4.04(a) or 4.05(a) shall
automatically receive a benefit payable under the provisions of this Section
4.08(a)(i) in the event said Member should die after the effective date of
coverage hereunder and while accruing Eligibility Service in accordance with
Section 2.01. The benefit payable to the Member’s Spouse or Registered Domestic
Partner, as applicable, under the provisions of this Section 4.08(a)(i) shall be
equal to 50% of the TPP Formula Benefit portion of the Member’s vested benefit
determined under Section 4.01(b) and, if applicable, subject to the provisions
of Appendix E, any portion of his retirement allowance determined under a Former
Plan formula the Member would have received if he had incurred a Severance Date
on his date of death, survived to Normal Retirement Date, and, on the day before
he would have reached Normal Retirement Date had elected to begin receiving such
vested benefit in the form of the Automatic Joint and Survivor Annuity under
Section 4.07(a)(i)(2) and adjusted for payment commencing prior to what would
have been the Member’s Normal Retirement Date as described below.


Such benefit shall be payable for the life of the Spouse commencing on what
would have been the Member’s Normal Retirement Date. However, the Member’s
Spouse may elect, by written application filed with the Administrative
Committee, to have payments begin as of the first day of any calendar month on
or after the date the former Member would have reached the 55th anniversary of
his birth; provided, however, if the Member dies after having reached the 55th
anniversary of his birth, the Member’s Spouse may elect to have payments begin
under this portion of his Automatic Vested Spouse’s Benefit as of the first day
of any month following the Member’s death. If such benefit is payable to the
Member’s Registered Domestic Partner, such benefit shall be payable for the life
of the Registered Domestic Partner commencing as of the first day of the month
coincident with or next following the date on which the Administrative Committee
is officially notified of the Member’s death, but only after written application
is made to commence such payment, provided, however such payment shall not
commence later than one year following the Member’s date of death.
If the Member’s Spouse or Registered Domestic Partner elects to commence payment
of this portion of his Automatic Vested Spouse’s Benefit prior to what would
have been the Member’s Normal Retirement Date, the amount of such benefit
payable to the Spouse or Registered Domestic Partner shall be based on the
reduced portion of his vested benefit determined under Section 4.01(b) and, if
applicable, the reduced portion of his vested benefit determined under a Former
Plan’s formula, subject to the provisions of Appendix E, to which the Member
would have been entitled, had the Member elected to have payments commence to
himself on such earlier date in accordance with the provisions of Section
4.06(b). In the event such commencement date is prior to the 55th anniversary of
the Member’s birth, the benefit payment to the Registered Domestic


44

--------------------------------------------------------------------------------





Partner shall be of Equivalent Actuarial Value to the benefit otherwise payable
hereunder to the Registered Domestic Partner Beneficiary on the date the Member
would have attained age 55.
Coverage hereunder shall be applicable to a Member in active service with the
Company or an Associated Company who has a Spouse or Registered Domestic
Partner, as applicable and who has satisfied the eligibility requirements for a
vested benefit under Section 4.06 and shall become effective on the date the
Member marries or attains a Registered Domestic Partner and shall cease on the
earlier of (1) the date such active Member satisfies the age and service
requirement for an early retirement allowance under Section 4.04 or 4.05, (2)
the date such active Member reaches the 65th anniversary of his birth, (3) the
date such active Member’s marriage is legally dissolved by a divorce decree, (4)
the date such active Member’s relationship with his Registered Domestic Partner
is terminated and such Member files a Termination of Domestic Relationship form
with the Company, or (5) the date such active Member’s Spouse or Registered
Domestic Partner dies. Coverage under Section 4.08(b)(i) shall commence on the
date a Member in active service meets the age and service requirements for an
early retirement allowance as set forth in Section 4.04(a) and 4.05(a) or (2)
the 65th anniversary of his birth.
(ii)Automatic Vested Spouse’s Benefit attributable to the portion of the
Member’s benefit determined under Section 4.01(b) or, if applicable, under a
Former Plan’s formula upon termination of employment - In the case of a former
Member who is married or has a Registered Domestic Partner and is entitled to a
vested benefit under Section 4.06, the provisions of this Section 4.08(a)(ii)
shall apply to the period between (1) his Severance Date or the date, if later,
the former Member is married or has a Registered Domestic Partner and (2) his
Annuity Starting Date or other cessation of coverage as later specified in this
Section 4.08(a)(ii).


In the event of the death of (i) a married former Member, or (ii) a former
Member who has a Registered Domestic Partner, during any period in which these
provisions have not been waived or revoked by the former Member and, if
applicable, his Spouse, the benefit payable to the former Member’s Spouse or
Registered Domestic Partner, as applicable, under the provisions of this
Section 4.08(a)(ii) prior to any adjustments as set forth below, shall be equal
to 50% of the TPP Formula Benefit portion of the vested benefit determined under
Section 4.01(b) and, if applicable, the portion of his vested benefit determined
under a Former Plan’s formula, subject to Appendix E, the former Member would
have received commencing on his Normal Retirement Date if he had elected to
receive such benefit in the form of the Automatic Joint and Survivor Annuity
under Section 4.07(a)(i)(2) and adjusted for payment commencing prior to what
would have been the former Member’s Normal Retirement Date as described below.
This benefit shall be payable for the life of the Spouse commencing on what
would have been the former Member’s Normal Retirement Date. However, the former
Member’s Spouse may elect, by written application filed with the Administrative
Committee, to have payments begin as of the first day of any calendar month on
or after the date the former Member would have reached the 55th anniversary of
his birth. If such benefit is payable to the former Member’s Registered Domestic
Partner, this benefit shall be payable for the life of the Registered Domestic
Partner commencing as of the first day of the month coincident with or next
following the date on which the Administrative Committee is officially notified
of the former Member’s death, but only after written application is made to
commence such payment, provided, however such payment shall not commence later
than one year following the former Member’s date of death. If the former
Member’s Spouse or Registered Domestic Partner elects to commence payment of
this Automatic Vested Spouse’s Benefit prior to what would have been the former
Member’s Normal Retirement Date, the amount of such benefit payable to the
Spouse or Registered Domestic Partner shall be based on the reduced portion of
his vested benefit determined under Section 4.01(b) and, if applicable, the
portion of his reduced vested benefit determined under a Former Plan’s formula,
subject to the provisions of Appendix E, to which the former Member would have
been entitled, had the former Member elected to have payments commence to
himself on such earlier date in accordance with the provisions of Section
4.06(b). In the event such commencement date is prior to the 55th anniversary of
the former Member’s birth, the benefit payment to the Registered Domestic
Partner shall be of Equivalent Actuarial Value to the benefit otherwise payable
hereunder to the Registered Domestic Partner Beneficiary on the date the former
Member would have attained age 55.


45

--------------------------------------------------------------------------------





The portion of the vested benefit determined under Sections 4.01(b) and, if
applicable, under the provisions of a Former Plan’s Formula, payable to a former
Member whose Spouse is covered under this Section 4.08(a)(ii) or, if applicable,
the benefit payable to his Spouse or his Registered Domestic Partner, as
applicable, upon his death shall be reduced by the applicable percentages shown
below, subject to the provisions of Appendix E. Such reduction shall commence on
and after the first of the month coincident with or following the effective date
of coverage hereunder and cease when coverage ceases; provided, however, no
reduction shall be made with respect to any period before the later of (1) the
date the Administrative Committee furnishes the Member the notice of his right
to waive the Automatic Vested Spouse’s Benefit or (2) the commencement of the
election period specified below.
ANNUAL REDUCTION FOR SPOUSE’S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
Age
Annual Reduction
Less than 40
1/10 of 1%
40 but prior to 50
2/10 of 1%
50 but prior to 55
3/10 of 1%
55 but prior to 60
5/10 of 1%
60 but less than 65
1%



The Administrative Committee shall furnish to each former Member a written
explanation which describes (1) the terms and conditions of the Automatic Vested
Spouse’s Benefit, (2) the former Member’s right to make, and the effect of, an
election to waive the Automatic Vested Spouse’s Benefit provided under this
Section 4.08(a)(ii), (3) the rights of the former Member’s Spouse or Registered
Domestic Partner, and (4) the right to make, and the effect of, a revocation of
such a waiver. Such written explanation shall be furnished to each former Member
before the first anniversary of the date he incurs a Severance Date and shall be
furnished to such former Member even though he is not married.
The period during which the former Member may make an election to waive the
Automatic Vested Spouse’s Benefit provided under this Section 4.08(a)(ii) shall
begin not later than his Severance Date and end on his Annuity Starting Date or,
if earlier, his date of death. Any waiver, revocation or re-election of the
Automatic Vested Spouse’s Benefit shall be made on a form provided by the
Administrative Committee and any waiver or revocation shall require Spousal
Consent. If, upon termination of employment, the former Member waives coverage
hereunder in accordance with administrative procedures established by the
Administrative Committee for all Members similarly situated, such waiver shall
be effective as of the Member’s Severance Date. Any later re-election or
revocation shall be effective on the first day of the month coincident with or
next following the date the completed form is received by the Administrative
Committee. If a former Member dies during the period after a waiver or
revocation is in effect there shall be no benefits payable under the provisions
of this Section 4.07.
Except as described above in the event of a waiver or revocation, coverage under
this Section 4.08(a)(ii) shall cease to be effective upon a former Member’s
Annuity Starting Date, or upon the date a former Member’s marriage is legally
dissolved by a divorce decree, or upon termination of the Domestic Partner
relationship and the filing of a Termination of Domestic Relationship form with
the Company, or upon the death of the Spouse or Registered Domestic Partner,
whichever event shall first occur.
(i)Automatic Vested Spouse Benefit attributable to the portion of the Member’s
benefit determined under Section 4.01(c) applicable before and after termination
of employment - The surviving Spouse or Registered Domestic Partner, as
applicable of a (1) Member who has completed five years (with respect to a
Member who completes an “Hour of Service” as defined in Section 2.01(c) on or
after January 1, 2008, three years) of Eligibility Service but who has not met
the age and service eligibility requirements for an early retirement allowance
under Section 4.04(a) or 4.05(a) or (2) a former Member entitled to a vested


46

--------------------------------------------------------------------------------





benefit under Section 4.06, shall automatically receive a benefit payable under
the provisions of this Section 4.08(a)(iii) with respect to the PEP Formula
Benefit portion of his vested benefit determined under Section 4.01(c) in the
event said Member should die after the effective date of coverage hereunder and
prior to his Annuity Starting Date. The benefit payable to the Member’s
surviving Spouse under the provisions of this Section 4.08(a)(iii) shall be
equal to an amount payable as a single life annuity over the Spouse’s life that
is Equivalent Actuarial Value to the Member’s PEP Formula Lump Sum Value
determined under Section 4.01(c). In the event the Automatic Vested Spouse
Benefit is payable to a Member’s Registered Domestic Partner, the PEP Formula
Benefit portion benefit payable to such Registered Domestic Partner under the
provisions of this Section 4.08(b)(iii) shall be an amount, payable as a single
lump sum, equal to the Member’s PEP Formula Lump Sum Value determined as of the
Registered Domestic Partner’s Annuity Starting Date. Payment of such benefit to
a Registered Domestic Partner shall be made as soon as practicable following the
Member’s date of death, and in no event later than one year after the Member’s
date of death.


The Member’s surviving Spouse may elect to receive the benefit payable under
this Section 4.08(a)(iii) in the form of an annuity for the life of the Spouse
or convert said amount into a single lump sum payment, to be paid or commence as
of the first day of any month following the Member’s date of death and not later
than what would have been the Member’s Normal Retirement Date. If the Spouse
does not make an election regarding the form or timing of payments in accordance
with this Section 4.08(a)(iii) on or prior to the Member’s Normal Retirement
Date, payment shall be made as an annuity for the life of the Spouse commencing
on what would have been the Member’s Normal Retirement Date.
The Member’s PEP Formula Lump Sum Value shall continue to be credited with
interest in the manner described in Section 4.01(c) until the Spouse’s or
Registered Domestic Partner’s Annuity Starting Date. An annuity benefit payable
under this Section 4.08(a)(iii) shall be of Equivalent Actuarial Value to the
PEP Formula Lump Sum Value determined as of the Spouse’s or Registered Domestic
Partner’s Annuity Starting Date. The lump sum amount payable under this Section
4.08(a)(iii) shall be equal to the Member’s PEP Formula Lump Sum Value as
determined as of the Spouse’s Annuity Starting Date; provided, however, the
amount of such single lump sum payment shall not be less than the Equivalent
Actuarial Value of the annuity benefit payable to the Spouse as determined under
this Section 4.08(a)(iii). For purposes of the preceding sentence, Equivalent
Actuarial value shall be determined under the IRS Mortality Table and the IRS
Interest Rate.
In no event shall a single lump sum payment be made under this
Section 4.08(a)(iii) following the date payments under Section 4.08(a) have
commenced as an annuity. Notwithstanding the foregoing, the lump sum equivalent
actuarial value of the PEP Formula portion of any Vested Spouse’s Benefit
payable to the Spouse (or Registered Domestic Partner) of a Member or a former
Member as of any commencement date on or after January 1, 2008, shall be equal
to the Member’s or former Member’s PEP Formula Lump Sum Value, determined as if
the Member or former Member had survived to such date and such date were such
Member’s or former Member’s Annuity Starting Date.

(b)Automatic Pre-Retirement Survivor’s Benefit


(i)Automatic Pre-Retirement Survivor’s Benefit attributable to the TPP Formula
Benefit portion of a Member’s retirement allowance determined under Section
4.01(b) or, if applicable, the portion of his retirement allowance determined
under the provisions of a Former Plan’s formula before a Member retires under
the provisions of Section 4.02, 4.03, 4.04, or 4.05 - The Beneficiary of a
Member who has reached the 65th anniversary of his birth or who has satisfied
the age and service eligibility requirements for an early retirement allowance
under Section 4.04(a) or 4.05(a), shall automatically receive a Pre-Retirement
Survivor’s benefit payable under the provisions of this Section 4.08(b)(i) in
the event said Member should die before he retires under the provisions of
Section 4.02, 4.03, 4.04, or 4.05 or reaches his Annuity Starting Date pursuant
to the provisions of Section 4.03(d), if earlier. The benefit payable during the
life of, and to, the Beneficiary shall be equal to one-half of the portion of
the Member’s Accrued Benefit determined under Section 4.01(b) and, if
applicable, under the provisions of a Former Plan’s formula, subject to Appendix
E, without optional modification in accordance with the provisions of Section
4.07, accrued to the date of his death, adjusted to take into account the
Member’s Social Security Benefit. The Social Security Benefit with respect to a
Post-1999


47

--------------------------------------------------------------------------------





Member or a Pre-2000 Member shall be determined on the assumption that such
Post-1999 Member or Pre-2000 Member had no earnings after his date of death and,
if his death occurs prior to the time the Member is or would upon proper
application first be entitled to receive such Social Security Benefit, such
adjustment shall nevertheless be made at the Member’s date of death. If the
Beneficiary is more than five years younger than the Member, the benefit payable
to the Beneficiary shall be reduced by one-half of one percent for each full
year the Beneficiary is more than five years younger.


Coverage hereunder shall be effective on the date the Member satisfies the age
and service eligibility requirements for an early retirement allowance under
Section 4.04(a) or 4.05(a) or, if earlier, the date he attains age 65. In the
case of a married Member or a Member who has a Registered Domestic Partner,
coverage under Section 4.08(a)(i) shall cease on the date coverage under this
Section 4.08(b)(i) is effective as set forth in the preceding sentence.
(ii)Automatic Pre-Retirement Survivor’s Benefit attributable to portion of
Member’s retirement allowance determined under Section 4.01(b) and, if
applicable, under the provisions of a Former Plan’s formula, between Early or
Special Early Retirement Date and the Member’s Annuity Starting Date - In the
case of a Member retired early under Section 4.04 or Section 4.05 of the Plan
with the payment of the TPP Formula Benefit portion of his early retirement
allowance determined under Section 4.01(b) and, if applicable, the portion of
his retirement allowance, determined under a Former Plan’s formula, deferred to
commence at a date later than his Early Retirement Date, the provisions of this
Section 4.08(b)(ii) shall apply to the period between his Early Retirement Date
and his Annuity Starting Date. The Member shall, at his Early Retirement Date,
complete such forms as are required under this Section 4.08(b)(ii) and coverage
hereunder shall be effective as of his Early Retirement Date.


In the event of the Member’s death during the period in which these provisions
are in effect, the benefit payable during the life of, and to, the Beneficiary
shall be equal to one-half of the portion of the Member’s Accrued Benefit
determined under Section 4.01(b) and, if applicable, under the provisions of a
Former Plan’s formula, subject to Appendix E, without optional modification in
accordance with the provisions of Section 4.07, accrued to his Early Retirement
Date, adjusted to take into account the Member’s Social Security Benefit. If the
Member’s death occurs prior to the time the Member is or would upon proper
application first be entitled to receive such Social Security Benefit, such
adjustment shall nevertheless be made at the Member’s date of death. If the
Beneficiary is more than five years younger than the Member, the benefit payable
to the Beneficiary shall be reduced by one-half of one percent for each full
year the Beneficiary is more than five years younger than the Member.
The automatic Pre-Retirement Survivor’s Benefit determined under
Sections 4.08(b)(i) and (ii) shall be payable for the life of the Beneficiary
commencing on what would have been the Member’s Normal Retirement Date or date
of death, if later. However, if a Member dies prior to his Normal Retirement
Date, the Beneficiary may elect, by written application filed with the
Administrative Committee, to have such payments begin as of the first day of any
calendar month coincident with or next following the Member’s date of death. If
the Beneficiary elects to commence payment of the automatic Pre-Retirement
Survivor’s Benefit prior to what would have been the Member’s Normal Retirement
Date, the amount of such benefit shall be determined in accordance with Sections
4.08(b)(i) and (ii) above, as applicable, and without reduction for such early
commencement.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his Spouse, payment of the automatic Pre-Retirement Survivor’s
Benefit shall commence within one year of the Member’s date of death and in the
event such commencement date is prior to the 55th anniversary of the Member’s
birth, the benefit payment to the Beneficiary shall be of Equivalent Actuarial
Value to the benefit otherwise payable hereunder to the Beneficiary on the date
the Member would have attained age 55.
(iii)Automatic Pre-Retirement Survivor Benefit attributable to the portion of a
Member’s Retirement Allowance determined under Section 4.01(c) - The Beneficiary
of (1) a Member who has reached the 65th anniversary of his birth or who has
satisfied the age and service eligibility requirements for any early


48

--------------------------------------------------------------------------------





retirement allowance under Section 4.04(a) or 4.05(a) or (2) a Member who has
retired early under Section 4.04 or 4.05 of the Plan with the payment of his
early retirement allowance deferred to commence at a later date than his Early
Retirement Date, shall automatically receive a Pre-Retirement Survivor Benefit
payable under the provisions of this Section 4.08(b)(iii) with respect to the
PEP Formula Benefit portion of his retirement allowance determined under
Section 4.01(c) in the event said Member should die after the effective date of
coverage hereunder and prior to his Annuity Starting Date.


If the Member’s Beneficiary is his surviving Spouse (or Registered Domestic
Partner) the Spouse (or Registered Domestic Partner) may elect to receive the
PEP Formula Benefit portion of the Pre-Retirement Survivor Benefit in the form
an annuity for the life of the Spouse (or Registered Domestic Partner) or to
convert said amount into a single lump sum payment to be paid or commence as of
the first day of any month following the Member’s date of death. If the Member’s
Beneficiary is his surviving Spouse, payments may not begin later than what
would have been the Member’s Normal Retirement Date. If the Spouse does not make
an election regarding the timing and form of payments in accordance with this
Section 4.08(b)(iii) on or prior to the Member’s Normal Retirement Date, payment
of said amount shall be made as an annuity for the life of the Spouse commencing
on the Member’s Normal Retirement Date. If Member’s Beneficiary is his
Registered Domestic Partner, payment must begin not later than one year
following the Member’s date of death and if the Registered Domestic Partner does
not make an election regarding the form of payments in accordance with this
Section 4.08(b)(iii), payment of said amount shall be made as an annuity for the
life of the Registered Domestic Partner. The annuity benefit payable to the
Spouse (or Registered Domestic Partner) under this Section 4.08(b)(iii) shall be
of Equivalent Actuarial Value to the PEP Formula Lump Sum Value as of the
Spouse’s (or Registered Domestic Partner’s) Annuity Starting Date. The Member’s
PEP Formula Lump Sum Value shall continue to be credited with interest in the
manner described in Section 4.01(c) until the Spouse’s (or Registered Domestic
Partner’s) Annuity Starting Date. A single payment payable under the provisions
of this Section 4.08(b)(iii) shall be equal to the Member’s PEP Formula Lump Sum
Value determined as of the Spouse’s (or Registered Domestic Partner’s) Annuity
Starting Date; provided, however, the amount of any single lump sum payment
under the provisions of this Section 4.08(b)(iii) shall not be less than the
Equivalent Actuarial Value of the Spouse’s (or Registered Domestic Partner’s)
annuity benefit as determined under this Section 4.08(b)(iii). For purposes of
the preceding sentence, Equivalent Actuarial Value shall be determined under the
IRS Mortality Table and the IRS Interest Rate.
In the event the Member’s Beneficiary is other than his Spouse, the PEP Formula
Benefit portion benefit payable to such Beneficiary under the provisions of this
Section 4.08(b)(iii) shall be an amount, payable as a single lump sum, equal to
the Member’s PEP Formula Lump Sum Value determined as of the Beneficiary’s
Annuity Starting Date. Payment of such benefit shall be made as soon as
practicable following the Member’s date of death, and in no event later than one
year after the Member’s date of death.
Notwithstanding the foregoing, the lump sum equivalent actuarial value of the
PEP Formula Benefit portion of the benefit payable to a Spouse, Registered
Domestic Partner or Beneficiary under the provisions of this Section
4.08(b)(iii) as of any commencement date on or after January 1, 2008, shall be
equal to the Member’s PEP Formula Lump Sum Value, determined as if the Member
had survived to such date and such date were such Member’s Annuity Starting
Date.

(c)Optional Supplemental Pre-Retirement Survivor’s Benefit


(i)Optional Supplemental Pre-Retirement Survivor’s Benefit applicable before a
Member retires under the provisions of Section 4.01, Section 4.02, Section 4.03
or Section 4.04 - A Member, who has reached the 65th anniversary of his birth or
who has satisfied the age and service eligibility requirements for an early
retirement allowance under Section 4.04(a) or 4.05(a), may elect to receive a
reduced retirement allowance upon his retirement in order to provide that, if he
should die after his election becomes effective but before he retires under the
provisions of Section 4.02, 4.03, 4.04, or 4.05 or reaches his Annuity Starting
Date pursuant to the provisions of Section 4.03(d), a benefit shall be paid to
the Beneficiary designated by him in accordance with the following terms and
conditions.


49

--------------------------------------------------------------------------------





The Member may elect to reduce the TPP Formula Benefit portion of his retirement
allowance determined under Section 4.01(b) and, if applicable, the portion of
his retirement allowance determined under a Former Plan’s formula, subject to
Appendix E, to which he would otherwise be entitled at retirement under Section
4.02, 4.03, 4.04, or 4.05 by one-half of one percent per year for each year
between the first day of the month following the date on which the election
becomes effective and the earlier of the Member’s Early Retirement Date, Annuity
Starting Date, or the date the election is revoked as provided in Section
4.08(i).
If the Member makes such an election and dies before he retires under the
provisions of Section 4.02, 4.03, 4.04, or 4.05, the benefit payable during the
life of, and to, his Beneficiary shall be equal to 25% of the TPP Formula
Benefit portion of the Member’s Accrued Benefit determined under Section 4.01(b)
(and, if applicable, the portion of his retirement allowance determined under a
Former Plan’s formula, subject to Appendix E) without optional modification in
accordance with the provisions of Section 4.07, accrued to the date of his death
adjusted (1) to take into account the Member’s Social Security Benefit and (2)
as provided below. The Social Security Benefit with respect to a Post-1999
Member or a Pre-2000 Member shall be determined on the assumption that the
Member had no earnings after his date of death and, if his death occurs prior to
the time such Post-1999 Member or Pre-2000 Member is or would upon proper
application first be entitled to receive such Social Security Benefit, such
adjustment shall nevertheless be made at the Member’s date of death. The benefit
payable to the Beneficiary shall be reduced by one-half of one percent per year
for each year between the first day of the month following the date the Member
satisfies the age and service eligibility requirements for an early retirement
allowance under Section 4.04(a) or 4.05(a) or, if earlier, his Normal Retirement
Date and the date of the Member’s death. If the Beneficiary is more than five
years younger than the Member, the benefit payable to the Beneficiary shall be
further reduced by one-half of one percent for each full year the Beneficiary is
more than five years younger.
If the Member makes an election under this Section 4.08(c)(i) at or prior to the
time he is first eligible to do so, it shall become effective on the date the
Member satisfies the age and service eligibility requirements for an early
retirement allowance under Section 4.04(a) or 4.05(a) or, if earlier, the date
he attains age 65. A Member will be deemed to have waived coverage under this
Section 4.08(c)(i) if he does not file the appropriate forms with the
Administrative Committee when first eligible to do so. If the Member does not
make such election until after he is first eligible to do so, it shall become
effective one year after the first day of the calendar month coincident with or
next following (1) the date the notice is received by the Administrative
Committee or (2) the date specified in such notice, if later.
(ii)Optional Supplemental Pre-Retirement Survivor’s Benefit applicable between
Early or Special Early Retirement Date and the Member’s Annuity Starting Date -
In the case of a Member retired early under the provisions of Section 4.04 or
Section 4.05 of the Plan with the payment of the early retirement allowance
deferred to commence at a date later than his Early Retirement Date, the
provisions of this Section 4.08(c)(ii) shall apply to the period between his
Early Retirement Date and his Annuity Starting Date.


The Member may elect to reduce the TPP Formula Benefit portion of his early
retirement allowance determined under Section 4.01(b) (and, if applicable, the
portion of his retirement allowance determined under a Former Plan’s formula,
subject to Appendix E) to which he would otherwise be entitled under Section
4.03 or Section 4.04 by one-half of one percent per year for each year between
his Early Retirement Date and the earlier of the date the election is revoked
pursuant to Section 4.08(i) or his Annuity Starting Date.
If the Member makes such an election and dies during the period the election is
in effect, the benefit payable during the life of, and to, his Beneficiary shall
be equal to 25% of the Member’s Accrued Benefit determined under Section 4.01(b)
(and, if applicable, the portion of his retirement allowance determined under a
Former Plan’s formula, subject to Appendix E) without optional modification in
accordance with the provisions of Section 4.06, accrued to his Early Retirement
Date adjusted (1) to take into account the Member’s Social Security Benefit and
(2) as provided below. If the Member’s death occurs prior to the time the Member
is or would upon proper application first be entitled to receive such Social
Security Benefit, such adjustment shall nevertheless be made at the Member’s
date of death. The benefit payable to the Beneficiary shall be reduced by
one-half of one percent per year for each year between the date on which the
election became


50

--------------------------------------------------------------------------------





effective and the date of the Member’s death. If the Beneficiary is more than
five years younger than the Member, the benefit payable to the Beneficiary shall
be further reduced by one-half of one percent for each full year the Beneficiary
is more than five years younger.
The Member shall, at his Early Retirement Date, complete such forms as are
required under this Section 4.08(c)(ii) and, if he so elects, coverage hereunder
shall be effective as of his Early Retirement Date. A Member will be deemed to
have waived coverage under this Section 4.08(c)(ii) if he does not file the
appropriate forms with the Administrative Committee at his Early Retirement
Date. If the Member subsequently makes an election hereunder, it shall become
effective one year after the first day of the calendar month coincident with or
next following (i) the date the notice is received by the Administrative
Committee or (ii) the date specified in such notice, if later.
The optional Supplemental Pre-Retirement Survivor’s Benefit shall be payable for
the life of the Beneficiary commencing on what would have been the Member’s
Normal Retirement Date or date of death, if later. However, if a Member dies
prior to his Normal Retirement Date, the Beneficiary may elect, by written
application filed with the Administrative Committee, to have such payments begin
as of the first day of any calendar month coincident with or next following the
Member’s date of death and prior to what would have been the Member’s Normal
Retirement Date; provided, however, payment of the optional Supplemental
Pre-Retirement Survivor’s Benefit must commence on the date payment of the
automatic Pre-Retirement Survivor’s Benefit payable under Section 4.08(b)(i) or
(ii) commences. If the Beneficiary elects to commence payment of the optional
Supplemental Pre-Retirement Survivor’s Benefit prior to what would have been the
Member’s Normal Retirement Date, the amount of such benefit shall be determined
in accordance with Section 4.08(c)(i) and (ii) above, as applicable, and without
reduction for such early commencement.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his Spouse, payment of the optional Supplemental Pre-Retirement
Survivor’s Benefit shall commence as soon as practicable following the Member’s
date of death but in no event later than one year after the Member’s date of
death.
(d)Notwithstanding any provision of Section 4.08(b) or Section 4.08(c) to the
contrary, in no event shall the sum of the automatic Pre-Retirement Survivor’s
Benefit payable under the provisions of Section 4.08(b) and the optional
Supplemental Pre-Retirement Survivor’s Benefit payable under the provisions of
Section 4.08(c) to a Beneficiary who is the Spouse of a Member, be less than the
amount of benefit the Spouse would have received if the retirement allowance to
which the Member was entitled at his date of death (i) had commenced on the date
the Spouse elects to have payment under such Pre-Retirement Survivor’s Benefit
commence, (ii) in the form of an Automatic Joint and Survivor Annuity under
Section 4.07(a)(i)(1), and (iii) the Member had died immediately thereafter.
However, in lieu of the Automatic Joint and Survivor Annuity referred to in the
preceding sentence, the 80/80 Spouse’s Annuity Option described in
Section 4.07(b)(ii) or the Contingent Annuity Option described in Section
4.07(b)(iii) if the Member’s Spouse is the named contingent annuitant shall be
used to compute the amount payable to the Spouse if, within the 90-day period
prior to his Annuity Starting Date, the Member had elected such optional form of
payment.



(e)Benefits payable to an estate or trust


If a Member’s Beneficiary under this Section 4.08 is his estate or a trust, the
benefits otherwise payable under Section 4.08(b)(i), Section 4.08(b)(ii), and if
elected under Section 4.08(c), shall be commuted into a single lump sum amount,
which amount shall be determined by multiplying the benefits otherwise payable
by the appropriate factor in Tables 4 or 5 of Appendix A and calculated by
assuming the Beneficiary had been a person of the same age as the Member at the
Member’s date of death. In no event shall the amount of the lump sum be less
than the amount required by applicable law. The payment of such single lump sum
amount and any lump sum amount payable under the provisions of Section
4.08(c)(iii) shall represent the full and total payment of all benefits due
under the Plan. The Administrative Committee shall resolve any questions arising
hereunder on a basis uniformly applicable to all Members similarly situated.


51

--------------------------------------------------------------------------------





(f)If the Member’s Beneficiary dies during the period coverage is effective
under Section 4.08(b) and Section 4.08(c), the Beneficiary designation shall
thereby be canceled. However, coverage under Section 4.08(b) and, if elected,
under Section 4.08(c) shall nevertheless continue in full effect. The Member’s
Beneficiary thereafter shall be in accordance with his subsequent designation of
a new Beneficiary or in accordance with the term “Beneficiary” as defined
herein.


If the Member has designated by written election (i) his Spouse as his
Beneficiary and the Member’s marriage to said Spouse is legally dissolved by a
divorce decree, or (ii) his Registered Domestic partner as his Beneficiary and
the Domestic partnership is terminated and the Member has filed a Termination of
Domestic Relationship form with the Company, the Beneficiary designation under
Sections 4.08(b) and 4.08(c) shall remain in effect until a subsequent
Beneficiary designation is submitted by the Member to the Administrative
Committee or until the Member remarries or has another Registered Domestic
Partner. Upon the Member’s remarriage, the Member’s Beneficiary shall, subject
to the provisions of applicable law, automatically be his new Spouse, unless the
Member designates a different Beneficiary, subject to Spousal Consent. Upon the
Member’s designation and registration with the Company of a new Registered
Domestic Partner, the Member’s Beneficiary shall automatically be his new
Registered Domestic Partner unless the Member designates a different
Beneficiary. Coverage under Section 4.08(b) and, if elected, under Section
4.08(c) shall continue in full effect.
A Member may change his Beneficiary designation at any time after receiving the
written explanation described in Section 4.08(g), subject to Spousal Consent.
Any such change shall become effective on the first day of the calendar month
coincident with or next following the (i) date the notice of change is received
by the Administrative Committee or (ii) the date specified in such notice, if
later, and the original designation shall remain in effect until such date.
(g)The Administrative Committee shall furnish to each Member a written
explanation in non-technical language which describes (i) the terms and
conditions of the automatic Pre-Retirement Survivor’s Benefit and the optional
Supplemental Pre-Retirement Survivor’s Benefit, (ii) the Member’s right to make
an election to designate a Beneficiary other than his Spouse or his Registered
Domestic Partner, as applicable, and the effect of such election, (iii) the
right to revoke, prior to the Annuity Starting Date, such designation and the
effect of such revocation, and (iv) the rights of the Member’s Spouse and
Registered Domestic Partner, as applicable, if any. The Administrative Committee
shall furnish this written explanation to each Member during the period
beginning one year prior to the earlier of (i) the date the Member satisfies the
age and service eligibility requirements for an early retirement allowance under
Section 4.04(a) or 4.05(a) or (ii) the Member’s Normal Retirement Date, and
ending within one year after such date.


(h)A Member may revoke an election made under Section 4.08(c) at any time prior
to his Annuity Starting Date. There shall be no further reduction to the
Member’s retirement allowance for any period during which an election under
Section 4.08(c) is not in effect. The Member may make a new election at any time
thereafter and any subsequent election shall become effective one year after the
first day of the calendar month coincident with or next following the (i) date
the notice is received by the Administrative Committee or (ii) date specified in
such notice, if later. If the Member dies prior to the time an election under
Section 4.08(a)(iii) or Section 4.08(c) becomes effective, the election shall
thereby be canceled.


Any designation of a Beneficiary and any election made pursuant to the
provisions of this Section 4.08 (including any waiver or revocation of either of
them) shall be made (i) on a form approved by and filed with the Administrative
Committee and (ii) in accordance with the term “Beneficiary” as defined in this
Section 4.08.
(i)If a retired Member or a former Member is reemployed before or after his
Normal Retirement Date, his rights with respect to this Section 4.08 shall be
determined in accordance with Section 4.12(b).

4.09    Maximum Benefits


(a)The provisions of Section 415(b) of the Code are incorporated into the Plan
by reference. The following provisions of this Section reflecting the increased
limitations of Section 415(b) of the Code effective on and after January 1,
2002, shall apply to all current and former Members (with benefits limited by
Section 415(b) of the Code)


52

--------------------------------------------------------------------------------





who have an Accrued Benefit under the Plan immediately prior to January 1, 2002,
(other than an Accrued Benefit resulting from a benefit increase solely as a
result of the increases in limitations under Section 415(b)); provided such
increase will not apply to a former Member if such increase will result in a
duplication of benefits payable from the Plan and any other qualified or
nonqualified plan sponsored by the Company or Associated Company.


(b)Notwithstanding any other provision of the Plan, the annual benefit to which
a Member is entitled under the Plan shall not, in any Limitation Year, which
shall be the Plan Year, be in an amount which would exceed the applicable
limitations under Section 415 of the Code and regulations thereof. If the
benefit payable under the Plan would (but for this Section) exceed the
limitations of Section 415 of the Code by reason of a benefit payable under
another defined benefit plan aggregated with this Plan under Section 415(f) of
the Code, the benefit under this Plan shall be reduced only after all reductions
have been made under such other plan.


(c)Except as otherwise provided in an Appendix hereto, as of January 1 of each
calendar year, the dollar limitation as determined by the Commissioner of
Internal Revenue for that calendar year shall become effective as the maximum
permissible dollar amount of retirement allowance payable under the Plan during
the calendar year, including any retirement allowance payable to Members who
retired prior to that calendar year, in lieu of the dollar amount applicable in
prior years. Such recomputed retirement allowance shall be payable to a retired
Member on and after said date, but only if the Administrative Committee finds
that doing so will not result in the duplication of benefits payable from this
Plan and any other qualified or nonqualified plan sponsored by the Company.


(d)The benefit payable to a Member’s Spouse under a qualified joint and survivor
annuity or under a qualified preretirement survivor annuity shall be subject to
the dollar limitation which would apply if the benefits were payable to the
Member in the form of a life annuity. The amount of the benefit payable to the
Spouse, and which is subject to the preceding sentence, shall be computed from
the Member’s Accrued Benefit and the Member’s actual or deemed benefit election,
under Section 4.07 and 4.08, before application of this Section 4.09.


(e)The term “compensation” for purposes of applying the applicable limitations
of Section 415 of the Code with respect to any Member means Statutory
Compensation.


(f)Effective as of January 1, 1995, and notwithstanding the preceding provisions
of this Section 4.08, the maximum annual retirement allowance payable to a
Member who has a Freeze Date enumerated below shall be equal to his Old Law
Benefit. A Member’s “Old Law Benefit” at any date is the maximum benefit he
would be entitled to receive at such date, determined without regard to any
changes in terms and conditions of the Plan after December 8, 1994, without
regard to any benefits that accrue under the Plan after his Freeze Date, and
without regard to any cost of living changes that become effective after his
Freeze Date. The Freeze Date of a Member whose retirement allowance commences on
or after January 1, 1995, and before January 1, 1996, shall be December 31,
1995.


(g)Notwithstanding the preceding paragraphs of this Section, in no event shall a
Member’s annual retirement allowance or vested benefit payable under this Plan
be less than:


(i)the allowance or benefit which the Member had accrued under the Plan as of
the end of the Plan Year beginning in 1982; provided, however, that in
determining that benefit no changes in the terms and conditions of the Plan on
or after July 1, 1982, shall be taken into account, or


(ii)the allowance or benefit which the Member had accrued under the Plan as of
the end of the Plan Year beginning in 1986; provided, however, that in
determining that benefit no changes in the terms and conditions of the Plan
after May 5, 1986, shall be taken into account.

4.10    No Duplication


Except as otherwise provided in the Plan or in an Appendix hereto, there shall
be deducted from any retirement allowance or vested benefit payable under this
Plan under rules uniformly applicable to all Members similarly situated the part
of any pension or comparable benefit, including any single lump sum payment,
provided by employer contributions which the Company, any Participating Unit,
(including any former Participating Unit divested by ITT),


53

--------------------------------------------------------------------------------





any Associated Company or any affiliate of the Company is obligated to pay or
has paid to or under any defined benefit plan or other agreement which provides
for benefits comparable to those benefits paid under a defined benefit plan with
respect to any service which is Benefit Service for purposes of computation of
benefits under this Plan; provided, however, that in the case the terms of a
nonqualified plan provide for the duplication of any service with the Plan, this
Section 4.10 will not apply.

4.11    Payment of Benefits


(a)Unless otherwise provided below, or under Section 4.08 or an Appendix hereto,
the automatic form of benefit described in Section 4.07(a), an optional benefit
described in Section 4.07(b)(i), (ii), (iii), or (iv) elected pursuant to
Section 4.07, the survivor’s benefits available under Section 4.08, or the
provisions of Section 4.11(e), all retirement allowances, vested benefits or
other benefits payable under the Plan will be paid in monthly installments as of
the end of each month beginning with (i) the month in which a Member who has
incurred a Severance Date reaches his Normal Retirement Date, (ii) the month in
which a Member has reached his Postponed Retirement Date, (iii) the month in
which a Member who has incurred a Severance Date has, upon proper application,
requested commencement of his vested benefit or early retirement allowance, or
(iv) the month in which benefits under an optional benefit under Section 4.07 or
the survivor’s benefits under Section 4.08 become payable, whichever is
applicable. Anything to the contrary notwithstanding, payment of a former
Member’s retirement allowance or vested benefit shall not begin prior to the end
of the month following the month in which a Member incurs a Severance Date.
Monthly installments shall cease with the payment for the full month in which
the recipient dies. Notwithstanding any Plan provisions to the contrary, in no
event shall a retirement allowance or vested benefit be payable to a Member who
continues in or resumes active service with the Company or an Associated Company
as a common law employee or continues to accrue Eligibility Service under the
provisions of an Appendix hereto, except as provided in Sections 4.03(d),
4.11(e), 412(e) or the 29 Code of Federal Regulations Section 2530.203-3 as
promulgated by the Department of Labor.


Unless otherwise provided in this Section 4.11 or Sections 4.05 or 4.08, or a
Former Plan or an Appendix hereto, a single Annuity Starting Date shall be
applicable to the entire retirement allowance, vested benefit or survivor
benefit payable to or on behalf of a Member or Former Member. Notwithstanding
any Plan provisions to the contrary, a Member or former Member who has an
Accrued Benefit under both Section 4.01(a) and Section 4.01(b) and who retires
from service with the Company and all Associated Companies on or after January
1, 2005, under Section 4.04 or 4.05, may elect to receive payment of the PEP
Formula Benefit portion of his retirement allowance or vested benefit in a
single lump sum in accordance with the provisions of Section 4.07 prior to the
commencement of the TPP Formula Benefit portion of his retirement allowance or
vested benefit; provided, however the Annuity Starting Date applicable to such
single lump sum payment of the PEP Formula Benefit portion of his retirement
allowance or vested benefit occurs within 90 days of such Member’s or former
Member’s Severance Date.
(b)


(i)In any case, with respect to a Member who incurs a Severance Date prior to
January 1, 1996, a single lump sum payment equal to the vested benefit payable
under Section 4.06 or the vested Spouse’s benefit payable under Section 4.08(a)
multiplied by the appropriate factor contained in Table 4, 5 or 6 of Appendix A
shall be made in lieu of any vested benefit payable to a former Member or any
vested Spouse’s benefit payable to a Spouse of a Member or a former Member, if
the lump sum present value of such benefit amounts to $5,000 ($3,500 prior to
January 1, 2005) or less. In no event, however, shall that adjustment factor
produce a lump sum that is less than the amount determined by using the interest
rate assumption used by the Pension Benefit Guaranty Corporation for valuing
benefits for determining single lump sum payments under single employer plans
that terminate on January 1 of the Plan Year in which the Annuity Starting Date
occurs. Notwithstanding the foregoing, in no event shall the amount of the
single payment made on or after January 1, 2000, pursuant to the foregoing
provisions of this Section 4.11(b) to a Member who incurs a Severance Date prior
to January 1, 1996, be less than the amount determined under the following
provisions of this paragraph and by using the IRS Mortality Table and IRS
Interest Rate.




54

--------------------------------------------------------------------------------





With respect to a Member who incurs a Severance Date on or after
January 1, 1996, a single lump sum payment of Equivalent Actuarial Value shall
be made in lieu of any vested benefit payable to the former Member or any vested
Spouse’s benefit payable to a Spouse or Registered Domestic Partner of a Member
or a former Member, if the present value of the vested benefit payable under
Section 4.06 or the vested Spouse’s benefit payable under Section 4.08(a) to or
on the behalf of the Member or former Member as of the Member’s Normal
Retirement Date or actual termination of service, if later, amounts to $5,000
($3,500 prior to January 1, 2005) or less. In determining the amount of a single
lump sum payment payable to a Member who incurs a Severance Date on or after
January 1, 1996, (i) Equivalent Actuarial Value shall mean a benefit, in the
case of a lump sum benefit payable prior to a Member’s Normal Retirement Date,
of equivalent value to the benefit which would otherwise have been provided
commencing at the Member’s Normal Retirement Date and (ii) the Equivalent
Actuarial Value shall be determined as of the date following the Member’s
Severance Date selected by the Administrative Committee or its delegate (the
“Determination Date”) and by using the IRS Mortality Table and the IRS Interest
Rate. The single payment may be made as soon as practicable following such
Determination Date, but in any no event shall such single lump sum payment be
made after the date such Member’s benefit payments have commenced as an annuity.
A single lump sum payment of Equivalent Actuarial Value shall be made in lieu of
(i) any early, normal, or postponed retirement allowance payable to a Member or
(ii) any pre-retirement survivor benefit payable to a Member’s or former
Member’s Spouse, Registered Domestic Partner or beneficiary under Sections
4.08(b) and 4.08(c), if the lump sum present value of such benefit as of the
Determination Date amounts to $5,000 ($3,500 prior to January 1, 2005) or less.
In determining this lump sum benefit (i) Equivalent Actuarial Value shall mean a
benefit of equivalent value to the benefit which would otherwise have been
provided commencing on the Member’s Normal Retirement Date and (ii) the
Equivalent Actuarial Value shall be determined by using the IRS Mortality Table
and the IRS Interest Rate.
Effective on and after September 4, 2007, in the event the lump sum present
value of a retirement allowance or vested benefit payable to a Member or any
vested Spouse’s benefit or pre-retirement survivor annuity payable to a Member’s
or a former Member’s Spouse, Registered Domestic Partner or Beneficiary,
determined in accordance with the above provisions, exceeds $5,000 upon initial
determination as to its present value, then with respect to a Member or a
Member’s or former Member’s Spouse or Beneficiary who receives the PEP Formula
Benefit portion of said benefit in a single lump sum payment, the lump sum
present value of the remaining TPP Formula Benefit portion of said benefit shall
be redetermined in accordance with the above provisions as of a subsequent date
as determined by Administrative Committee or its delegate. If the lump sum
present value of the remaining TPP Formula Benefit portion of said benefit is
equal to $5,000 or less, the Equivalent Actuarial Value of such TPP Formula
Benefit portion of such benefit will be paid to the Member or the Member’s or
former Member’s Spouse, Registered Domestic Partner or Beneficiary in lieu of a
monthly benefit. Such single lump sum payment shall be made as soon as
practicable following the determination that the TPP portion of said benefit
qualifies for distribution under this paragraph.


Notwithstanding the foregoing, the portion of any single lump sum payment
attributable to the PEP Formula Benefit portion of a Member’s vested Benefit or
retirement allowance, whichever is applicable, shall not be less than his PEP
Formula Lump Sum Value determined as of its Annuity Starting Date. Effective as
of January 1, 2008, and notwithstanding any other provision hereof, the lump sum
equivalent actuarial value of a Member’s or former Member’s PEP Formula Benefit
as of his Annuity Starting Date shall be equal to his PEP Formula Lump Sum Value
determined as of such date.
(ii)In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of this paragraph (b) as of his Severance Date. In the
event such Member is credited with an Hour of Service before incurring a Break
in Service of five consecutive years following the date he terminated service,
his vested benefit previously deemed to be distributed to him hereunder will be
deemed repaid to the Plan.




55

--------------------------------------------------------------------------------





(b)In the event that the Administrative Committee shall find that a person to
whom benefits are payable is unable to care for his affairs because of illness
or accident or is a minor or has died, then, unless claim shall have been made
therefor by a legal representative, duly appointed by a court of competent
jurisdiction, the Administrative Committee may direct that any benefit payment
due him be paid to his Spouse, Registered Domestic Partner, a child, a parent or
other blood relative, or to a person with whom he resides, and any such payment
made shall be a complete discharge of the liabilities of the Plan therefor.


(c)Before any benefit shall be payable to a Member, a former Member, or other
person who is or may become entitled to a benefit hereunder, such Member, former
Member, or other person shall file with the Administrative Committee such
information as it shall require to establish his rights and benefits under the
Plan.


(d)Except as otherwise provided in this Article 4, payment of a Member’s
retirement allowance or a former Member’s vested benefit shall begin as soon as
administratively practicable following the latest of (i) the Member’s Normal
Retirement Age or (ii) the date he terminates employment with the Company and
all Associated Companies (but not more than 60 days after the close of the Plan
Year in which the latest of (i) or (ii) occurs).


Except as otherwise provided under applicable law, in the case of a Member in
active service who is a five-percent owner (as defined in Section 416(i) of the
Code) of the Company or an Associated Company, payment of such Member’s
retirement allowance or vested benefit shall begin not later than April 1 of the
calendar year following the calendar year in which the Member attains age 70½.
Except as otherwise provided under applicable law, in the case of a Member who
is not a five-percent owner (as defined in Section 416(i) of the Code) of the
Company or an Associated Company, payment of such Member’s retirement allowance
or vested benefit shall begin no later than the April 1 following the calendar
year in which the Member attains age 70½ or terminates employment with the
Company and all Associated Companies, if later. In the case of any other Member
in active service who attains age 70½ prior to January 1, 1999, payment of such
Member’s retirement allowance or vested benefit shall begin not later than April
1 of the calendar year following the calendar year in which he attains age 70½.
(e)Notwithstanding any other provision of this Section 4.11, all distributions
from this Plan shall conform to the regulations issued under Section 401(a)(9)
of the Code, including the incidental death benefit provisions of Section
401(a)(9)(G) of the Code. Distributions under this Section 4.11 shall meet the
requirements of Treas. Reg. §§ 1.401(a)(9)-2 through 1.401(a)(9)-9. Further,
such regulations shall override any Plan provision that is inconsistent with
Section 401(a)(9) of the Code. If a Member dies after his retirement allowance
or vested benefit payments have commenced, any payments continuing on to his
Spouse, Registered Domestic Partner or Beneficiary shall be distributed at least
as rapidly as under the method of distribution being used as of the Member’s
date of death.


(f)All distributions shall be subject to the following rules:


(i)Any additional benefits accruing to a Member in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.


(ii)If the Member’s retirement allowance or vested benefit is being distributed
in the form of a joint and survivor annuity for the joint lives of the Member
and a non-Spouse beneficiary, annuity payments to be made on or after the
Member’s required beginning date to the designated beneficiary after the
Member’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Member using
the table set forth in Q&A-2 of Treas. Reg. § 1.401(a)(9)-6. If the Annuity
Starting Date precedes the year in which the Member reaches age 70, in
determining the applicable percentage, the Member/Beneficiary age difference is
reduced by the number of years that the Member is younger than age 70.


(iii)If the Member’s retirement allowance or vested benefit is being distributed
in the form of a period certain and life annuity option, the period certain may
not exceed the applicable distribution period for the Member under the Uniform
Lifetime Table set forth in Treas. Reg. § 1.401(a)(9)-9 for the calendar year
that contains the Annuity Starting Date. If the Annuity Starting Date precedes
the year in which the Member


56

--------------------------------------------------------------------------------





reaches age 70, the applicable distribution period for the Member is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
Treas. Reg. § 1.401(a)(9)-9 plus the excess of 70 over the age of the Member as
of the Member’s birthday in the year that contains the Annuity Starting Date.


(iv)For purposes of this Section, the following definitions shall apply:


(1)Designated beneficiary. The individual who is designated as the beneficiary
under Section 1.07 is the designated beneficiary under Section 401(a)(9) of the
Code and Treas. Reg. § 1.401(a)(9)-4, Q&A-1.


(2)Distribution calendar year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Member’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Member’s required beginning date.


(3)Life expectancy. Life expectancy as computed using the Single Life Table in
Treas. Reg. § 1.401(a)(9)-9.


(4)Required beginning date. The date specified in paragraph (e).

4.12    Reemployment of Former Member or Retired Member

(a)Cessation of benefit payments


If a former Member or a retired Member entitled to or in receipt of a vested
benefit or retirement allowance is reemployed by the Company or by an Associated
Company as a common law employee, or reemployed as provided in an Appendix
hereto, any benefit payments he is receiving shall cease, except as otherwise
provided in Sections 4.03(d), 4.11(e), 4.12(e) or said Appendix.

(b)Optional forms of pension benefits


(i)If the Member as described in paragraph (a) above is reemployed, any previous
election of an optional benefit under Section 4.07 or a survivor’s benefit under
Section 4.08 shall be revoked and the terms and conditions of sub-paragraph
(ii) of this paragraph (b) shall apply.


(ii)Any Member described in paragraph (a) above who is at least age 55 with ten
or more years of Eligibility Service when he is reemployed shall, with respect
to the vested benefit or retirement allowance earned prior to his reemployment
and with respect to any additional benefits earned during reemployment, be
covered by the provisions of Section 4.08(b) - Automatic Pre-Retirement
Survivor’s Benefit - and be eligible to elect coverage under Section 4.08(c) -
Optional Supplemental Pre-Retirement Survivor’s Benefit. Coverage under Section
4.08(b) shall be effective on the first day of the calendar month coincident
with or next following the date of his reemployment and any previous election
shall remain in effect until such date. If, within 30 days after reemployment,
the Member elects coverage under Section 4.08(c), such coverage shall be
effective as of the first day of the calendar month coincident with or next
following the date of his reemployment. If the Member does not make an election
under Section 4.08(c) within 30 days after his reemployment or he waives such
coverage, any later election shall become effective one year after the first day
of the calendar month coincident with or next following the date notice is
received by the Administrative Committee or on the date specified in such
notice, if later.


(iii)Any Member or former Member described in paragraph (a) who has at least
five years of Eligibility Service but who has not met the age and service
eligibility requirements under Section 4.04(a) and 4.05(a) when he is reemployed
shall be covered by the provisions of Sections 4.08(a)(i) - Automatic Vested
Spouse’s Benefit - until he meets the age and service eligibility requirements
under Section 4.04(a) or 4.05(a) or reaches his Normal Retirement Date, if
earlier. Such coverage shall be effective on the first day of the calendar month
coincident with or next following the date of his reemployment and any previous
election shall remain in effect until such date. Such former Member and any
other Member or former Member shall


57

--------------------------------------------------------------------------------





be covered by the provisions of Section 4.08(b) - Automatic Pre-Retirement
Survivor’s Benefit - and shall be eligible to elect coverage under Section
4.08(c) - Optional Supplemental Pre-Retirement - Survivor’s Benefit upon the
later of the date he reaches the age and service eligibility requirements under
Sections 4.04(a) or 4.05(a), or his Normal Retirement Date, and such coverage
shall be in accordance with the provisions of such Sections and shall apply with
respect to his retirement allowance or vested benefit earned prior to his
reemployment, as well as any additional benefits earned during reemployment.

(c)Benefit payments at subsequent termination or retirement


(i)In accordance with the procedure established by the Administrative Committee
on a basis uniformly applicable to all Members similarly situated, upon the
subsequent retirement of a Member in service after his Normal Retirement Date,
payment of such Member’s retirement allowance shall resume no later than the
third month after the final month during the reemployment period in which he is
credited with at least eight days of service.


(ii)Upon the subsequent retirement or termination of employment of a Member
described in paragraph (a), the Administrative Committee shall, in accordance
with rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Except as otherwise
provided in the following sentences, such vested benefit or retirement allowance
shall not be less than the sum of (1) the original amount of vested benefit or
retirement allowance previously earned by such Member in accordance with the
terms of the Plan in effect during such previous employment adjusted to reflect
the election of any survivor’s benefits pursuant to Section 4.08(a)(ii) or
4.08(c) and (2) any additional vested benefit or retirement allowance earned
during his period of reemployment (based on his Benefit Service and Compensation
earned during said period), such amounts to be adjusted to reflect the election
during reemployment of any survivor’s benefits pursuant to Section 4.08(a)(ii)
or 4.08(c); provided, however, if a Member described in paragraph (a) received a
lump sum payment of the PEP Formula Benefit portion of his benefit, the PEP
Formula Benefit portion of his retirement allowance or vested benefit computed
on the basis of the Member’s Benefit Service and Final Average Compensation
earned prior to his reemployment shall be reduced by an amount that reflects the
PEP Formula Benefit amount he previously received before his restoration to
service determined under procedures established by the Administrative Committee
and uniformly applicable to all Members similarly situated. Notwithstanding
anything to the contrary contained in this Plan, with respect to a Member
described in paragraph (a) who had incurred a Break in Service, the vested
benefit or retirement allowance previously earned by the Member in accordance
with the terms of the Plan in effect during his previous employment and computed
on the basis of the Member’s Benefit Service, Eligibility Service, Final Average
Compensation and Social Security Benefit credited prior to the date of
reemployment shall not be recalculated or increased until the Member, regardless
of his vested status, has completed at least twelve months of Eligibility
Service following his Break in Service and, in such event, the re-calculated
vested benefit or retirement allowance, prior to any optional modification in
accordance with the provisions of Section 4.07, shall be reduced by an amount
that reflects the amounts previously received by the former Member or retired
Member before the earlier of his restoration to service or his Normal Retirement
Date determined under procedures established by the Administrative Committee and
uniformly applicable to all Members similarly situated; provided that no such
reduction shall reduce such retirement allowance or vested benefit below the
amount determined pursuant to clause (1) and (2) above.



(d)Questions relating to reemployment of former Members or retired Members


If, at subsequent termination of employment or retirement, any question shall
arise under this Section 4.12 as to the calculation or re-calculation of a
reemployed former Member’s or retired Member’s vested benefit or retirement
allowance or election of an optional form of benefit under the Plan, such
question shall be resolved by the Administrative Committee on a basis uniformly
applicable to all Members similarly situated.


58

--------------------------------------------------------------------------------






(e)No cessation of benefit payments for legacy Harris employees as of December
31, 2015


Notwithstanding anything in this Plan to the contrary, if a former Member or a
retired Member is receiving payment of a vested benefit or retirement allowance
and such Member was employed by Harris Corporation or its affiliates as of
December 31, 2015, any benefit payments he is receiving shall continue.



4.13    Return of Contributions with Respect to Members who Participated in a
Contributory Former Pension Plan


(a)The provisions of this 4.13(b) shall apply to any Member who participated in
a contributory pension plan which has been designated as a Former Pension Plan
hereunder and whose contributions were not refunded to him upon such designation
of that plan.


(b)In the event of the termination of service or the death of such a Member, the
terms and conditions of the Former Pension Plan with respect to the return of a
Member’s contributions under those circumstances shall be operative. For this
purpose, the contributions of the Member shall include interest credited thereon
as of the date of designation of said plan as a Former Pension Plan and any
interest which may subsequently be credited thereon which, for the period on and
after January 1, 1976, shall not be less than a rate of five percent per annum
or such other rate required pursuant to Section 411(c)(2) of the Code or by any
other applicable law.

4.14     Payment of “Accumulated Benefits” under Former Pension Plans


Anything contained herein to the contrary notwithstanding, the “accumulated
benefit” of any Member who was a participant under a Former Pension Plan shall
be payable from this Plan (unless payable from some other source) under the
terms and conditions of this Plan (including but not limited to the terms and
conditions of Sections 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10,
4.11, and 4.12) except as modified by an Appendix hereto; provided, however,
that in any case in which the application of the terms and conditions of this
Plan shall eliminate or reduce an “accumulated benefit” otherwise payable to a
Member, the terms and conditions of the Former Pension Plan shall be operative.
Eligibility Service rendered to the Company or to an Associated Company by a
Member subsequent to the date of his membership in this Plan shall be deemed
service under a Former Pension Plan solely for the purpose of determining
eligibility for any benefits payable under such Former Pension Plan.
For purposes of this Section 4.14, “accumulated benefit” shall mean, except as
otherwise provided in an Appendix hereto, the amount of pension or other benefit
computed pursuant to the benefit formula under a Former Pension Plan, whether or
not vested, which a Member has earned on account of his service credited for
purposes of computing a benefit under such Former Pension Plan prior to the date
said plan was amended and continued as this Plan. Recognizing that the amount of
benefits earned under a Former Pension Plan may not be directly applicable to
particular periods of service or the amounts of compensation actually received
while the Member was a participant under such Former Pension Plan, the
Administrative Committee may adopt such reasonable rules and methods as may be
required for determining the “accumulated benefit,” provided that the rules and
methods adopted shall be uniformly applicable to all persons similarly situated.
In order that the duration, frequency and commencement date of payment of such
“accumulated benefits” will coincide to the extent possible with the duration,
frequency and commencement date of payment of the benefits otherwise payable
under this Plan, the Administrative Committee may, under rules uniformly
applicable to all persons similarly situated, determine the manner, mode and
commencement date of benefit payments under this Section 4.14, provided that
such benefits shall be of Equivalent Actuarial Value to such “accumulated
benefits” and that the Plan provisions continue to comply with Section 411(d)(6)
of the Code.

4.15    Top-heavy Provisions


(a)The following definitions apply to the terms used in this Section:


(i)“applicable determination date” means the last day of the preceding Plan
Year;


59

--------------------------------------------------------------------------------







(ii)“top-heavy ratio” means the ratio of (1) the present value of the cumulative
Accrued Benefits under the Plan for key employees to (2) the present value of
the cumulative Accrued Benefits under the Plan for all key employees and non-key
employees; provided, however, that if an individual has not performed services
for the Company at any time during the five-year period ending on the applicable
determination date, any accrued benefit for such individual (and the account of
such individual) shall not be taken into account and provided further, that the
present values of Accrued Benefits under the Plan for an employee as of the
applicable determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the one-year period (five-year period
in the case of a distribution made for a reason other than severance from
employment, death, or disability) ending on the applicable determination date
and any distributions made with respect to the employee under a terminated plan
which, had it not been terminated, would have been in the required aggregation
group;


(iii)“applicable valuation date” means the date within the preceding Plan Year
as of which annual Plan costs are or would be computed for minimum funding
purposes;


(iv)“key employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the applicable
determination date was an officer of the Company or an Associated Company;
having annual compensation greater than $130,000 (as adjusted under Section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002), a five
percent owner (as defined in Section 416(i)(1)(B)(i) of the Code) of the Company
or an Associated Company, or a one percent owner (as defined in Section
416(i)(1)(B)(ii) of the Code) of the Company or an Associated Company; having
annual compensation greater than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a key employee shall be made in accordance with Section
416(i) of the Code and the applicable regulations and other guidance of general
applicability issued thereunder;


(v)“non-key employee” means any employee who is not a key employee;


(vi)“average remuneration” means the average annual remuneration of a Member for
the five consecutive years of his Eligibility Service after December 31, 1983,
during which he received the greatest aggregate remuneration from the Company or
Associated Company, excluding any remuneration for service after the last Plan
Year with respect to which the Plan is top-heavy;


(vii)“required aggregation group” means each other qualified plan of the Company
or an Associated Company (including plans that terminated within the five-year
period ending on the determination date) in which there are members who are key
employees or which enables the Plan to meet the requirements of Section
401(a)(4) or 410 of the Code; and


(viii)“permissive aggregation group” means each plan in the required aggregation
group and any other qualified plan(s) of the Company or an Associated Company in
which all members are non-key employees, if the resulting aggregation group
continues to meet the requirements of Sections 401(a)(4) and 410 of the Code.


(b) For purposes of this Section 4.15, the Plan shall be “top-heavy” with
respect to any Plan Year beginning on or after January 1, 1984, if, as of the
applicable determination date, the top-heavy ratio exceeds 60 percent. The
top-heavy ratio shall be determined as of the applicable valuation date in
accordance with Section 416(g)(3) and (4)(B) of the Code on the basis of the
same mortality and interest rate assumptions used to value the Plan. For
purposes of determining whether the Plan is top-heavy, the present value of
Accrued Benefits under the Plan will be combined with the present value of
accrued benefits or account balances under each other plan in the required
aggregation group, and, in the Company’s discretion, may be combined with the
present value of accrued benefits or account balances under any other qualified
plan(s) in the permissive aggregation group. The Accrued Benefit of a non-key
employee


60

--------------------------------------------------------------------------------





under the Plan or any other defined benefit plan in the aggregation group shall
be (i) determined under the method, if any, that uniformly applies for accrual
purposes under all plans maintained by the Company or an Associated Company or
(ii) if there is no such method, as if such benefit accrued not more rapidly
than the slowest accrual rate permitted under the fractional rule described in
Section 411(b)(i)(C) of the Code.


(c)The following provisions shall be applicable to Members for any Plan Year
with respect to which the Plan is top-heavy:


(i)In lieu of the vesting requirements specified in Section 4.05, the following
vesting schedule shall apply with respect to a Member who has not completed an
“Hour of Service” as defined in Section 2.01(c) on or after January 1, 2008:
Years of Eligibility Service
Percentage Vested
Less than 2 years
0%
2 years
20%
3 years
40%
4 years
60%
5 or more years
100%



(i)The Accrued Benefit of a Member who is a non-key employee shall not be less
than two percent of his average “Statutory Compensation” multiplied by the
number of years of his Eligibility Service, not in excess of ten, during the
Plan Years for which the Plan is top-heavy. For purposes of the preceding
sentence, for Plan Years beginning on and after January 1, 2002, Eligibility
Service shall be disregarded to the extent that such Eligibility Service occurs
during a Plan Year when the Plan benefits (within the meaning of Section 410(b)
of the Code) no key employee or former key employee. Such minimum benefit shall
be payable at a Member’s Normal Retirement Date. If payments commence at a time
other than the Member’s Normal Retirement Date, the minimum Accrued Benefit
shall be of Equivalent Actuarial Value to such minimum benefit, as determined on
the basis of the actuarial assumptions stated in Section 4.15(b) above.


(a)If the Plan is top-heavy with respect to a Plan Year and ceases to be
top-heavy for a subsequent Plan Year, the following provisions shall be
applicable:


(i)The Accrued Benefit in any such subsequent Plan Year shall not be less than
the minimum Accrued Benefit provided in Section 4.15(c)(ii) above, computed as
of the end of the most recent Plan Year for which the Plan was top-heavy.


(ii)If a Member has completed three years of Eligibility Service on or before
the last day of the most recent Plan Year for which the Plan was top-heavy, the
vesting schedule set forth in Section 4.15(c)(i) above shall continue to be
applicable.


(iii)Effective January 1, 2007, if a Member has completed fewer than three years
of Eligibility Service on or before the last day of the most recent Plan Year
for which the Plan was top-heavy, the vesting provisions set forth in the
foregoing provisions of this Section 4.15 shall continue to be applicable to the
portion of his accrued benefit determined as of the last day of the Plan Year in
which the Plan was top-heavy, and the Plan’s vesting schedule set forth in the
preceding Articles of the Plan applicable to years in which the Plan is not top
heavy shall again be applicable with respect to the remaining portion of his
accrued benefit; provided, however, that in no event shall the vested percentage
of such remaining portion be less than the percentage determined under the
foregoing provisions of this Section 4.15 as of the last day of the most recent
Plan Year for which the Plan was top-heavy.

4.16    Payment of Medical Benefits for Certain Members who retire Under the
Plan


This Section 4.16 defines the basis of providing medical benefits to eligible
Members or their eligible dependents as defined below for those expenses
incurred by such Members or their eligible dependents on or after the


61

--------------------------------------------------------------------------------





date specified in Section 4.16(a) and, effective on and after January 1, 2012,
to pay any necessary or appropriate expenses attributable to the administration
of such medical benefits not paid by the Company.
(a)Eligibility


(i)In order to be eligible for the benefits provided hereunder, a person must be
a Plan Member who retired under the Plan provisions during one of the periods
shown below and, with respect to the period prior to October 31, 2011, be
eligible for post-retirement medical benefits under the ITT Salaried Retiree
Medical Plan including any predecessor plan, and with respect to the period
beginning on and after October 31, 2011, the Exelis Salaried Retiree Health
Plan, (hereinafter referred to as the “Exelis Medical Plan”) or be an eligible
dependent of such a Member. Effective as of January 1, 2012, unless paid by the
Company, covered medical expenses incurred during the applicable period shown
below by such a Member or his eligible dependents shall be reimbursed hereunder.


Period of Retirement
Medical Expenses Incurred
During Following Period
On or before January 1, 1984
On or after December 31, 1984
After January 1, 1984 and
on or before August 1, 1986
On or after October 1, 1986
After August 1, 1986 and
on or before January 1, 1989
On or after January 1, 1989
After January 1, 1989 and
on or before January 1, 1992
On or after January 1, 1992.



Covered medical expenses incurred on or after March 1, 2011, by a Member who
retired under the provisions of the Plan after January 1, 1992, (or his
dependents) and, effective as of January 1, 2012, any necessary or appropriate
expenses attributable to the administration of such medical benefits, shall be
paid hereunder, unless paid by the Company; provided, however, that such Member
(i) was an Employee (as such term is defined under the Plan) prior to January 1,
2000, and (ii) satisfied the eligibility requirements for post-retirement
medical benefits under (1) with respect to the period prior to October 31, 2011,
the ITT Salaried Retiree Medical Plan or a predecessor plan, or (2) with respect
to the period on and after October 31, 2012, the Exelis Salaried Retiree Health
Plan.
(ii)Notwithstanding any provision in this Section 4.16(a) to the contrary, in no
event shall a Member or former Member, who is a “key employee” as defined in
Section 416(i)(1) and (5) of the Code, or their dependents be eligible effective
as of January 1, 1989, to receive medical benefits under this Section 4.16.


(b)The level of medical benefits covered under the provisions of this Section
4.16 shall be the medical coverage in effect under the terms of the Exelis
Medical Plan (and with respect to the period prior to October 31, 2011, the ITT
Salaried Retiree Medical Plan or any predecessor plan). Except as provided in
this Section 4.16(b), such medical coverage or benefit plan may be withdrawn or
amended from time to time as the Company shall determine.


Notwithstanding the foregoing, in the event of the occurrence of an Acceleration
Event (as defined in Section 8.01(a)), the following provisions shall be
applicable:
(i)The 401(h) Account (as defined in Section 4.16(c)) shall not be used for or
diverted to any purpose other than (1) providing health benefits in accordance
with the Exelis Medical Plan as in effect on the date of execution of the
definitive agreement pursuant to which the Acceleration Event is effectuated
(the “Signing Date”) for Members as of the Signing Date who have satisfied or
will satisfy applicable eligibility requirements under this Section 4.16 for
retiree health benefits (or their eligible dependents) as in effect on


62

--------------------------------------------------------------------------------





the Signing Date and (2) to pay in accordance with Section 4.16 as in effect on
the Signing Date any necessary or appropriate expenses attributable to the
administration of such health benefits.


(ii)The Company shall maintain the Exelis Medical Plan (as it may be amended
from time to time in the discretion of the Company or its parent, provided that,
prior to the End Date (as defined herein), no such amendment may, alone or in
combination with such other amendments, result in a material reduction in
benefits under the Exelis Medical Plan and provided further, however, that the
Exelis Medical Plan may be amended if and to the extent necessary to comply with
applicable laws or to avoid any excise tax, penalty or similar payment under
applicable laws, notwithstanding any reduction in benefits resulting therefrom)
for the benefit of eligible Members for a period expiring no earlier than the
date that the annual benefit payments and administrative expenses paid from the
401(h) Account in respect of the Exelis Medical Plan during a Plan Year exceed
the assets of the 401(h) Account at the end of such Plan Year (in each case as
determined by an actuary engaged by the Company or its parent) (the “End Date”).


(iii)Prior to the End Date, neither this Plan nor the Exelis Medical Plan may be
amended, modified or otherwise changed in any manner that is inconsistent with
the provisions of this Section 4.16(b), except with the written consent of not
less than three-quarters (3/4) of the Members and other persons entitled to
benefits under the Exelis Medical Plan.


(iv)For the avoidance of doubt, (1) at and after the occurrence of an
Acceleration Event, the Company or its parent shall have sole discretion,
authority and responsibility with respect to the 401(h) Account and the Exelis
Medical Plan, including, subject to the terms set forth in items (i) through
(iii) of this Section 4.16(b), administrative, termination and amendment
authority and the sole discretion and responsibility regarding any public
announcement in the event modifications are made thereto, (2) the Company and
its parent shall have no obligation to fund, or cause an affiliate to fund, the
401(h) Account at and after the occurrence of an Acceleration Event and (3) in
no event shall the terms set forth in this Section 4.16(b) prohibit or be
interpreted to prohibit the Company or its parent from ceasing contributions,
terminating or taking other action with respect to this Plan prior to the End
Date to the extent legally permissible (as long as the 401(h) Account or
successor arrangement as described in Section 8.01(a) remains in effect on the
terms described in item (i) of this Section 4.16(b)).


(c)Except as provided in Section 4.16(e), all contributions made to the trust to
provide medical benefits under this Section 4.16 shall be maintained in a
separate account (or subaccounts thereof) (“401(h) Account”) and such assets may
not be used for or diverted to any purpose other than to provide said medical
benefits and to pay any necessary or appropriate expenses attributable to the
administration of such 401(h) Account, not paid by the Company; provided,
however, none of the assets so set aside may be used to provide medical benefits
reimbursements for a Member, former Member or their dependents if the Member or
former Member is a “key employee” as determined in accordance with the
provisions of Section 416(i)(1) and (5) of the Code. Similarly, none of the
assets accumulated to provide the retirement allowances or vested benefits set
forth in the foregoing provisions of this Article 4 may, prior to the
termination of the Plan and satisfaction of all the liabilities for such
retirement allowances or vested benefits, be used for or diverted to provide
medical benefits under this Section 4.16. The assets, if any, accumulated to
provide medical benefits under this Section 4.16 may be invested pursuant to the
provisions of Article 7.


(d)It is the intention of the Company to continue to provide medical benefits
under this Section 4.16 and to make contributions to the Trustee to fund such
medical benefits in such amounts as the Company shall deem necessary or
appropriate; provided, however, that the contributions to fund such medical
benefits shall not exceed 25 percent of the total contributions made to the Plan
(other than contributions to fund past service).” Any forfeitures of a Member’s
interest in the medical benefit accounts as provided hereunder prior to any
discontinuance of medical benefits by the Board of Directors shall be applied to
reduce any subsequent Company contributions made pursuant to this Section 4.16.


(e)Except as provided in Section 4.16(b) in the event of an Acceleration Event,
the Board of Directors may discontinue providing medical benefits under this
Section 4.16 for any reason at any time, in which event the


63

--------------------------------------------------------------------------------





assets allocated to provide medical benefits hereunder, if any remain, shall,
unless paid by the Company, be used to continue medical benefits to Members who
are eligible for them prior to the discontinuance date and to pay any necessary
or appropriate expenses attributable to the administration of such medical
benefits, as long as any assets remain. However, if, after the satisfaction of
all medical benefits provided hereunder and the payment of all necessary or
appropriate expenses attributable to the administration of such medical benefits
there remain any assets, the program shall be deemed to be terminated and such
remainder shall be returned to the Company, in accordance with Section 401(h)(5)
of the Code.

4.17    Transfers from Other Qualified Plans


(a)At the discretion and direction of the Administrative Committee, the Plan may
accept from any other pension plan which is qualified under Section 401(a) of
the Code (i) a transfer of liabilities with respect to the accrued benefit under
such other pension plan of a Member who has employment with the sponsor of such
plan and which employment is recognized as Benefit Service pursuant to the
provisions of Section 2.02 or an Appendix hereto and (ii) a transfer of any
assets determined to be applicable to such liabilities. All such transfers shall
be made in accordance with the provisions of the Code and ERISA.


(b)At the discretion and direction of the Administrative Committee, the Plan may
transfer to any other pension plan which is qualified under Section 401(a) of
the Code (i) the liabilities with respect to any Member’s retirement allowance
or vested benefit accrued under this Plan which allowance or benefit is
attributable to a period of employment recognized as Benefit Service under
Section 2.02 or an Appendix hereto and recognized as service for benefit
accruals under the provisions of such other qualified pension plan and (ii) any
assets determined to be applicable to such liabilities. All such transfers shall
be made in accordance with the provisions of the Code and ERISA.

4.18    Direct Rollover of Certain Distributions


(a)Elective Rollovers


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Article, a Distributee may elect, at
the time and in the manner prescribed by the Administrative Committee, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the Distributee in a direct rollover.
(b)Mandatory Rollovers


Notwithstanding any provision of the Plan to the contrary, effective March 28,
2005, if the present value of the Member’s or former Member’s vested benefit
amounts to at least $1,001 but not more than $5,000, and if the Member or former
Member fails to make an affirmative election to either receive the single lump
sum payment in cash or have it directly rolled over to an eligible retirement
plan pursuant to the provisions of paragraph (a) within such election period as
shall be prescribed by the Administrative Committee, the Administrative
Committee shall direct the Trustee to transfer such single lump sum payment to
an individual retirement plan (within the meaning of Section 7701(a)(37) of the
Code) (“IRA”) selected by the Administrative Committee. The IRA shall be
maintained for the exclusive benefit of the Member or former Member on whose
behalf such transfer is made. The transfer shall occur as soon as practicable
following the end of the election period. The funds in the IRA shall be invested
in an investment product designed to preserve principal and provide a reasonable
rate of return, whether or not such return is guaranteed, consistent with
liquidity. In implementing the provisions of this paragraph:
(i)The Administrative Committee shall enter into a written agreement with each
IRA provider setting forth the terms and conditions applicable to the
establishment and maintenance of the IRAs in conformity with applicable law;


(ii)The Administrative Committee shall furnish Members or former Members with
notice of the Plan’s automatic rollover provisions, including, but not limited
to, a description of the nature of the investment product in which the assets of
the IRA will be invested and how the fees and expenses attendant to the IRA will
be allocated, and a statement that a Member may roll over the assets of the IRA
to another eligible retirement


64

--------------------------------------------------------------------------------





plan. Such notice shall be provided to Members or former Members in such time
and form as shall be prescribed by the Administrative Committee in accordance
with applicable law; and


(iii)The Administrative Committee shall fulfill such other requirements of the
safe harbor contained in Department of Labor Regulation §2550.404a-2 and, if
applicable, the conditions of Department of Labor Prohibited Transaction Class
Exemption 2004-16.


(c)Definitions


The following definitions apply to the terms used in this Section 4.18:
(i)“Eligible rollover distribution” means any distribution of all or any portion
of the balance to the credit of the Distributee, except that an eligible
rollover distribution does not include:


(1)any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more;


(2)any distribution to the extent such distribution is required under Section
401(a)(9) of the Code;


(3)any after-tax amount unless such amount is rolled over or transferred (i.e.,
directly rolled) to an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, or, effective on or after January 1, 2008, a Roth individual retirement
account described in Section 408A(b) of the Code; or transferred (i.e., directly
rolled over) to:


(A)
a qualified defined contribution plan described in Section 401(a) of the Code;



(B)
effective on and after January 1, 2007, any qualified plan described in Section
401(a) of the Code; or



(C)
effective on and after January 1, 2007, an annuity plan described in Section
403(b) of the Code;



provided that a plan described in subparagraph (1), (2) or (3) agrees to
separately account for such after-tax amount and earnings thereon; and
(4)any in-service withdrawal that is made on account of hardship.


(ii)“Eligible retirement plan” means any of the following types of plans that
accept the Distributee’s eligible rollover distribution:
(1)a qualified plan described in Section 401(a) of the Code;


(2)an annuity plan described in Section 403(a) of the Code;


(3)an individual retirement account or individual retirement annuity described
in Section 408(a) or 408(b) of the Code, respectively;


(4)an annuity contract described in Section 403(b) of the Code;




65

--------------------------------------------------------------------------------





(5)an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan; and


(6)effective January 1, 2008, a Roth IRA described in Section 408A of the Code.
(iii)“Distributee” means a Member or former Member. In addition, solely for
purposes of paragraph (a) above, the Member’s or former Member’s surviving
Spouse and the Member’s or former Member’s Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order as defined in Section
414(p) of the Code are Distributees with regard to the interest of the Spouse or
former Spouse; and


(iv)“Direct rollover” means a payment by the Plan to the eligible retirement
plan specified by the Distributee.


(v)Notwithstanding any provision of this Section to the contrary, effective as
of January 1, 2007, a non-Spouse Beneficiary of a deceased Member or former
Member may elect, at the time and in the manner prescribed by the Administrative
Committee, to directly roll over any portion of a distribution that would
constitute an eligible rollover distribution if it were made to a Member, former
Member, surviving Spouse, or alternate payee, provided such direct rollover is
made to an IRA described in Section 408(a) of the Code, an individual retirement
annuity described in Section 408(b) of the Code, or, effective for distributions
made on or after January 1, 2008, a Roth IRA described in Section 408A of the
Code (collectively, “IRA”) that is established on behalf of the non-Spouse
Beneficiary and that will be treated as an inherited IRA pursuant to the
provisions of Sections 402(c)(11) and 408(d)(3)(C)(ii) of the Code.


(vi)In the event that the provisions of this Section 4.18 or any part thereof
cease to be required by law as a result of subsequent legislation or otherwise,
this Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

4.19    Delayed Commencement of Benefits


(a)In the event the Annuity Starting Date of a Member’s retirement allowance or
vested benefit otherwise required to commence on the Member’s Normal Retirement
Date, or Postponed Retirement Date, if applicable, is delayed until on or after
his “required beginning date” as defined in Section 401(a)(9) of the Code
because the Company is unable to locate the Member or for any other reason, the
Company shall commence payment as soon as practicable thereafter or, if later,
as soon as practicable after the date the Member is located. Unless the Member
elects an optional form of payment, as set forth in Section 4.07(b) and in
accordance with the provisions of Section 4.07(d), payment shall be in the
automatic form as set forth in Section 4.07(a) applicable to the Member on his
Annuity Starting Date. Subject to Section 401(a)(9) of the Code, the retirement
allowance or vested benefit payable to the Member as of his Annuity Starting
Date shall be of “equivalent actuarial value” (as defined below) to the
retirement allowance or vested benefit otherwise payable to the Member on his
Normal Retirement Date, or Postponed Retirement Date if applicable.


In the event a Member whose retirement allowance or vested benefit is delayed
beyond his Normal Retirement Date, or Postponed Retirement Date if applicable,
as described above, dies prior to his Annuity Starting Date, and is survived by
a Spouse, Registered Domestic Partner, or Beneficiary, the Spouse, Registered
Domestic Partner, or Beneficiary shall be entitled to receive a survivor annuity
under the provisions of Section 4.08(a) or (b), whichever is applicable computed
on the basis of the equivalent actuarial value of the retirement allowance or
vested benefit payable to the Member on his Normal Retirement Date, or Postponed
Retirement Date, if applicable.
For purposes of this Section 4.19, “equivalent actuarial value” shall be
determined on the basis of the IRS Mortality Table and an IRS Interest Rate for
such Member’s Normal Retirement Date or Postponed Retirement Date, if
applicable.
(b)In lieu of the retirement allowance or vested benefit otherwise payable under
paragraph (a) above, a Member described in paragraph (a) whose Annuity Starting
Date is delayed because the Administrative Committee is


66

--------------------------------------------------------------------------------





unable to locate the Participant or due to an administrative delay, as
determined by the Administrative Committee on a basis uniformly applicable to
all persons similarly situated, may elect to receive his retirement allowance or
vested benefit payable in the amount that would have been payable to the Member
if payments had commenced on his Normal Retirement Date, or Postponed Retirement
Date, if applicable, (“retroactive Annuity Starting Date”) in the form elected
by the Member under the provisions of Section 4.07(a) or (b), as applicable;
plus one single lump sum payment equal to the sum of the missed monthly payments
the Member would have received during the period beginning on his Normal
Retirement Date, or Postponed Retirement Date if applicable, and ending with the
month preceding his actual commencement date, together with interest at the IRS
Interest Rate in effect for his retroactive Annuity Starting Date. The amount of
the payments shall be determined as of the Member’s Normal Retirement Date, or
Postponed Retirement Date, if applicable, on the basis of the actual form of
payment in which the Member’s retirement allowance or vested benefit is payable
under Section 4.07(a) or (b), as applicable. The lump sum shall be paid on or as
soon as practicable following the date the Member’s retirement single allowance
or vested benefit commences. An election of a form of payment under Section 4.07
shall be subject to the spousal consent requirements based on the Member’s
marital status on his actual commencement date.


An election under this paragraph (b) shall be subject to the following
requirements:


(i)The Member’s retirement allowance or vested benefit, including any interest
adjustment, must satisfy the provisions of Section 415 of the Code, both at the
retroactive Annuity Starting Date and at the actual commencement date, except
that if payments commence within 12 months of the retroactive Annuity Starting
Date, the provisions of Section 415 of the Code need only be satisfied as of the
retroactive Annuity Starting Date;


(ii)Spousal Consent to the retroactive Annuity Starting Date is required unless:


(1)the amount of the survivor annuity payable to the Spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the Spouse would have received under the Qualified Joint
and Survivor Annuity on the first day of the month in which payments commence
were substituted for the retroactive Annuity Starting Date; or


(2)the Member’s Spouse on his retroactive Annuity Starting Date is not his
Spouse on the first day of the month in which payments commence and is not
treated as his Spouse under a qualified domestic relations order;


(iii)The Member’s election is made within the time period prescribed by the
Administrative Committee provided, however, such period may not extend beyond 90
days following the date the written explanation as described in Section 4.07(c)
is provided to the Member; and distributions commence not earlier than seven
days or later than 90 days after the date such written explanation is provided
to the Member, and the Member’s election is made after he is provided the
written explanation and before the date distributions commence. For purposes of
determining (1) the election period described in Section 4.07(d) with respect to
the timing of the notice and consent requirements and (2) the effective date of
an election made pursuant to the provisions of this Section, the date the
distribution of the benefit based on the retroactive Annuity Starting Date
commences, shall be substituted for the Member’s Annuity Starting Date. A
distribution shall not be deemed to violate the requirements of this clause (iv)
merely because, due solely to reasonable administrative delay, it commences more
than 90 days after the date such written explanation is provided to the Member.


(c)Subject to the notice requirements of Section 4.07, in the event that a
Member fails to timely elect a form of payment pursuant to procedures
established by the Administrative Committee in order that payment of his
retirement allowance or vested benefit commences no later than his “required
beginning date” within the meaning of Section 401(a)(9) of the Code, the
Member’s retirement allowance or vested benefit shall be determined in
accordance with this paragraph (c).


67

--------------------------------------------------------------------------------







(i)The Member’s Annuity Starting Date shall be his required beginning date and
payment of his benefits shall automatically commence on such date or as soon as
practicable thereafter.


(ii)The Member’s retirement allowance or vested benefit shall be calculated in
accordance with Section 4.19(a); provided, however, that to the extent the
Member has not certified his marital status to the Administrative Committee
during the six months prior to his required beginning date (or, if later, the
date of the notice described in Section 4.07), the Member will be presumed
married and his retirement allowance or vested benefit shall be in the normal
form set forth in Section 4.07(a)(i); provided further, the presumed spousal
date of birth used to calculate the retirement allowance or vested benefit will
be the Member’s date of birth unless Plan records affirmatively list the date of
birth of the Member’s Spouse.


(iii)A Member whose benefit payments commence pursuant to this paragraph (c) may
not request an adjustment to his benefit payments thereafter; provided, however,
that if a Member certifies that the information used to calculate the retirement
allowance or vested benefit was incorrect in a manner acceptable to the
Administrative Committee within the reasonable time period prescribed by the
Administrative Committee for such certification, such Member shall receive a
retirement allowance or vested benefit in the normal form set forth in
Section 4.07(a)(i) or (ii), as applicable, calculated based on the correct
information; provided, further, that in no event shall a Member be permitted to
elect an optional form of payment pursuant to Section 4.07(b) after his payments
automatically commence pursuant to this paragraph (c).


(iv)For the avoidance of doubt, this paragraph (c) shall not apply to a
Participant described in Section 4.19(b), who is located, or with respect to
whom the administrative delay is resolved, after his required beginning date and
who, after receipt of the written notice described in Section 4.07, timely
elects to commence his benefits pursuant to procedures established by the
Administrative Committee in accordance with Section 4.19(a) or (b), as
applicable.

4.20    Limitations Based on Funded Status of the Plan


Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply as required by Section 436 of the Code effective for Plan
Years beginning on or after January 1, 2008, except to the extent the exception
under Section 436(d)(4) of the Code applies:
(a)In the event the Plan’s adjusted funding target attainment percentage for a
Plan Year is less than 60 percent (or would be less than 60 percent to the
extent described in Section 4.21 below), then the limitations of this paragraph
(a) shall apply as follows:
(i)Benefit accruals shall cease as of the applicable Section 436 measurement
date under the provisions of Section 436(e) of the Code. In addition, if the
Plan is required to cease benefit accruals under this clause (a)(i), the Plan
may not be amended in a manner that would increase the liabilities of the Plan
by reason of an increase in benefits or the establishment of new benefits. For
purposes of determining whether the accrual limitation under this clause (a)(i)
applies to the Plan, the adjusted funding target attainment percentage for a
Plan Year shall be determined in accordance with “Special Rules for Certain
Years” under Section 436(j)(3) of the Code (except as provided under Section
203(b) of the Preservation of Access to Care for Medicare Beneficiaries and
Pension Relief Act of 2010, if applicable).


(ii)A Member or Beneficiary is not permitted to elect, and the Plan shall not
pay, a single sum payment or other optional form of benefit that includes a
prohibited payment with an annuity starting date on or after the applicable
Section 436 measurement date, and the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment. This clause (a)(ii)
shall not apply to any payment of a benefit which under Section 411(a)(11) of
the Code may be immediately distributed without the consent of the Member. For
purposes of determining whether the limitations under this clause (a)(ii)
applies to payments under a social security leveling option, within the meaning
of Section 436(j)(3)(C)(i) of the Code, the adjusted funding target attainment


68

--------------------------------------------------------------------------------





percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under Section 436(j)(3) of the Code and any Treasury
Regulations or other published guidance thereunder.


(b)In the event the Plan’s adjusted funding target attainment percentage for a
Plan Year is less than 80 percent (or would be less than 80 percent to the
extent described in Section 4.20(b)(ii) below) but not less than 60 percent then
the limitations of this paragraph (b) shall apply as follows:


(i)A Member or Beneficiary is not permitted to elect, and the Plan shall not
pay, a single sum payment or other optional form of benefit that includes a
prohibited payment with an annuity starting date on or after the applicable
Section 436 measurement date, and the Plan shall not make any payment for the
purchase of an irrevocable commitment from an insurer to pay benefits or any
other payment or transfer that is a prohibited payment, unless the present value
of the portion of the benefit that is being paid in a prohibited payment does
not exceed the lesser of:


(1)50 percent of the present value of the benefit payable in the optional form
of benefit that includes the prohibited payment; or


(2)100% of the PBGC maximum benefit guarantee amount (as defined in Treas. Reg.
§ 1.436-1(d)(3)(iii)(C)).


The limitation set forth in this clause (b)(i) does not apply to any payment of
a benefit which under Section 411(a)(11) of the Code may be immediately
distributed without the consent of the Member. If an optional form of benefit
that is otherwise available under the terms of the Plan is not available to a
Member or Beneficiary as of the annuity starting date because of the application
of the requirements of this clause (b)(i), the Member or Beneficiary is
permitted to elect to bifurcate the benefit into unrestricted and restricted
portions (as described in Treas. Reg. § 1.436-1(d)(3)(iii)(D)). The Member or
Beneficiary may also elect any other optional form of benefit otherwise
available under the Plan at that annuity starting date that would satisfy the
50%/PBGC maximum benefit guarantee amount limitation described in this clause
(b)(i) or may elect to defer the commencement of such benefit in accordance with
any general right to defer commencement of benefits under the Plan. For purposes
of determining whether the limitations under this clause (b)(i) applies to
payments under a social security leveling option, within the meaning of Section
436(j)(3)(C)(i) of the Code, the adjusted funding target attainment percentage
for a Plan Year shall be determined in accordance with the “Special Rule for
Certain Years” under Section 436(j)(3) of the Code and any Treasury Regulations
or other published guidance thereunder.
Notwithstanding the foregoing, Members and Beneficiaries are permitted to elect
payment in any optional form of benefit otherwise available under the Plan that
provides for the current payment of the unrestricted portion of the benefit (as
described in Treas. Reg. § 1.436-1(d)(3)(iii)(D)), with a delayed commencement
for the restricted portion of the benefit (subject to other applicable
qualification requirements, such as Sections 411(a)(11) and 401(a)(9) of the
Code).
(ii)An amendment that has the effect of increasing liabilities of the Plan by
reason of increases in benefits, establishment of new benefits, changing the
rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall not become effective during a Plan Year if the adjusted
funding target attainment percentage for the Plan Year is:


(1)less than 80 percent; or


(2)80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.




69

--------------------------------------------------------------------------------





The limitations of this clause (b)(ii) shall not apply to any amendment to the
Plan that provides a benefit increase under a Plan formula that is not based on
compensation, provided that the rate of such increase does not exceed the
contemporaneous rate of increase in the average wages of Members covered by the
amendment.
(c)Notwithstanding any other provisions of this Plan to the contrary, a Member
or beneficiary is not permitted to elect, and the Plan shall not pay, a single
sum payment or other optional form of benefit that includes a prohibited payment
with an annuity starting date that occurs during any period in which the
Employer is a debtor in a case under Title 11, United States Code, or similar
Federal or State law, except for payments made within a Plan Year with an
annuity starting date that occurs on or after the date on which the Plan’s
enrolled actuary certifies that the Plan’s adjusted funding target attainment
percentage for the Plan Year is not less than 100 percent. In addition, during
such period in which the Employer is a debtor, the Plan shall not make any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer prior to the date on which the Plan’s
enrolled actuary certifies that the Plan’s adjusted funding target benefit
percentage for that Plan Year is not less than 100 percent. The limitation set
forth in this paragraph (c) does not apply to any payment of a benefit which
under Section 411(a)(11) of the Code may be immediately distributed without the
consent of the Member.


(d)Notwithstanding any other provisions of this Plan to the contrary, the
provisions of this paragraph (d) shall apply after the limitations of paragraphs
(a), (b) and (c) above cease to apply:


(i)If a limitation on prohibited payments under clause (a)(ii), clause (b)(i) or
paragraph (c) above applied to the Plan as of a Section 436 measurement date,
but that limit no longer applies to the Plan as of a different Section 436
measurement date, then that limitation does not apply to benefits with Annuity
Starting Dates that are on or after that later Section 436 measurement date.


(ii)If a limitation on benefit accruals under clause (a)(i) above applied to the
Plan as of a Section 436 measurement date, but that limitation no longer applies
to the Plan as of a later Section 436 measurement date, then benefit accruals
shall resume prospectively and that limitation shall not apply to benefit
accruals that are based on service on or after that later Section 436
measurement date, except as otherwise provided under the Plan. The Plan shall
comply with the rules relating to partial years of participation and the
prohibition on double proration under 29 CFR § 2530.204-2(c) and (d).


In addition, benefit accruals that were not permitted to accrue because of the
application of clause (a)(i) above shall be restored when that limitation ceases
to apply if the continuous period of the limitation was 12 months or less and
the Plan’s enrolled actuary certifies that the adjusted funding target
attainment percentage for the Plan Year would not be less than 60 percent taking
into account any restored benefit accruals for the prior Plan Year.
(iii)If a Plan amendment does not take effect as of the effective date of the
amendment because of the limitations of clause (a)(i) or (b)(ii) above, but is
permitted to take effect later in the same Plan Year (as a result of additional
contributions or pursuant to the enrolled actuary’s certification of the
adjusted funding target attainment percentage for the Plan Year that meets the
requirements of Treas. Reg. § 1.436-1(g)(5)(ii)(C)), then the Plan amendment
must automatically take effect as of the first day of the Plan Year (or, if
later, the original effective date of the Plan amendment). If the Plan amendment
cannot take effect during the same Plan Year, then it shall be treated as if it
were never adopted, unless the Plan amendment provides otherwise.


(e)The limitations on prohibited payments set forth in clauses (a)(ii) and
(b)(i) and paragraph (c) do not apply to prohibited payments that are made to
carry out the termination of the Plan in accordance with applicable law. Any
other limitations under this Section 4.20 do not cease to apply as a result of
termination of the Plan.


(f)The limitations on prohibited payments set forth in clauses (a)(ii) and
(b)(i) and paragraph (c) do not apply for a Plan Year if the terms of the Plan,
as in effect for the period beginning on September 1, 2005, and continuing
through the end of the Plan Year, provide for no benefit accruals with respect
to any participants. This paragraph (f)


70

--------------------------------------------------------------------------------





shall cease to apply as of the date any benefits accrue under the Plan or the
date on which a Plan amendment that increases benefits takes effect.


(g)During any period in which none of the presumptions under Section 436(h) of
the Code (or Treas. Reg. § 1.436-1(h)) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under clause (b)(ii)
above shall be based on the inclusive presumed adjusted funding target
attainment percentage for the Plan, calculated in accordance with the rules of
Treas. Reg. § 1.436-1(g)(2)(iii).


(h)For purposes of this Section 4.20, the terms “adjusted funding target
attainment percentage,” “section 436 measurement date,” “annuity starting date,”
“prohibited payment,” “unrestricted portion of the benefit,” and “restricted
portion of the benefit” shall have the meanings given under Section 436 of the
Code, the regulations thereunder, and any applicable Internal Revenue Service
guidance.


(i)This Section 4.20 and Section 4.21 of the Plan shall be interpreted and
administered in accordance with Section 436 of the Code and Section 1.436-1 of
the Treasury Regulations, including, without limitation, Treas. Reg. §
1.436-1(f).


(j)In the event that the provisions of this Section 4.20 or any part thereof
cease to be required by law as a result of subsequent legislation or otherwise,
this Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

4.21    Limitations on Unpredictable Contingent Event Benefit


(a)Notwithstanding any provision of the Plan to the contrary, with respect to
Plan Years beginning on or after January 1, 2008, an unpredictable contingent
event benefit with respect to an unpredictable contingent event occurring during
a Plan Year shall not be paid to a Member or Beneficiary if the Plan’s adjusted
funding target attainment percentage (as defined in Section 4.20) for such Plan
Year is less than 60 percent or would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.


(b)If an unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during a Plan Year is not permitted to be paid
after the occurrence of the event because of the limitations of this Section
4.21, but is permitted to be paid later in the same Plan Year (as a result of
additional contributions or pursuant to the enrolled actuary’s certification of
the adjusted funding target attainment percentage for the Plan Year that meets
the requirements of Treas. Reg. § 1.436-1(g)(5)(ii)(B)), then that unpredictable
contingent event benefit shall be paid, retroactive to the period that benefit
would have been payable under the terms of the Plan (determined without regard
to this Section). If the unpredictable contingent event benefit does not become
payable during the Plan Year in accordance with the preceding sentence, then the
Plan is treated as if it does not provide for that benefit.


(c)During any period in which none of the presumptions under Section 436(h) of
the Code (or Treas. Reg. § 1.436-1(h)) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s adjusted funding target
attainment percentage for the Plan Year, the limitations under this Section
shall be based on the inclusive presumed adjusted funding target attainment
percentage for the Plan, calculated in accordance with the rules of Treas. Reg.
§ 1.436-1(g)(2)(iii).


(d)For purposes of this Section 4.21, the terms “unpredictable contingent event”
and “unpredictable contingent event benefit” shall have the meanings given under
Section 436 of the Code, the regulations thereunder, and any applicable Internal
Revenue Service guidance.


(e)In the event that the provisions of this Section 4.21 or any part thereof
cease to be required by law as a result of subsequent legislation or otherwise,
this Section or any applicable part thereof shall be ineffective without the
necessity of further amendments to the Plan.

ARTICLE 5 - ADMINISTRATION OF PLAN


71

--------------------------------------------------------------------------------






5.01    Plan Administrator


The responsibility for carrying out all phases of the administration of the
Plan, except those connected with management of assets, shall be placed in an
Administrative Committee. The Administrative Committee shall be the
administrator of the Plan within the meaning of Section 3(16)(A) of ERISA and
shall have authority and responsibility for general supervision of the
administration of the Plan.

5.02    Appointment of Administrative Committee


The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be placed with the Administrative Committee.

5.03    Duties and Powers of Administrative Committee


(a)The Administrative Committee shall have total and complete discretion to
interpret the Plan; including, but not limited to, the discretion to: (i) decide
all questions arising in the administration, interpretation and application of
the Plan including the power to construe and interpret the Plan; (ii) decide all
questions relating to an individual’s eligibility to participate in the Plan
and/or eligibility for benefits and the amounts thereof; (iii) decide all facts
relevant to the determination of eligibility for benefits or participation; and
(iv) determine the amount, form and timing of any distribution to be made
hereunder. In making its decisions, the Administrative Committee shall be
entitled to, but need not rely upon, information supplied by a Member, Spouse,
Registered Domestic Partner, contingent annuitant or beneficiary or
representative thereof. The Administrative Committee may correct any defect,
supply any omission, or reconcile any inconsistency in such manner and to such
extent as it shall deem necessary to carry out the purposes of the Plan. The
Administrative Committee’s decisions in such matters shall be binding and
conclusive as to all parties.


(b)The members of the Administrative Committee shall elect a Chairman from their
number and a Secretary who may be, but need not be, one of the members of the
Administrative Committee; may appoint from their number such committees with
such powers as they shall determine; may authorize one or more of their number
or any agent to execute or deliver any instrument or make any payment on their
behalf; may retain counsel and employ agents and such clerical and accounting
services as they may require in carrying out the provisions of the Plan; and may
allocate among themselves or delegate to other persons all or such portion of
their duties hereunder as they in their sole discretion decide. The
Administrative Committee may also delegate to any other person or persons the
authority and responsibility of administering the Plan including, but not
limited to, telephone access by voice response or representatives, and
completing Plan transactions using forms or by other means, in accordance with
the provisions of the Plan and any policies which, from time to time, may be
established by the Administrative Committee.


(c)Subject to the limitations of the Plan, the Administrative Committee from
time to time shall establish rules or regulations for the administration of the
Plan and the transaction of its business. The Administrative Committee shall
have full discretionary authority, except as to matters which the Board of
Directors from time to time may reserve to itself, to interpret the Plan and to
make factual determinations regarding any and all matters arising hereunder,
including but not limited to, the right to determine eligibility for benefits,
the right to construe the terms of the Plan and the right to remedy possible
ambiguities, inequities, inconsistencies or omissions. The Administrative
Committee shall also have the right to exercise powers otherwise exercisable by
the Board of Directors hereunder to the extent that the exercise of such powers
does not involve the management of Plan assets.


(d)Subject to applicable Federal and State Law, all interpretations,
determinations and decisions of the Administrative Committee or the Board of
Directors in respect of any matter hereunder shall be final, conclusive and
binding on all parties affected thereby.

5.04    Appointment of Investment Committee


The responsibility for the management of the assets of the Plan shall be placed
in the Investment Committee.


72

--------------------------------------------------------------------------------






5.05    Duties of Investment Committee


The Investment Committee shall be responsible for managing the assets under the
Plan. If it deems such action to be advisable, the Investment Committee, subject
to the provisions of the trust instrument(s) adopted for use in implementing the
Plan pursuant to Section 7.01 hereof, may:
(a)provide direction to the Trustee(s) thereunder, including, but not by way of
limitation, the direction of investment of all or part of the Plan assets and
the establishment of investment criteria, and


(b)appoint and provide for use of investment advisors and investment managers.


In discharging its responsibility, the Investment Committee shall evaluate and
monitor the investment performance of the Trustee(s), investment advisor(s) and
investment manager(s), if any.
The members of the Investment Committee shall elect a Chairman from their number
and a Secretary who may be, but need not be, one of the members of the
Investment Committee; may appoint from their number such committees with such
powers as they shall determine; may authorize one or more of their number or any
agent to execute or deliver any instrument or make any payment on their behalf;
may retain counsel and employ agents and such clerical and accounting services
as they may require in carrying out the provisions of the Plan; and may allocate
among themselves or delegate to other persons all or such portion of their
duties hereunder as they in their sole discretion decide.

5.06    Named Fiduciary


The Administrative Committee and the Investment Committee (hereinafter
collectively referred to as the (“Committees”) are designated as named
fiduciaries within the meaning of Section 402(a) of ERISA.

5.07    Meetings


The Committees shall hold meetings upon such notice, at such place or places,
and at such time or times as each may respectively determine. The action of the
members of a Committee expressed from time to time by a vote of a majority of a
quorum at a meeting or without a meeting by unanimous written consent, shall
constitute the action of that Committee and shall have the same effect for all
purposes as if assented to by all members of such Committee at the time in
office. No member of either Committee shall receive any compensation for his
service as such.

5.08    Claims Procedure


If any Member or distributee believes he is entitled to benefits in an amount
greater than those which he is receiving or has received, he (or his duly
authorized representative) may file a claim with the Administrative Committee.
Such a claim shall be in writing and state the nature of the claim, the facts
supporting the claim, the amount claimed and the address of the claimant. The
Administrative Committee shall review the claim and, unless special
circumstances require an extension of time, within 90 days after receipt of the
claim give written or electronic notice to the claimant of its decision with
respect to the claim. If special circumstances require an extension of time, the
claimant shall be so advised in writing or by electronic means within the
initial 90-day period and in no event shall such an extension exceed 90 days.
The extension notice shall indicate the special circumstances requiring an
extension of time and the date by which the Administrative Committee expects to
render a decision. The notice of the decision of the Administrative Committee
with respect to the claim shall be written in a manner calculated to be
understood by the claimant and, if the claim is wholly or partially denied,
shall set forth the specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the claim review procedure under the Plan and the time limits
applicable to such procedure (including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following the final denial of
a claim).


73

--------------------------------------------------------------------------------





The claimant (or his or her duly authorized representative) may request a review
of the denial by filing with the Administrative Committee a written request for
such review within 60 days after notice of the denial has been received by the
claimant. Within the same 60-day period, the claimant may submit to the
Administrative Committee written comments, documents, records and other
information relating to the claim. Upon request and free of charge, the claimant
also may have reasonable access to, and copies of, documents, records and other
information relevant to the claim. If a request for review is so filed, review
of the denial shall be made by the Administrative Committee and the claimant
shall be given written or electronic notice of the Administrative Committee’s
final decision within, unless special circumstances require an extension of
time, 60 days after receipt of such request. If special circumstances require an
extension of time, the claimant shall be so advised in writing or by electronic
means within the initial 60-day period and in no event shall such an extension
exceed 60 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrative
Committee expects to render a decision. If the appeal of the claim is wholly or
partially denied, the notice of the Administrative Committee’s final decision
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and a statement that the
claimant is entitled, upon request and free of charge, to reasonable access to,
and copies of, all relevant documents, records and information. The notice shall
be written in a manner calculated to be understood by the claimant and shall
notify the claimant of (i) his or her right to bring a civil action under
Section 502(a) of ERISA and (ii) the limitations for actions under the Plan as
set forth in Section 8.10.
In making determinations regarding claims for benefits, the Administrative
Committee shall consider all of the relevant facts and circumstances, including,
without limitation, governing plan documents, consistent application of Plan
provisions with respect to similarly situated claimants and any comments,
documents, records and other information with respect to the claim submitted by
the claimant (the “Claimant’s Submissions”). The Claimant’s Submissions shall be
considered by the Administrative Committee without regard to whether the
Claimant’s Submissions were submitted or considered by the Administrative
Committee in the initial benefit determination. In no event shall a Member or
distributee be entitled to challenge a decision of the Administrative Committee
in court or in any administrative proceeding unless and until the claims
procedures set forth in this Section 5.08 have been complied with and exhausted.

5.09    Compensation and Bonding


The members of the committees shall serve without compensation for his or her
services as such. Except as may otherwise be required by law, no bond or other
security need be required of any member in that capacity in any jurisdiction.

5.10    Electronic Media


Notwithstanding any provision of the Plan to the contrary, the use of electronic
technologies shall be deemed to satisfy any written notice, consent, delivery,
signature or disclosure requirement under the Plan, the Code, or ERISA to the
extent permitted by the Administrative Committee and permissible under and
consistent with applicable law and regulations.



ARTICLE 6 -
CONTRIBUTIONS



6.01


It is the intention of the Company to continue the Plan and make regular
contributions to the Trustee each year in such amounts as are necessary to
maintain the Plan on a sound actuarial basis and to meet minimum funding
standards as prescribed by any applicable law. However, subject to the
provisions of Article 8, the Company may reduce or suspend its contributions for
any reason at any time. Any forfeitures shall be used to reduce the Company
contributions otherwise payable, and will not be applied to increase the
benefits any Member or other person would otherwise receive under the Plan.


74

--------------------------------------------------------------------------------





6.02


(a)The Company’s contributions to the Plan are conditioned upon their
deductibility under Section 404 of the Code. In the event that all or part of
the Company’s deductions under Section 404 of the Code for contributions to the
Plan are disallowed by the Internal Revenue Service, the portion of the
contributions to which such disallowance applies shall be returned to the
Company without interest but reduced by any investment loss attributable to
those contributions. Such return shall be made within one year after the
disallowance of deduction.


(b)Notwithstanding any other provisions of this Plan to the contrary, the
Company may recover without interest the amount of its contributions to the Plan
made on account of a mistake in fact, provided that such recovery is made within
one year after the date of such contribution.

ARTICLE 7 - MANAGEMENT OF FUNDS


7.01


All the funds of the Plan shall be held by a Trustee or Trustees including any
member(s) of the Investment Committee appointed from time to time by the
Investment Committee, in one or more trusts (such trusts, including the trusts
heretofore established under a Prior Salaried Plan or a Former Pension Plan,
being herein collectively referred to as the “trust”) under a trust instrument
or instruments approved or authorized by the Investment Committee for use in
providing the benefits of the Plan and paying any expenses of the Plan not paid
directly by the Company; provided, however, that the Investment Committee may,
in its discretion, also enter into any type of contract with any insurance
company or companies selected by it for providing benefits under the Plan.
7.02


Prior to the satisfaction of all liabilities with respect to persons entitled to
benefits, except for the payment of expenses, no part of the corpus or income of
the funds shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons who are or may become entitled to
benefits hereunder, under a Prior Salaried Plan or under a Former Pension Plan,
or under any trust instrument or under any insurance contract made pursuant to
this Plan.
7.03


Subject to applicable Federal and State law, no person shall have any interest
in or right to any part of the corpus or income of the funds, except as and to
the extent expressly provided in the Plan and in any trust instrument or under
any insurance contract made pursuant to this Plan.
7.04


Subject to applicable Federal and State law, the Company shall have no liability
for the payment of benefits under the Plan nor for the administration of the
funds paid over to the Trustee(s) or insurer(s) except as expressly provided
under this Plan.
7.05
    
Except to the extent permitted by applicable Federal law, no part of the corpus
or income of the trust shall be invested in securities of the Company or of any
Associated Company or in real property and related personal property which is
leased to the Company or any Associated Company or in the securities of the
Trust or Trustees or their subsidiary companies, if any.

ARTICLE 8 -
CERTAIN RIGHTS AND LIMITATIONS





75

--------------------------------------------------------------------------------






8.01     Termination of the Plan


(a)The Board of Directors or its delegate may terminate the Plan for any reason
at any time. In case of termination of the Plan, the rights of Members to the
benefits accrued under the Plan to the date of the termination, to the extent
then funded or protected by law, if greater, shall be nonforfeitable. The funds
of the Plan shall be used for the exclusive benefit of persons entitled to
benefits under the Plan as of the date of termination, except as provided in
Section 6.02 and 7.06. However, any funds not required to satisfy all
liabilities of the Plan for benefits because of erroneous actuarial computation
shall be returned to the Company. If any assets of the Plan attributable to
employee contributions under a Former Pension Plan remain after satisfaction of
all liabilities of the Plan for benefits upon termination, such remaining assets
shall be distributed to or on behalf of eligible Members and beneficiaries in
accordance with the provisions of Section 4044 of the ERISA, including any
regulations promulgated thereunder, prior to the return of any funds to the
Company under the preceding sentence. The Administrative Committee shall
determine on the basis of an actuarial valuation the share of the funds of the
Plan allocable to each person entitled to benefits under the Plan in accordance
with Section 4044 of ERISA or corresponding provision of any applicable law in
effect at the time. In the event of a partial termination of the Plan, the
provisions of this Section shall be applicable to the Members affected by that
partial termination.


If the Plan is terminated prior to the End Date (as defined in Section 4.16(b))
and the continued maintenance of the 401(h) Account under the trust for the Plan
on and after the date of such Plan termination is not permissible, then the
Company shall cause an amount equal to the assets in the 401(h) Account as of
the date of such termination, which amount shall be adjusted periodically for
investment earnings and losses, to be utilized solely in the manner set forth in
item (1) of Section 4.16(b) and in such circumstance the End Date for purposes
of Section 4.16(b) shall be the date that the annual benefit payments and
administrative expenses under the Exelis Medical Plan during the Plan Year
exceed such assets at the end of such Plan Year (in each case as determined by
an actuary engaged by the Company or its parent).
For purposes of this Section 8.01, an “Acceleration Event” shall be deemed to
have occurred as of the first day that any one or more of the following
conditions have been satisfied:
(i)a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934 (the
“Act”) disclosing that any person (within the meaning of Section 3(a)(9) of the
Act, as modified and used in Sections 13(d) and 14(d) thereof) ), other than the
Company or a Subsidiary or any employee benefit plan sponsored by the Company or
a Subsidiary (or related trust), is the Beneficial Owner directly or indirectly
of 20 percent or more of the outstanding Common Stock $1 par value, of the
Company (the “Shares”);


(ii)any person (within the meaning of Section 3(a)(9) of the Act, as modified
and used in Sections 13(d) and 14(d) thereof), other than the Company or a
Subsidiary, or any employee benefit plan sponsored by the Company or a
Subsidiary, shall purchase shares pursuant to a tender offer or exchange offer
to acquire any Shares of the Company (or securities convertible into Shares) for
cash, securities or any other consideration, provided that after consummation of
the offer, the person (within the meaning of Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof) in question is the
Beneficial Owner), directly or indirectly, of 20 percent or more of the
outstanding Shares of the Company (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire Shares);


(iii)the consummation of any consolidation, business combination or merger
involving the Company, other than a consolidation, business combination or
merger involving the Company in which holders of Shares immediately prior to the
consolidation, business combination or merger (x) hold 50 percent or more of the
combined voting power of the Company (or the Company resulting from the
consolidation, business combination or merger or the parent of such Company)
after the merger and (y) have the same proportionate ownership of common stock
of the Company (or the Company resulting from the consolidation, business
combination or merger or the parent of such Company), relative to other holders
of Shares immediately prior to the consolidation, business combination or
merger, immediately after the consolidation, business


76

--------------------------------------------------------------------------------





combination or merger as immediately before; or any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company;


(iv)there shall have been a change in a majority of the members of the Board of
Directors of the Company within a 12-month period unless the election or
nomination for election by the Company’s stockholders of each new director
during such 12-month period was approved by the vote of two-thirds of the
directors then still in office who (x) were directors at the beginning of such
12-month period or (y) whose nomination for election or election as directors
was recommended or approved by a majority of the directors who were directors at
the beginning of such 12-month period; or


(v)any person (within the meaning of Section 3(a)(9) of the Act, as modified and
used in Sections 13(d) and 14(d) thereof) (other than the Company or any
Subsidiary or any employee benefit plan (or related trust) sponsored by the
Company or a Subsidiary (or related trust) becomes the Beneficial Owner of 20
percent or more of the Shares.


For purposes of this Section 8.01, the term “Company” shall mean Exelis Inc., an
Indiana corporation, the term “Subsidiary” shall mean any corporation,
partnership, joint venture, limited liability company, or other entity (other
than the Company) in an unbroken chain of entities beginning with the Company if
each of the entities other than the last entity in the unbroken chain owns at
least 50 percent of the total combined voting power in one of the other entities
in such chain and the term “Beneficial Owner” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Act.
“Excess funds” for purposes of this Section 8.01 shall mean all assets of the
Plan not required to satisfy all liabilities of the Plan for pension benefits
accrued under the Plan to the date of termination because of erroneous actuarial
computation.
(b)Plan Merger or Consolidation


The Board of Directors or its delegate may, in its sole discretion, merge this
Plan with another qualified plan or transfer a portion of the Plan’s assets or
liabilities to another qualified plan, subject to any applicable legal
requirement. The Plan may not be merged or consolidated with, nor may its assets
or liabilities be transferred to, any other plan unless each Member or other
person entitled to a benefit under the Plan would, if the resulting plan were
then terminated, receive a benefit immediately after the merger, consolidation,
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer,
if the Plan had then terminated; provided that, subject to the provisions of
Article 10 on or after the date of the first occurrence of an Acceleration
Event, (i) no transfer of assets or liabilities, except as specifically
permitted under Section 8.01(a), between the Plan and any Employee Benefit Plan,
as hereinafter defined, (ii) no spin-off of Plan assets or Plan liabilities to
any Employee Benefit Plan, (iii) no withdrawal of Plan assets, in the event such
withdrawal is permitted under applicable law or (iv) no merger or consolidation
of the Plan with any Employee Benefit Plan shall be permitted; provided further,
however, that, subject to the terms set forth in 4.16(b)), this Section 8.01(b)
shall not prohibit transfers of assets or liabilities, spinoffs, withdrawals,
mergers or consolidations of Plan assets, other than the 401(h) Account assets,
in order to facilitate the complete or partial termination of the Plan whereby
the 401(h) Account continues to be maintained by the Plan or by another pension
plan (collectively, the “Pension Transfer Restrictions”).
For purposes of this Section 8.01(b), Employee Benefit Plan has the same meaning
as the term “employee benefit plan” has under Section 3(3) of ERISA.

8.02     Limitation Concerning Highly compensated Employees or Highly
compensated Former Employees


(a)The provisions of this Section shall apply (i) in the event the Plan is
terminated, to any Member who is a highly compensated employee or highly
compensated former employee (as those terms are defined in Section 414(q) of the
Code) of the Company or an Associated Company and (ii) in any other event, to
any Member or former Member who is one of the 25 highly compensated employees or
highly compensated former employees of the Company or Associated Company with
the greatest compensation in any Plan Year. The amount of the annual payments to
any


77

--------------------------------------------------------------------------------





one of the Members or former Members to whom this Section applies shall not be
greater than an amount equal to the payments that would be made on behalf of the
Member or former Member under a single life annuity that is of Equivalent
Actuarial Value to the sum of the Member’s or former Member’s Accrued Benefit
and any other benefits payable to the Member and former Member under the Plan.


(b)If, (i) after payment of an Accrued Benefit or other benefits to any one of
the Members or former Members to whom this Section applies, the value of Plan
assets equals or exceeds 110 per cent of the value of current liabilities (as
that term is defined in Section 412(1)(7) of the Code) of the Plan or (ii) the
value of the Accrued Benefit and other benefits of any one of the Members or
former Members to whom this Section applies is less than one percent of the
value of current liabilities of the Plan or (iii) the value of the Accrued
Benefit and other benefits of any one of the Members or former Members to whom
this Section applies does not exceed the amount described in Section
411(a)(11)(A) of the Code, the provisions of paragraph (a) above will not be
applicable to the payment of benefits to the Member or former Member.


(c)Notwithstanding paragraph (a) of this Section, in the event the Plan is
terminated, the restriction of this Section shall not be applicable if the
benefits payable to any highly compensated employee and any highly compensated
former employee is limited to a benefit that is nondiscriminatory under Section
401(a)(4) of the Code.


(d)If it should subsequently be determined by statute, court decision acquiesced
in by the Commissioner of Internal Revenue, or ruling by the Commissioner of
Internal Revenue, that the provisions of this Section are no longer necessary to
qualify the Plan under the Code, this Section shall be ineffective without the
necessity of further amendment to the Plan.

8.03    Conditions of Employment Not Affected by Plan


The establishment of the Plan shall not be construed as conferring any legal
rights upon any Employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company (which right is hereby
reserved) to discharge any Employee or other person and to treat him without
regard to the effect which such treatment might have upon him as a Member or a
potential Member of the Plan.

8.04     Offsets


Unless the Board of Directors or the Administrative Committee otherwise provides
under written rules uniformly applicable to all Employees similarly situated,
the Administrative Committee shall deduct from the amount of any retirement
allowance or vested benefit under the Plan, any amount paid or payable to or on
account of any Member under the provisions of any present or future law, pension
or benefit scheme of any sovereign government, or any political subdivision
thereof or any fund or organization or government agency or department on
account of which contributions have been made or premiums or taxes paid by the
Company, any Participating Unit, or any Associated Company with respect to any
service which is Benefit Service for purposes of computation of benefits under
the Plan; provided, however, that pensions payable for government service or
benefits under Title II of the Social Security Act are not to be used to reduce
the benefits otherwise provided under this Plan except as specifically provided
herein.

8.05    Denial of Benefits


The Administrative Committee may prescribe rules on a basis uniformly applicable
to all Employees similarly situated under which an Employee whose employment is
terminated because of dishonesty, conviction of a felony or other conduct
prejudicial to the Company may be denied any benefit or benefits for which he
would otherwise be eligible under the Plan, except his retirement allowance
pursuant to Section 4.01 or his vested benefit pursuant to Section 4.05;
provided, however, that such denial is not contrary to applicable law.

8.06     Limitation on Benefits In the Event of a Liquidity Shortfall


Notwithstanding any provisions of the Plan to the contrary, in the event the
Plan has a liquidity shortfall within the meaning of Section 401(a)(32) of the
Code, the Trustee shall, as directed by the Company, cease payment during


78

--------------------------------------------------------------------------------





the period of such liquidity shortfall of (a) any payment in excess of the
monthly amount payable under a single life annuity (plus any social security
supplements described in Section 411(a)(9) of the Code) to any Member or
beneficiary whose Annuity Starting Date occurs during such period, (b) any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits, or (c) any other payment specified in regulations promulgated under
Section 401(a)(32) of the Code.”

8.07     Notice of Address and Missing Persons


Each person entitled to benefits under the Plan must file with the
Administrative Committee, in writing, that person’s post office address and each
change of post office address. Any communication, statement, or notice addressed
to such person at the latest reported post office address will be binding upon
such person for all purposes of the Plan.
In the event the Administrative Committee is unable to locate any person to whom
a payment is due under the Plan, such person shall be considered missing for
purposes of the Plan and the Administrative Committee shall perform, or cause to
be performed, a reasonable search for such person. The Administrative Committee
shall adopt a policy (the “Missing Participant Policy”) that describes the
actions that may be reasonably undertaken to locate, and pay vested benefits
under the Plan to, participants or other persons that cannot be located by the
Administrative Committee. The Missing Participant Policy may be amended from
time to time in the absolute discretion of the Administrative Committee.
If, after a reasonable search, the Administrative Committee is unable to locate
a person to whom payment is due under the Plan, the amount due such person shall
be forfeited at such time as the Administrative Committee shall determine in its
sole discretion and pursuant to nondiscriminatory rules established for that
purpose (but in all events prior to the time such payment would otherwise
escheat under any applicable State law). If, however, such person later files a
claim for such payment before the Plan is terminated, the benefit will be
reinstated and payment made in accordance with the terms of the Plan.”

8.08     Beneficiary’s Ability to Disclaim Interest in Plan


Notwithstanding any provision of this Plan to the contrary, a Beneficiary may
waive his designation by filing a disclaimer complying with the requirements of
Section 2518 of the Code with the Administrative Committee in accordance with
rules prescribed by the Administrative Committee. The Beneficiary filing such a
disclaimer that is accepted by the Administrative Committee shall, for purposes
of the Plan, be treated as if he predeceased or failed to survive the Member.

8.09     Construction; Venue


(a)The masculine pronoun shall mean the feminine where, appropriate, and vice
versa.


(b)The titles and headings of the Articles and Sections in the Plan are for
convenience only. In case of ambiguity or inconsistency, the text rather than
the titles or headings shall control.


(c)The Plan shall be construed, regulated and administered in accordance with
the laws of the State of Florida (without regard to principles of conflicts of
law), subject to the provisions of applicable Federal laws. Venue for any action
arising under the Plan shall be in Brevard County, Florida.

8.10     Limitations of Time for Submitting Claims and Filing Suits


Except for actions to which the statute of limitations prescribed by Section 413
of ERISA applies, (a) no legal or equitable action relating to a claim under
Section 502 of ERISA may be commenced later than one year after the claimant
receives a final decision from the Administrative Committee in response to the
claimant’s request for review of an adverse benefit determination and (b) no
other legal or equitable action involving the Plan may be commenced later than
two years after the date the person bringing the action knew, or had reason to
know, of the circumstances giving rise to the action (or, if later,
July 1, 2019). This provision shall not bar the plan or its fiduciaries from
recovering


79

--------------------------------------------------------------------------------





overpayments of benefits or other amounts incorrectly paid to any person under
the Plan at any time or bringing any legal or equitable action against any
party.

8.11     Legal Fees


Any award of legal fees in connection with an action involving the Plan shall be
calculated pursuant to a method that results in the lowest amount of fees being
paid, which amount shall be no more than the amount that is reasonable. In no
event shall legal fees be awarded for work related to: (a) administrative
proceedings under the Plan; (b) unsuccessful claims brought by a Participant or
any other person; or (c) actions that are not brought under ERISA. In
calculating any award of legal fees, there shall be no enhancement for the risk
of contingency, nonpayment or any other risk, nor shall there be applied a
contingency multiplier or any other multiplier. In any action brought by a
Member or any other person against the Plan, the Administrative Committee, the
Investment Committee, any Plan fiduciary, any Participating Unit, the Company,
any Associated Company or their respective affiliates or their or their
affiliates’ respective officers, directors, trustees, employees, or agents
(collectively, “Plan Parties”), legal fees of the Plan Parties in connection
with such action shall be paid by the Member or other person bringing the
action, unless the court specifically finds that there was a reasonable basis
for the action.

ARTICLE 9 - NONALIENATION OF BENEFITS


(a)Subject to any applicable Federal and State law, no benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge except any election to make a
contribution necessary to provide post-retirement medical benefits under any
medical or similar plan maintained by the Company and, any attempt so to do
shall be void, except as specifically provided in the Plan, nor shall any such
benefit be in any manner liable for or subject to garnishment, attachment,
execution or levy or liable for or subject to the debts, contracts, liabilities,
engagements or torts of the person entitled to such benefit.


(b)Subject to applicable Federal and State law, in the event that the
Administrative Committee shall find that any Member or other person who is or
may become entitled to benefits hereunder has become bankrupt or that any
attempt has been made to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any of his benefits under the Plan, except as specifically
provided in the Plan, or if any garnishment, attachment, execution, levy or
court order for payment of money has been issued against any of his benefits
under the Plan, then such benefit shall cease and terminate. In such event the
Administrative Committee shall hold or apply the payments to or for the benefit
of such Member or other person who is or may become entitled to benefits
hereunder, his Spouse, children, parents or other blood relatives, or any of
them.


(c)Notwithstanding the foregoing provisions of the Plan, payment shall be made
in accordance with the provisions of any judgment, decree, or, domestic
relations order which:


(i)creates for, or assigns to, a Spouse, former Spouse, child or other dependent
of a Member the right to receive all or a portion of the Member’s benefits under
the Plan for the purpose of providing child support, alimony payments or marital
property rights to that Spouse, child or dependent,


(ii)is made pursuant to the domestic relations law of any State (as such term is
defined in Section 3(10) of ERISA),


(iii)does not require the Plan to provide any type of benefit, or any option,
not otherwise provided under the Plan, and


(iv)otherwise meets the requirements of Section 206(d) of ERISA (as amended) to
be a “qualified domestic relations order” as determined by the Administrative
Committee.


If the lump sum present value of any series of payments made under the criteria
set forth in paragraphs (i) through (iv) above with respect to a vested benefit
amounts to $ 5,000 or less, then a single lump sum payment of


80

--------------------------------------------------------------------------------





Equivalent Actuarial Value (determined in the manner described in Section 4.11)
shall be made in lieu of the series of payments.
(d)The Administrative Committee shall resolve any questions arising under this
Article 9 on a basis uniformly applicable to all persons similarly situated.


(e)A Member’s benefit under this Plan shall be offset by the amount the Member
is required to pay to the Plan under the circumstances set forth in Section
401(a)(13)(c) of the Code.



ARTICLE 10 - AMENDMENTS


10.01


Subject to Section 10.02, the Board of Directors or its delegate reserves the
right at any time and from time to time and retroactively if deemed necessary or
appropriate to conform with governmental regulations or other policies, to
modify or amend in whole or in part any or all of the provisions of the Plan or
any Former Pension Plan or Prior Salaried Plan; provided that no such
modification or amendment shall make it possible for any part of the funds of
the Plan to be used for, or diverted to, purposes other than for the exclusive
benefit of Members, Spouses, or contingent annuitants or other persons who are
or may become entitled to benefits hereunder prior to the satisfaction of all
liabilities with respect to them; and that no modification or amendment shall be
made which has the effect of decreasing the Accrued Benefit of any Member or of
reducing the nonforfeitable percentage of the Accrued Benefit of a Member
attributable to Company contributions below that nonforfeitable percentage
thereof computed under the Plan or any Former Pension Plan or Prior Salaried
Plan as in effect on the later of the date on which the amendment is adopted or
becomes effective. For purposes of this Section 10.01, a Plan amendment that has
the effect of (a) eliminating or reducing an early retirement benefit or
retirement-type subsidy, or (b) eliminating an optional form, with respect to
benefits attributable to service before the amendment shall be treated as
reducing a Member’s Accrued Benefit. In the case of a retirement-type subsidy,
the preceding sentence shall apply only with respect to a Member who satisfies
(either before or after the amendment) the pre-amendment conditions for the
subsidy. Notwithstanding the preceding, the Member’s Accrued Benefit, early
retirement benefit, retirement-type subsidy, or optional form of benefit may be
reduced to the extent permitted under Section 412(c)(8) of the Code (as it read
before the first day of the 2008 Plan Year) or Section 412(d)(2) of the Code (as
it reads for Plan Years beginning on and after January 1, 2008), or to the
extent permitted under the Sections 1.411(d)-3 and 1.411(d)-4 of the U.S.
Treasury Department regulations.
10.02


Notwithstanding the above, on or after the date an Acceleration Event (as
defined in Section 8.01) first occurs, Section 8.01(b) and this Section 10.02,
as they pertain to amendments to the Pension Transfer Restrictions occurring on
or after the Acceleration Event occurs, may not be further amended by the Board
of Directors without written consent of not less than three-quarters (3/4) of
the Members and other persons entitled to benefits under the Plan.




81

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent this 27th day of January, 2017.


HARRIS CORPORATION
By: /s/ James P. Girard            
Title: VP, Human Resources        






























[SIGNATURE PAGE - HARRIS CORPORATION SALARIED RETIREMENT PLAN ]




82

--------------------------------------------------------------------------------






APPENDIX A
Tables begin on following page.


Appendix A - I

--------------------------------------------------------------------------------







srpappendixa001.jpg [srpappendixa001.jpg]




--------------------------------------------------------------------------------





srpappendixa002.jpg [srpappendixa002.jpg]




--------------------------------------------------------------------------------





srpappendixa003.jpg [srpappendixa003.jpg]




--------------------------------------------------------------------------------





srpappendixa004.jpg [srpappendixa004.jpg]




--------------------------------------------------------------------------------





srpappendixa005.jpg [srpappendixa005.jpg]




--------------------------------------------------------------------------------





srpappendixa006.jpg [srpappendixa006.jpg]




--------------------------------------------------------------------------------





srpappendixa007.jpg [srpappendixa007.jpg]




--------------------------------------------------------------------------------





srpappendixa008.jpg [srpappendixa008.jpg]




--------------------------------------------------------------------------------





srpappendixa009.jpg [srpappendixa009.jpg]




--------------------------------------------------------------------------------





srpappendixa010.jpg [srpappendixa010.jpg]




--------------------------------------------------------------------------------





srpappendixa011.jpg [srpappendixa011.jpg]




--------------------------------------------------------------------------------





srpappendixa012.jpg [srpappendixa012.jpg]




--------------------------------------------------------------------------------





srpappendixa013.jpg [srpappendixa013.jpg]




--------------------------------------------------------------------------------





srpappendixa014.jpg [srpappendixa014.jpg]




--------------------------------------------------------------------------------





srpappendixa015.jpg [srpappendixa015.jpg]




--------------------------------------------------------------------------------





srpappendixa016.jpg [srpappendixa016.jpg]




--------------------------------------------------------------------------------





srpappendixa017.jpg [srpappendixa017.jpg]




--------------------------------------------------------------------------------





srpappendixa018.jpg [srpappendixa018.jpg]




--------------------------------------------------------------------------------





srpappendixa019.jpg [srpappendixa019.jpg]




--------------------------------------------------------------------------------





srpappendixa020.jpg [srpappendixa020.jpg]




--------------------------------------------------------------------------------





srpappendixa021.jpg [srpappendixa021.jpg]




--------------------------------------------------------------------------------





srpappendixa022.jpg [srpappendixa022.jpg]




--------------------------------------------------------------------------------





srpappendixa023.jpg [srpappendixa023.jpg]




--------------------------------------------------------------------------------





srpappendixa024.jpg [srpappendixa024.jpg]




--------------------------------------------------------------------------------





srpappendixa025.jpg [srpappendixa025.jpg]




--------------------------------------------------------------------------------





srpappendixa026.jpg [srpappendixa026.jpg]




--------------------------------------------------------------------------------





srpappendixa027.jpg [srpappendixa027.jpg]




--------------------------------------------------------------------------------





srpappendixa028.jpg [srpappendixa028.jpg]




--------------------------------------------------------------------------------





srpappendixa029.jpg [srpappendixa029.jpg]




--------------------------------------------------------------------------------





srpappendixa030.jpg [srpappendixa030.jpg]




--------------------------------------------------------------------------------





srpappendixa031.jpg [srpappendixa031.jpg]




--------------------------------------------------------------------------------





srpappendixa032.jpg [srpappendixa032.jpg]




--------------------------------------------------------------------------------






APPENDIX B
The provisions set forth below, in addition to the Plan text, shall determine
the benefit payable to or on behalf of Members covered under this Appendix.
Notwithstanding any foregoing Plan provision to the contrary, a Member covered
under this Appendix shall not be deemed to incur a Severance Date for purposes
of commencement of benefits until he ceases to accrue Eligibility Service
pursuant to the provisions of this Appendix B.
1.
Alcatel Employment - Subject to any limitations set forth in the purchase and
sale agreement applicable to said divestiture or in a separate writing by the
Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any person (a) who
was employed by the Company on December 31, 1986, (b) who was then a Member of
or was then in the process of satisfying the eligibility requirements for
membership in this Plan, (c) who, immediately after said date, became employed
by a company within the controlled group of Alcatel N.V. (“Alcatel”) as a result
of the joint venture with Compagnie Générale d’Electricit (“CGE”), and (d) who
then became covered by the retirement plan for salaried employees established
pursuant to the joint venture by Alcatel for such persons, any employment with
Alcatel rendered on or after January 1, 1987, shall not be recognized as Benefit
Service under this Plan, but shall be recognized as Eligibility Service under
this Plan in accordance with Section 2.01. Remuneration paid to such person by
Alcatel during any such period of Eligibility Service shall be recognized as
Compensation in accordance with Section 1.12; provided, however, that for
purposes of determining Final Average Compensation in accordance with Section
1.18, total Compensation recognized in any Plan Year after 1986 will not exceed
105% of such person’s total Compensation recognized in the immediately preceding
Plan Year. These provisions shall apply until the earlier of the date such
person retires or terminates his Alcatel employment; the date such person’s
Alcatel employer is no longer within the controlled group of Alcatel N.V.; or
the date, as determined by the Board of Directors or the Administrative
Committee, the aforementioned Alcatel retirement plan no longer operates in
conjunction with this Plan.



2.
Rayonier Employment - Subject to any limitations set forth in writing by the
Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any person (a) who
was a Member of this Plan or who was in the process of satisfying the
eligibility requirements for membership in this Plan on February 28, 1994, and
(b) who, as a result of the spinoff of ITT Rayonier Corporation, became a Member
of the Retirement Plan for Salaried Employees of Rayonier Inc. (the “Rayonier
Plan”) on March 1, 1994, or, if later, the date he first completed the
eligibility requirements thereof, any employment with Rayonier Inc. rendered by
such person on or after March 1, 1994, shall not be recognized as Benefit
Service under this Plan, but shall be recognized as Eligibility Service under
this Plan to the extent such employment is recognized for purposes of
determining eligibility for benefits under the terms of the Rayonier Plan.
Remuneration paid to such person by Rayonier, Inc. during any period of
Eligibility Service shall be recognized as Compensation in accordance with
Section 1.12 of this Plan; provided, however, that, for purposes of determining
Final Average Compensation in accordance with Section 1.18 of this Plan, total
Compensation recognized in any Plan Year after 1993 will not exceed 105% of such
person’s total Compensation recognized in the immediately preceding Plan Year.
These provisions shall apply until the earlier of the date such person retires
or terminates his Rayonier, Inc. employment.



In the event a Member who meets the requirement described in clauses (a) and (b)
above incurs a Severance Date on or after February 28, 1994, such Member shall
be deemed reemployed in accordance with Section 4.12 of this Plan if he is
reemployed as a common law employee by the Company, an Associated Company, or
the Rayonier Inc.
3.
PowerSystems Employment - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any Member who was
employed by ITT PowerSystems Corporation on March 29, 1994, and who became
employed by International PowerSystems Corporation (“IPS”) on March 30, 1994,
any employment with IPS after March 29, 1994, shall not be recognized as Benefit
Service under this Plan, but any such employment rendered on and after March 30,
1994, and prior to March 30, 1999, or, if earlier, up to and including the date
such employment with IPS is terminated shall be recognized as Eligibility
Service under this Plan in accordance with Section 2.01.



Appendix B - I

--------------------------------------------------------------------------------





Notwithstanding the foregoing, such Member’s Final Average Compensation
hereunder shall be based on his Compensation and Eligibility Service determined
as of March 29, 1994.


4.
Employment Rendered by ITTA-ESI Employees formerly Employed by GM/MABU - Subject
to any limitations set forth in the purchase and sale agreement applicable to
said divestiture or in a separate writing by the Board of Directors or the
Administrative Committee on a basis uniformly applicable to all persons
similarly situated, the following shall apply to any person who, on April 1,
1994, became an Employee of ITT Automotive Electrical Systems, Inc. (“ITTA-ESI”)
as a result of the acquisition by ITTA-ESI on such date of certain assets of the
Motors and Actuators Business Unit (“MABU”) of General Motors Corporation’s
Delco Chassis Division (“GM/MABU Acquisition”).



Membership and Eligibility Service - With respect to any person who, on April 1,
1994, became an Employee of ITTA-ESI as a result of the GM/MABU Acquisition,
membership under this Plan shall commence effective as of April 1, 1994, and
employment rendered prior to such date with General Motors Corporation (“GM”)
shall be recognized as Eligibility Service under this Plan to the same degree
such employment was recognized on March 31, 1994, as Credited Service for
eligibility purposes under the General Motors Salaried Retirement Program (“GM
Plan”) and as the period of such Credited Service is determined by GM in
accordance with the terms of the GM Plan.


ITT Plan Past Service Benefit - With respect only to any person (i) who, on
April 1, 1994, became an Employee of ITTA-ESI as a result of the GM/MABU
Acquisition and a Member of this Plan and (ii) who, on March 31, 1994, did not
have a vested entitlement to benefits under the GM Plan because he then had less
than five years of Credited Service under the GM Plan, such Member shall be
entitled to an ITT Plan Past Service Benefit equal to the amount of the benefit
which would be payable at age 65 as a Part A Basic Benefit under the GM Plan,
based on the period of such Member’s Credited Service attributable to his GM
employment rendered prior to April 1, 1994, (as such Credited Service is
determined by GM in accordance with the terms of the GM Plan) and based on the
Part A Basic Benefit as determined by GM in accordance with the terms of the GM
Plan in effect on his Severance Date under this Plan; provided, however, that
such ITT Plan Past Service Benefit shall be payable only if such Member is
eligible for a retirement allowance or vested benefit under this Plan when he
incurs a Severance Date under this Plan; and provided further that the amount of
such ITT Plan Past Service Benefit shall be paid in accordance with the terms
and conditions of this Plan, including, but not limited to, vesting provisions;
early, normal, and postponed retirement provisions; automatic and optional
survivor benefits provisions; provisions regarding payment commencement date;
etc.
5.
ITT Small Business Finance Corporation (sometimes also referred to as “CILG”)
Divestiture on March 31, 1995, to General Electric Capital Corporation



Subject to any limitations set forth in the purchase and sale agreement
applicable to said divestiture or in a separate writing by the Board of
Directors or the Administrative Committee on a basis uniformly applicable to all
persons similarly situated, with respect to any person (i) who was employed by
the Company on March 31, 1995, (ii) who was then a Member of this Plan or who
was then in the process of satisfying the eligibility requirements for
membership in this Plan, and (iii) who, as a result of the divestiture on March
31, 1995, of the Commercial Installment Lending Group (“CILG”) of the ITT Small
Business Finance Corporation (“ITT-SBF”) to General Electric Capital Corporation
(“GECC”), became employed by GECC on April 1, 1995, any employment with GECC and
any of its affiliates rendered by such person on or after April 1, 1995, shall
not be recognized as Benefit Service under this Plan, but shall be recognized as
Eligibility Service in accordance with the provisions of this Plan. Remuneration
paid to such person by GECC during any period of Eligibility Service shall be
recognized as Compensation in accordance with Section 1.12 of this Plan;
provided, however, that, in accordance with rules uniformly established by the
Administrative Committee for all persons similarly situated, for purposes of
determining Final Average Compensation in accordance with Section 1.18 of this
Plan, total Compensation recognized (i) in the 1995 Plan Year shall be as
determined by the Administrative Committee and (ii) in any Plan Year after 1995
will not exceed 105% of such person’s total Compensation recognized in the
immediately preceding Plan Year. These provisions shall apply until the earlier
of the date such person retires or terminates his GECC employment or October 31,
2012. It is noted that, in anticipation of the divestiture of CILG, certain
Employees who had been employed by ITT Financial Corporation, a Participating


Appendix B - II

--------------------------------------------------------------------------------





Unit under this Plan, were transferred to and employed by ITT-SBF; such action
is not to be considered an interruption in any Employee’s coverage under this
Plan and the period of employment rendered by any such Employee at ITT-SBF prior
to April 1, 1995, shall be recognized as Eligibility Service and as Benefit
Service in accordance with the terms of the Plan.
6.
ITT Commercial Finance Corporation Divestiture on April 30, 1995, to Deutsche
Bank AG

Subject to any limitations set forth in the purchase and sale agreement
applicable to said divestiture, or in a separate writing by the Board of
Directors or the Administrative Committee on a basis uniformly applicable to all
persons similarly situated, with respect to any person (i) who was employed by
the Company on April 30, 1995, (ii) who was then a Member of this Plan or who
was then in the process of satisfying the eligibility requirements for
membership in this Plan, and (iii) who, as a result of the divestiture on April
30, 1995, of ITT Commercial Finance Corporation to Deutsche Bank AG, became
employed by Deutsche Bank AG on May 1, 1995, any employment with Deutsche Bank
AG and any of its affiliates rendered by such person on or after May 1, 1995,
shall not be recognized as Benefit Service under this Plan, but shall be
recognized as Eligibility Service in accordance with the provisions of this Plan
for so long as such person is eligible to participate in the pension plan
available to him as an employee of Deutsche Bank AG. Remuneration paid to such
person by Deutsche Bank AG (or any of its affiliates) during any period of
Eligibility Service shall be recognized as Compensation in accordance with
Section 1.12 of this Plan; provided, however, that, in accordance with rules
uniformly established by the Administrative Committee for all persons similarly
situated, for purposes of determining Final Average Compensation in accordance
with Section 1.18 of this Plan, total Compensation recognized (i) in the 1995
Plan Year shall be as determined by the Administrative Committee and (ii) in any
Plan Year after 1995 will not exceed 105% of such person’s total Compensation
recognized in the immediately preceding Plan Year. These provisions shall apply
until the earlier of the date such person retires or terminates his employment
with Deutsche Bank AG or any of its affiliates or October 31, 2012.
7.
Island Finance Corporation Divestiture on April 30, 1995, to Norwest Financial
Services, Inc.

Subject to any limitations set forth in the purchase and sale agreement
applicable to said divestiture or in a separate writing by the Board of
Directors or the Administrative Committee on a basis uniformly applicable to all
persons similarly situated, with respect to any person (i) who was employed by
the Company on April 30, 1995, (ii) who was then a Member of this Plan or who
was then in the process of satisfying the eligibility requirements for
membership in this Plan, (iii) who, as a result of the divestiture on April 30,
1995, of Island Finance Corporation to Norwest Financial Services, Inc.
(“NFSI”), became employed by NFSI on May 1, 1995, and (iv) who then became
covered by the retirement plan for salaried employees (“NFSI Pension Plan”)
established pursuant to the Stock and Asset Purchase Agreement between ITT
Financial Corporation and NFSI, any employment with NFSI rendered by such person
on or after May 1, 1995, shall not be recognized as Benefit Service under this
Plan, but shall be recognized as Eligibility Service to the same extent such
employment (including, in the event such person’s NFSI employment ceases after
May 1, 1995, any subsequent period of re-employment by NFSI) is recognized under
the NFSI Pension Plan for purposes of determining eligibility for benefits.
Remuneration paid to such person by NFSI during any period of Eligibility
Service shall be recognized as Compensation in accordance with Section 1.12 of
this Plan; provided, however, that, in accordance with rules uniformly
established by the Administrative Committee for all persons similarly situated,
for purposes of determining Final Average Compensation in accordance with
Section 1.18 of this Plan, total Compensation recognized (i) in the 1995 Plan
Year shall be as determined by the Administrative Committee and (ii) in any Plan
Year after 1995 will not exceed 105% of such person’s total Compensation
recognized in the immediately preceding Plan Year. These provisions shall apply
until the earlier of the date such person retires or terminates his NFSI
employment; the date such person’s NFSI employer is no longer within the
controlled group of NFSI; the date, as determined by the Board of Directors or
the Administrative Committee, the NFSI Pension Plan no longer operates in
conjunction with this Plan, or October 31, 2012.
8.
ITT Lyndon Life Insurance - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any Member who was
employed by ITT Lyndon Life Insurance on October 20, 1995, and who became
employed by Mercury Finance Company (“Mercury”) on October 21, 1995, any
employment with Mercury on and after October 21, 1995, shall not be recognized
as Benefit Service under this Plan, but any such employment rendered on and
after October 21, 1995, and prior to October 21, 2000, or, if earlier, up to and
including the date such employment with Mercury



Appendix B - III

--------------------------------------------------------------------------------





is terminated shall be recognized as Eligibility Service under this Plan in
accordance with Section 2.01. Notwithstanding the foregoing, such Member’s Final
Average Compensation hereunder shall be based on his Compensation and
Eligibility Service determined as of October 20, 1995. Notwithstanding the
foregoing, pursuant to the provisions of the purchase and sale agreement
applicable to said divestiture, Eligibility Service accruals under this Section
8 ceased as of June 3, 1997.


9.
ITT Lyndon Guaranty Bank - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any person who was
employed by ITT Lyndon Guaranty Bank and who became employed by LGB Holdings,
Inc. (“LGB”) on May 9, 1996, any employment with LGB and any of its affiliates
rendered by such person on and after May 9, 1996, shall not be recognized as
Benefit Service under this Plan, but any such employment rendered on and after
May 9, 1996, and prior to May 9, 2001, or, if earlier up to and including the
date such employment with LGB is terminated shall be recognized as Eligibility
Service under the Plan in accordance with Section 2.01. Notwithstanding the
foregoing, such Member’s Final Average Compensation hereunder shall be based on
his Compensation and Eligibility Service determined as of May 8, 1996.



10.
ITTA Seats - Subject to any limitations set forth in the purchase and sale
agreement applicable to said divestiture or in a separate writing by the Board
of Directors or the Administrative Committee on a basis uniformly applicable to
all persons similarly situated, with respect to any Member who was employed by
ITTA - Body Systems Hancock excluding Jackson (ITTA Seats) on August 24, 1997,
and who became employed by Lear Corporation (“Lear”) on August 25, 1997, any
employment with Lear on and after August 25, 1997, shall not be recognized as
Benefit Service under this Plan, but any such employment rendered on and after
August 25, 1997, and prior to August 25, 2002, or, if earlier, up to and
including the date such employment with Lear is terminated shall be recognized
as Eligibility Service under this Plan in accordance with Section 2.01.
Notwithstanding the foregoing, such Member’s Final Average Compensation
hereunder shall be based on his Compensation and Eligibility Service determined
as of August 24, 1997.



11.
ITTA Precision Die Casting - Subject to any limitations set forth in the
purchase and sale agreement applicable to said divestiture or in a separate
writing by the Board of Directors or the Administrative Committee on a basis
uniformly applicable to all persons similarly situated, with respect to any
Member who was employed by ITTA-Precision Die Casting on March 13, 1998, and who
became employed by Lester Precision Die Casting, Inc. (“Lester”) on March 13,
1998, any employment with Lester after March 13, 1998, shall not be recognized
as Benefit Service under this Plan, but any such employment rendered on and
after March 13, 1998, and prior to March 13, 2003, or, if earlier, up to and
including the date such employment with Lester is terminated shall be recognized
as Eligibility Service under this Plan in accordance with Section 2.01.
Notwithstanding the foregoing, such Member’s Final Average Compensation
hereunder shall be based on his Compensation and Eligibility Service determined
as of March 13, 1998. Notwithstanding the foregoing, pursuant to the provisions
of the purchase and sale agreement applicable to said divestiture, Eligibility
Service accruals under this Section 11 shall cease as of December 31, 2000.



12.
ITT Pomona Electronics - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any Member who was
employed by ITT Pomona Electronics on September 25, 1998, and who became
employed by Danaher Corporation or one of its subsidiaries (“Danaher”) on
September 25, 1998, any employment with Danaher after September 25, 1998, shall
not be recognized as Benefit Service under this Plan, but any such employment
rendered on and after September 25, 1998, and prior to September 24, 2003, or,
if earlier, up to and including the date such employment with Danaher is
terminated shall be recognized as Eligibility Service under this Plan in
accordance with Section 2.01. Notwithstanding the foregoing, such Member’s Final
Average Compensation hereunder shall be based on his Compensation and
Eligibility Service determined as of September 25, 1998.





Appendix B - IV

--------------------------------------------------------------------------------





13.
ITTA-Brakes and Chassis - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any person (i) who
was employed by the Company on September 25, 1998, (ii) who was then a Member of
this Plan or who was then in the process of satisfying the eligibility
requirements for membership in this Plan, and (iii) who, as a result of the
divestiture on September 25, 1998, of ITTA-Brakes and Chassis to Continental AG
(“Continental”) became employed by Continental on September 26, 1998, any
employment with Continental and any of its affiliates rendered by such person on
and after September 26, 1998, shall not be recognized as Benefit Service under
this Plan, but shall be recognized as Eligibility Service in accordance with the
provisions of Section 2.01 of this Plan. Notwithstanding the foregoing, such
Member’s Final Average Compensation hereunder shall be based on his Compensation
and Eligibility Service determined as of September 25, 1998.



Unless otherwise provided by the Board of Directors or its delegate, these
provisions shall apply until the earlier of the date such person retires or
terminates his Continental employment.
14.
ITTA-Electrical Systems - Subject to any limitations set forth in the purchase
and sale agreement applicable to said divestiture or in a separate writing by
the Board of Directors or the Administrative Committee on a basis uniformly
applicable to all persons similarly situated, with respect to any person (i) who
was employed by the Company on September 28, 1998, (ii) who was then a Member of
this Plan or who was then in the process of satisfying the eligibility
requirements for membership in this Plan, and (iii) who, as a result of the
divestiture on September 28, 1998, of ITTA-Electrical Systems to Valeo (“Valeo”)
became employed by Valeo on September 29, 1998, any employment with Valeo and
any of its affiliates rendered by such person on and after September 29, 1998,
shall not be recognized as Benefit Service under this Plan, but shall be
recognized as Eligibility Service in accordance with the provisions of Section
2.01 of this Plan. Notwithstanding the foregoing, such Member’s Final Average
Compensation hereunder shall be based on his Compensation and Eligibility
Service determined as of September 28, 1998.



Unless otherwise provided by the Board of Directors or its delegate, these
provisions shall apply until the earlier of the date such person retires or
terminates his Valeo employment.
15.
ITT GaAsTEK - Subject to any limitations set forth in the purchase and sale
agreement applicable to said divestiture or in a separate writing by the Board
of Directors or the Administrative Committee on a basis uniformly applicable to
all persons similarly situated, with respect to any Member who was employed by
ITT GaAsTEK on March 6, 2000, and who became employed by M/A-COM, Inc. or one of
its affiliates (“M/A-COM”) on March 6, 2000, any employment with M/A-COM after
March 6, 2000, shall not be recognized as Benefit Service under this Plan, but
any such employment rendered on and after March 6, 2000, and prior to March 6,
2005, or, if earlier, up to and including the date such employment with M/A-COM
is terminated shall be recognized as Eligibility Service under this Plan in
accordance with Section 2.01. Notwithstanding the foregoing, such Member’s Final
Average Compensation hereunder shall be based on his Compensation and
Eligibility Service determined as of March 6, 2000.



16.
HiSan, Inc. - With respect to any person (i) who was employed by the Company on
December 31, 2002, or such later date, as applicable, but no later than July 29,
2005, (ii) who was then a Member of this Plan or who was then in the process of
satisfying the eligibility requirements for membership in the Plan, and (iii)
who, as a result of the direct transfer of his employment from the Company to
HiSan, Inc. became employed by HiSan, Inc. between January 1, 2003, and July 29,
2005, (a “Transferred HiSan Member”), his or her period of uninterrupted
employment with HiSan, Inc. rendered immediately after such direct transfer of
his or her employment to HiSan, Inc. as a salaried employee, shall be recognized
as Benefit Service under this Plan in accordance with Section 2.02. The
provisions of the foregoing sentence shall continue to apply until the earlier
of (i) the date such person first retires or terminates his employment with
HiSan, Inc., (ii) the date HiSan, Inc. ceases to be an Associated Company, or
(iii) the date otherwise determined by the Board of Directors or the Pension
Administration Committee. Any period of employment rendered with HiSan, Inc.
shall be recognized as Eligibility Service in accordance with Section 2.01 until
the date HiSan, Inc. ceases to be an Associated Company. Remuneration paid to an
employee of HiSan, Inc. during any period of employment with HiSan,



Appendix B - V

--------------------------------------------------------------------------------





Inc. recognized as Eligibility Service under Section 2.01 shall be recognized as
Compensation in accordance with Section 1.11. Notwithstanding any Plan provision
to the contrary with respect to a Transferred HiSan Member, his annual
retirement allowance or vested benefit payable under the provisions of this Plan
on a lifetime basis as of his Annuity Starting Date, which is attributable to
the period of Benefit Service rendered as an employee of HiSan, Inc., shall,
prior to any adjustment in accordance with Sections 4.07(a) and 4.08(c), be
reduced, but not below zero, by the annual retirement allowance or vested
benefit attributable to the period of the Transferred HiSan Member’s employment
rendered after such direct transfer of his or her employment to HiSan, Inc.
which has been recognized as Benefit Service under the provisions of this
Appendix B which is payable on a lifetime basis under the provisions of the
HiSan, Inc. Salaried Retirement Plan (the “HiSan Plan”) as of the Member’s
Annuity Starting Date or, if later, the earliest possible commencement date
permitted under the terms of the HiSan Plan.


17.
ITT Switches Business - Subject to any limitations set forth in the purchase and
sale agreement dated May 8, 2007, between ITT Corporation and DeltaTech
Controls, Inc. or in a separate writing by the Board of Directors or the
Administrative Committee on a basis uniformly applicable to all persons
similarly situated, with respect to any Member who was employed by the Company
in the United States on July 27, 2007, and who became employed by DeltaTech
Controls, Inc. or any affiliate thereof (“DeltaTech”) pursuant to the terms of
said agreement on July 28, 2007, any employment with DeltaTech after July 27,
2007, shall not be recognized as Benefit Service under this Plan, but any such
employment rendered on and after July 27, 2007, and prior to July 27, 2012, or,
if earlier, up to and including the date such employment with DeltaTech is
terminated, shall be recognized as Eligibility Service under this Plan in
accordance with Section 2.01. Notwithstanding the foregoing, such Member’s Final
Average Compensation hereunder shall be based on his Compensation and
Eligibility Service determined as of July 27, 2007.



18.
ITT Automotive, Inc. - Subject to any limitations set forth in the Stock and
Asset Purchase Agreement for ITT Automotive, Inc. (“Automatic”) dated December
4, 2005, between ITT Corporation and Cooper-Standard Automotive, Inc. (“CSA”)or
in a separate writing by the Board of Directors or the Administrative Committee
on a basis uniformly applicable to all persons similarly situated, with respect
an employee who (i) was either a Member of the Plan on February 6, 2006, or who
was in the process of satisfying the eligibility requirements for membership in
the Plan on that date (a “Transferred Member”), and (ii) was employed by
Automotive on February 6, 2006, and remained employed by CSA on February 7,
2006, the period of employment with CSA rendered by such person on and after
February 7, 2006, and prior to the earlier of such Member’s termination of
employment from CSA or February 6, 2011, shall not be recognized as Benefit
Service under this Plan, but shall be recognized as Eligibility Service in
accordance with the provisions of Section 2.01 of this Plan. Any such
Transferred Member who satisfies the Plan’s eligibility requirements for
retirement either before or during the period for which such Eligibility Service
is being granted, may not commence receipt of such Transferred Member’s benefit
under the Plan until the earlier of his termination of employment with CSA or
February 6, 2011.



19.
ITT Corporation - Subject to any limitations set forth in the Benefits and
Compensation Matters Agreement dated October 25, 2011, among ITT Corporation,
Xylem Inc. and Exelis Inc. (the “BCMA”) or in a separate writing by the Board of
Directors or the Administrative Committee on a basis uniformly applicable to all
persons similarly situated, with respect to any Member who was employed by the
Company on October 30, 2011, and who remained employed by ITT Corporation or any
of its subsidiaries or affiliates thereof (“ITT”) on October 31, 2011, any
employment with ITT after October 30, 2011, shall not be recognized as Benefit
Service under this Plan, but any such employment rendered on and after October
30, 2011, and prior to October 31, 2016, or, if earlier, up to and including the
earlier of (i) the date such employment with ITT is terminated, (ii) the Annuity
Starting Date under the Plan with respect to the Member’s TPP Pension Formula
Benefit, or (iii) the date of a change of control (as such term is defined in
the BCMA) of ITT Corporation, shall be recognized as Eligibility Service under
this Plan in accordance with Section 2.01. Notwithstanding the foregoing, such
Member shall be treated for other purposes as if he incurred a termination of
employment under the Plan as of October 30, 2011, and such Member’s Final
Average Compensation hereunder shall be based on his Compensation determined as
of October 30, 2012, and the rate of interest to be credited on such



Appendix B - VI

--------------------------------------------------------------------------------





Member’s Basic PEP Lump Sum Value under the provisions of Section 4.01(c)(2)
shall be 1.55 (or such other rate as determined by the Board of Directors or its
delegate) percent per annum.


For purposes of determining the Social Security Benefit as defined in Article 1,
with respect to a Member who was employed by the Company on October 30, 2011,
and who remained employed by ITT on October 31, 2011, no wage index adjustment
or cost of living adjustment shall be assumed with respect to any period after
the later of (i) December 31, 2011, or (ii) the end of the calendar year in
which the Member ceases to accrue Benefit Service. For purposes of determining
the Member’s Social Security Benefit under Section 4.04(b) or 4.05(b) of the
Plan, effective on and after October 31, 2011, the Social Security Benefit for a
Post-1999 Member or a Pre-2000 Member covered under this Item 20 of Appendix B
who was employed by the Company on October 30, 2011, and remained employed by
ITT on October 31, 2011, shall be determined on the assumption that (i) such
Member had no earnings after the earlier of (1) his Early Retirement Date or (2)
later of (A) the date he ceased to accrue Benefit Service under the Plan or (B)
the date he first meets the age and service eligibility requirements for Early
Retirement as set forth in Section 4.04(b) or 4.05(a) of the Plan, but not
earlier than October 31, 2011, and (ii) the Member’s earnings for the period
beginning with the calendar year following the date he ceases to accrue Benefit
Service, but not earlier than 2012 and ending with the calendar year in which he
first meets the age and service eligibility requirements for Early Retirement as
set forth in Section 4.04(a) above, used to calculate his Social Security
Benefit is based on his rate of Compensation in effect as of the date he ceases
to accrue Benefit Service.
Notwithstanding the provisions of Section 4.11 of the Plan, a Member who was
employed by the Company on October 30, 2011, and who remained employed by ITT on
October 31, 2011, may, in accordance with the procedures established by the
Administrative Committee and the notice and timing provisions of Section 4.07,
elect to commence the PEP Formula Benefit portion of his retirement allowance or
vested benefit without also commencing the TPP Formula Benefit portion of his
retirement allowance or vested benefit, provided that on the Annuity Starting
Date relating to the PEP Formula Benefit portion of his retirement allowance or
vested benefit he is not an employee of the Company or an Associated Company.


20.
Xylem Inc. - Subject to any limitations set forth in the Benefits and
Compensation Matters Agreement dated October 25, 2011, among ITT Corporation,
Xylem Inc. and Exelis Inc. (the “BCMA”) or in a separate writing by the Board of
Directors or the Administrative Committee on a basis uniformly applicable to all
persons similarly situated, with respect to any Member who was employed by the
Company on October 30, 2011, and who became employed by Xylem Inc. or any of its
subsidiaries or affiliates thereof (“Xylem”) on October 31, 2011, any employment
with Xylem after October 30, 2011, shall not be recognized as Benefit Service
under this Plan, but any such employment rendered on and after October 30, 2011,
and prior to October 31, 2016, or, if earlier, up to and including the earlier
of (i) the date such employment with Xylem is terminated, (ii) the Annuity
Starting Date under the Plan with respect to the Member’s TPP Pension Formula
Benefit, or (iii) the date of a change of control (as such term is defined in
the BCMA) of Xylem Inc., shall be recognized as Eligibility Service under this
Plan in accordance with Section 2.01. Notwithstanding the foregoing, such
Member’s Final Average Compensation hereunder shall be based on his Compensation
determined as of October 30, 2012.



Notwithstanding the foregoing, such Member shall be treated for other purposes
as if he incurred a termination of employment under the Plan as of October 30,
2011, and such Member’s Final Average Compensation hereunder shall be based on
his Compensation determined as of October 30, 2012, and the rate of interest to
be credited on such Member’s Basic PEP Lump Sum Value under the provisions of
Section 4.01(c)(2) of the Plan shall be 1.55 (or such other rate as determined
by the Board of Directors or its delegate) percent per annum.
For purposes of determining the Social Security Benefit as defined in Article 1,
with respect to a Member covered under this Item 20 of Appendix B who was
employed by the Company on October 30, 2011, and became employed by Xylem on
October 31, 2011, no wage index adjustment or cost of living adjustment shall be
assumed with respect to any period after the later of (i) December 31, 2011, or
(ii) the end of the calendar year in which the Member ceases to accrue Benefit
Service. For purposes of determining the Member’s Social Security Benefit under


Appendix B - VII

--------------------------------------------------------------------------------





Section 4.04(b) or 4.05(b) of the Plan, effective on and after October 31, 2011,
the Social Security Benefit for a Post-1999 Member or a Pre-2000 Member covered
under this Item 20 of Appendix B who was employed by the Company on October 30,
2011, and became employed by Xylem on October 31, 2011, shall be determined on
the assumption that (i) such Member had no earnings after the earlier of (1) his
Early Retirement Date or (2) later of (A) the date he ceased to accrue Benefit
Service under the Plan or (B) the date he first meets the age and service
eligibility requirements for Early Retirement as set forth in Section 4.04(b) or
4.05(a) of the Plan, but not earlier than October 31, 2011, and (ii) the
Member’s earnings for the period beginning with the calendar year following the
date he ceases to accrue Benefit Service, but not earlier than 2012 and ending
with the calendar year in which he first meets the age and service eligibility
requirements for Early Retirement as set forth in Section 4.04(a) above, used to
calculate his Social Security Benefit is based on his rate of Compensation in
effect as of the date he ceases to accrue Benefit Service.
Notwithstanding the provisions of Section 4.11 of the Plan, a Member who was
employed by the Company on October 30, 2011, and who became employed by Xylem on
October 31, 2011, may, in accordance with the procedures established by the
Administrative Committee and the notice and timing provisions of Section 4.07,
elect to commence the PEP Formula Benefit portion of his retirement allowance or
vested benefit without also commencing the TPP Formula Benefit portion of his
retirement allowance or vested benefit, provided that on the Annuity Starting
Date relating to the PEP Formula Benefit portion of his retirement allowance or
vested benefit he is not an employee of the Company or an Associated Company.
21.
Vectrus, Inc. - As set forth in the Employee Matters Agreement by and between
Exelis Inc. and Vectrus, Inc. dated as of September 25, 2014 (the “EMA”), with
respect to any Member who was employed by the Company on September 26, 2014, and
who became employed by Vectrus, Inc. or any of its subsidiaries or affiliates,
including but not limited to Vectrus Systems Corporation (collectively,
“Vectrus”), on September 27, 2014, any employment with Vectrus after September
26, 2014, shall not be recognized as Benefit Service under this Plan, but any
such employment rendered on and after September 26, 2014, and through December
31, 2016, or, if earlier, up to and including the earlier of (i) the last day of
the month preceding the date as of which payments from the Plan begin, (ii) the
individual’s termination of employment with Vectrus and its Affiliates (as this
term is defined in the EMA), (iii) the individual’s death, (iv) a Change in
Control (as this term is defined in the EMA) or (v) December 31, 2016, shall be
recognized as Eligibility Service.

The Accrued Benefit of any Member in the Plan who as of the Effective Time (as
this term is defined in the EMA) was credited with at least one year of
Eligibility Service shall become fully vested and nonforfeitable to the extent
his Accrued Benefit is not otherwise fully vested and nonforfeitable.”




Appendix B - VIII

--------------------------------------------------------------------------------






APPENDIX C
Special Provisions Applicable To
Certain Employees Affected by the
Establishment of Three Separate Companies


This Appendix C is applicable only with respect to (i) a Member who is a
“Distribution-In Employee” (as defined in Section 1.43 of this Appendix), (ii) a
Member who is (a) “Distribution-Out Employee” (as defined in Section 1.44 of
this Appendix), (iii) a Member who is a “Pre-Distribution Transferred-Out
Employee” (as that term is defined in Section 1.52 of this Appendix), (iv) a
Member who is a “Pre-Distribution Transferred-In Employee” (as that term is
defined Section 1.53 of this Appendix), and (v) to certain other persons who
were not employed on or after December 19, 1995, as Employees of the Company and
who rendered a period of employment prior to December 19, 1995, with the ITT
System.
Except as otherwise modified or expanded in this Appendix C, the provisions of
this Plan (sometimes referred to in this Appendix as Old ITT Plan), as contained
in the text to which this Appendix is attached, shall determine the benefits
payable to or on behalf of a Member covered under this Appendix. The Plan
Sections referenced below are hereby modified or expanded in accordance with the
following special provisions applicable to said Member.
Article 1 - Definitions
1.12    “Compensation,” as defined in this Plan, shall be modified as follows
for any Member described in this Section 1.12 of this Appendix:
(a)    With respect to any Member who is (i) a Distribution-Out Employee or (ii)
a Pre-Distribution Transferred-Out Employee, “Compensation” under Section 1.12
shall not include any remuneration paid to such Member on or after December 19,
1995, by New ITT or by ITT Hartford.
(b)    With respect to (i) any Member who is a Distribution-In Employee or (ii)
any other Member who was not employed by the ITT System on December 18, 1995,
but is employed as an Employee by the Company on or after December 19, 1995, any
remuneration paid to such Member during a period of Eligibility Service prior to
December 19, 1995, shall be recognized as “Compensation” under Section 1.12 to
the same extent such remuneration was or would have been recognized under the
New ITT Retirement Plan (then named the Sheraton Salaried Plan) and/or under the
Hartford Retirement Plan as pension bearing earnings in accordance with the
terms of such plans as in effect on December 18, 1995.
The following terms shall be added to Article I-Definitions of the Plan and
shall have the following meanings:
1.43    “Distribution Date Transferred In Salaried Employee” (referred to in
this Appendix as “Distribution-In Employee”) shall mean a person who, on
December 18, 1995, was a participant in or then in the process of satisfying the
eligibility requirements for participation in the New ITT Retirement Plan (then
named the Sheraton Salaried Plan) or in the Hartford Retirement Plan and who, on
December 19, 1995, is employed by the Company as an Employee or is then absent
from work with the Company by reason of layoff, leave of absence, or disability
and would otherwise be an Employee.
1.44    “Distribution Date Transferred Out Salaried Employee” (referred to in
this Appendix as “Distribution-Out Employee”) shall mean a person who (a) is
employed, on December 18, 1995, by the ITT System or is then absent from work at
the ITT System by reason of layoff, leave of absence, or disability, (b) is a
Member of this Plan on December 18, 1995, and (c) becomes employed as of
December 19, 1995, by New ITT or by ITT Hartford.
1.45    “Former Hartford” shall mean the ITT Hartford Group, Inc., as
constituted on December 18, 1995, and those of its subsidiaries, divisions, and
affiliated companies, which, prior to December 19, 1995, were designated from
time to time as participating divisions and participating corporations
(including Hartford Fire Insurance Company) and associated companies under the
Hartford Retirement Plan (as those terms are defined in said plan).


Appendix C - I

--------------------------------------------------------------------------------





1.46    “Former Sheraton” shall mean ITT Sheraton Corporation as constituted on
December 18, 1995, and those of its subsidiaries, divisions, and affiliated
companies, which prior to December 19, 1995, were designated from time to time
as participating units and associated companies under the Sheraton Salaried
Plan.
1.47    “Hartford Retirement Plan” shall mean the Hartford Fire Insurance
Company Retirement Plan.
1.48    “ITT Hartford” shall mean the ITT Hartford Group, Inc., as constituted
on and after December 19, 1995, and those of its subsidiaries, divisions, and
affiliated companies designated as participating divisions and participating
corporations (including Hartford Fire Insurance Company) and associated
companies under the Hartford Retirement Plan (as those terms are defined in said
plan).
1.49    “ITT System” shall mean ITT Corporation (a Delaware corporation), as
constituted on December 18, 1995, and those of its subsidiaries, divisions, and
affiliated companies, which prior to December 19, 1995, were designated as
Participating Units and Associated Companies under this Plan.
1.50    “New ITT” shall mean ITT Corporation (a Nevada corporation), as
constituted on and after December 19, 1995, and those of its subsidiaries,
divisions, and affiliated companies designated as participating units (including
ITT Sheraton Corporation) and associated companies under the New ITT Retirement
Plan (as those terms are defined in said plan) but only for the period such
subsidiaries, divisions, and affiliated companies are participating units or
associated companies under the New ITT Retirement Plan.
1.51    “New ITT Retirement Plan” shall, on and after December 19, 1995, mean
the ITT Corporation Salaried Retirement Plan, which Plan is a continuation,
without interruption or duplication, of the Plan known, prior to December 19,
1995, as the ITT Sheraton Corporation Retirement Plan for Salaried Employees
(sometimes referred to in this Appendix as Sheraton Salaried Plan).
1.52    “Pre-Distribution Transferred-Out Employee” shall mean a person other
than a Distribution-Out Employee who (a) is employed on December 18, 1995, by
the ITT System or is then absent from work at the ITT System by reason of
layoff, leave of absence, or disability, (b) has an accrued benefit, under this
Plan and the Sheraton Salaried Plan, the Hartford Retirement Plan and/or an
hourly defined benefit plan maintained by New ITT as of December 18, 1995, and
(c) is employed on December 19, 1995, by either New ITT or ITT Hartford.
1.53    “Pre-Distribution Transferred-In Employee” shall mean a person employed
by the Company on December 19, 1995, other than a Distribution-In Employee who
(a) was employed on December 18, 1995, by the ITT System or is then absent from
work at the ITT System by reason of layoff, leave of absence, or disability, and
(b) has an accrued benefit as of December 18, 1995, under this Plan and the
Sheraton Salaried Plan, and/or the Hartford Retirement Plan.
Section 2.01 Eligibility Service - Section 2.01(a) of the Plan is hereby
expanded as follows:
(a)    Eligibility Service on or after December 19, 1995, for Distribution-Out
Employees or Pre-Distribution Transferred-Out Employees
(i)    Employment with New ITT - With respect to a Member employed by New ITT on
December 19, 1995, who is either a Distribution-Out or a Pre-Distribution
Transferred-Out Employee, any period of employment with New ITT rendered by such
Member on or after December 19, 1995, shall be recognized as Eligibility Service
under this Plan in accordance with the terms of this Plan, including the
provisions of Section 2.01(e)-Breaks in Service and 2.01(f)-Bridging Breaks in
Service; provided, however, such Employee’s Eligibility Service hereunder shall
never be less than the period of employment which was recognized or would have
been recognized under the terms of the New ITT Retirement Plan, as such plan,
then named the Sheraton Salaried Plan, is in effect on December 18, 1995, for
purposes of determining eligibility for membership and benefits (including but
not limited to, eligibility for vesting, for pre-retirement survivor benefits,
and for postponed, normal or early retirement) and such Member shall not incur a
Severance Date under this Plan until he ceases to be employed by New ITT. This
period of future employment rendered by such Member with New ITT, however, shall
not be recognized as Eligibility Service for purposes of Section 1.19 and
remuneration paid to such Member by New ITT during such period of future
employment shall not be


Appendix C - II

--------------------------------------------------------------------------------





recognized as Compensation under Section 1.12 of this Plan. Notwithstanding the
foregoing, Eligibility Service accruals with respect to a Member employed by (1)
ITT World Directories Inc. ceased as of February 18, 1998, (2) ITT Educational
Services, Inc. ceased as of June 9, 1998, and (3) ITT Corporation as of June 1,
2001.
(ii)    Employment with ITT Hartford - With respect to a Member employed by ITT
Hartford on December 19, 1995, who is either a Distribution-Out Employee or a
Pre-Distribution Transferred-Out Employee, any period of employment with ITT
Hartford rendered by such Member on or after December 19, 1995, shall be
recognized as Eligibility Service under this Plan in accordance with the terms
of this Plan, including the provisions of Section 2.01(e)-Breaks in Service and
2.01(f)-Bridging Breaks in Service; provided, however, such Employee’s
Eligibility Service hereunder shall never be less than the period of employment
which was recognized or would have been recognized under the terms of the
Hartford Retirement Plan, as such plan is in effect on December 18, 1995, for
purposes of determining eligibility for membership and benefits (including, but
not limited to, eligibility for vesting, for pre-retirement survivor benefits,
and for postponed, normal or early retirement) and such Member shall not incur a
Severance Date under this Plan until he ceases to be employed by ITT Hartford.
This period of future employment rendered by such Member with ITT Hartford,
however, shall not be recognized as Eligibility Service for purposes of Section
1.19 and remuneration paid to such Member by ITT Hartford during such period of
future employment shall not be recognized as Compensation under Section 1.12 of
this Plan.
Anything contained herein to the contrary notwithstanding, if any such Member
ceases to be employed by New ITT and is subsequently employed by ITT Hartford,
the subsequent employment with ITT Hartford shall not be recognized as
Eligibility Service under this Plan. Conversely, if any such Member ceases to be
employed by ITT Hartford and is subsequently employed by New ITT, the subsequent
employment with New ITT shall not be recognized as Eligibility Service under
this Plan.
Section 2.01 Eligibility Service - Section 2.01(g) of the Plan is hereby
expanded as follows:
(g)    Eligibility Service Prior to December 19, 1995
(i)    Employment Rendered by a Distribution-In Employee or a Pre-Distribution
Transferred-In Employee - With respect to a Member employed by the Company on
December 19, 1995, who is a Distribution-In Employee or a Pre-Distribution
Transferred-In Employee, any period of employment with the ITT System rendered
by such Member prior to December 19, 1995, shall be recognized as Eligibility
Service under this Plan to the extent such employment is recognized under the
terms of the New ITT Retirement Plan (then named the Sheraton Salaried Plan) or
under the terms of the Hartford Retirement Plan, which is applicable, as such
plans are in effect on December 18, 1995, for purposes of determining
eligibility for membership and benefits (including, but not limited to,
eligibility for vesting, for pre-retirement survivor benefits, for determining
Final Average Compensation, and for postponed, normal, or early retirement).
This period of employment rendered by such Member with the ITT System shall be
recognized as Eligibility Service for purposes of Section 1.19 and remuneration
paid to such Member during such period of Eligibility Service which is or would
have been recognized as pension bearing earnings under the terms of the New ITT
Retirement Plan, which was then named the Sheraton Salaried Plan, and/or under
the Hartford Retirement Plan as in effect on December 18, 1995, shall be
recognized as Compensation under Section 1.12 of this Plan.
(ii)    Employment Rendered Within the ITT System by a Person Who is Not a
Distribution-In Employee or a Pre-Distribution Transferred-In Employee - With
respect to any person who is not a Distribution-In Employee or a
Pre-Distribution Transferred-In Employee but who is employed by the Company on
or after December 19, 1995, any period of employment prior to December 19, 1995,
at an entity which, prior to December 19, 1995, was a Participating Unit or an
Associated Company hereunder rendered by such Employee during the period such
entity was a Participating Unit or Associated Company shall be recognized as
Eligibility Service under this Plan in accordance with the terms of this Plan,
including the provisions of Sections 2.01(e)-Breaks In Service and
2.01(f)-Bridging Breaks In Service. Any such period of employment rendered prior
to December 19, 1995, shall be recognized as Eligibility Service for purposes of
Section 1.19 of this Plan and any remuneration paid to any such Employee prior
to December 19, 1995, shall be recognized as Compensation in accordance with the
terms of Section 1.12.
Section 2.02 Benefit Service - Section 2.02(g) of the Plan is hereby expanded as
follows:


Appendix C - III

--------------------------------------------------------------------------------





(g)    Benefit Service prior to December 19, 1995
(i)    Employment rendered by a Pre-Distribution Transferred-In Employee or
Distribution-In Employee who was a participant in the New ITT and/or Hartford
Retirement Plans - With respect to a Member who is a Pre-Distribution
Transferred-In Employee or on December 18, 1995, was a participant in the New
ITT Retirement Plan (then named the Sheraton Salaried Plan) and/or, as the case
may be, in the Hartford Retirement Plan and who is a Distribution-In Employee
employed on December 19, 1995, by the Company, any period of employment with
Former Sheraton and/or with Former Hartford rendered by such Member prior to
December 19, 1995, shall be recognized as Benefit Service under this Plan to the
extent such employment is recognized or would have been recognized under the
terms of the New ITT Retirement Plan, which was then named the Sheraton Salaried
Plan, and/or under the Hartford Retirement Plan, as such plans are in effect on
December 18, 1995, for purposes of calculating the amount of benefits under such
plans.
(ii)    Employment rendered by a Distribution-In Employee who was not a
participant in the New ITT and/or Hartford Retirement Plans - With respect to a
Member who, on December 18, 1995, was not a participant in, but who was then in
the process of satisfying the eligibility requirements for participation in, the
New ITT Retirement Plan (then named the Sheraton Salaried Plan) or in the
Hartford Retirement Plan (whichever is applicable) and who is a Distribution-In
Employee employed on December 19, 1995, by the Company, the period of employment
with Former Sheraton and/or with Former Hartford rendered by such Member prior
to December 19, 1995, shall be recognized as Benefit Service under this Plan to
the extent such employment would have been recognized under the terms of the New
ITT Retirement Plan (then named the Sheraton Salaried Plan) or, if applicable,
under the Hartford Retirement Plan, as such plans are in effect on December 18,
1995, for purposes of calculating the amount of benefits under such plans had
the Member satisfied the eligibility requirement for participation under such
plans.
Article 3 Membership - Section 3.01 of the Plan is hereby expanded as follows:
3.01(c)    Any person who on December 19, 1995, is a Distribution-In Employee
shall become a Member of this Plan on the later of: (i) December 19, 1995, or
(ii) the first day of the calendar month coincident with or next following the
date on which he attains the 21st anniversary of his birth and completes one
year of Eligibility Service.
3.01(d)    Any person who on December 19, 1995, is a Distribution-Out Employee
and who was not a Member of this Plan on December 18, 1995, shall not become a
Member of this Plan, except as otherwise provided in Section 3.05 of this Plan.
Section 4.02(b) Normal Retirement Allowance - Benefit - Section 4.02(b) of the
Plan is hereby expanded as follows:
I.    Distribution-Out Employees or Pre-Distribution Transferred-Out Employees -
With respect to a Member who is a Distribution-Out Employee or a
Pre-Distribution Transferred-Out Employee, the annual normal retirement
allowance payable to such Member shall be determined pursuant to the provisions
of Section 4.01(b) of this Plan; provided, however, that such Member’s Average
Final Compensation shall be determined as of December 18, 1995, his Social
Security Benefit shall be determined on the basis of the law as in effect on the
date such Member incurs a Severance Date and his Benefit Service shall be
determined as of the date such Member ceased to be an Employee as defined in
Article 1.
II.    Distribution-In Employees or Pre-Distribution Transferred-In Employees -
With respect to a Member who is a Distribution-In Employee or a Pre-Distribution
Transferred-In Employee, the annual normal retirement allowance payable on a
lifetime basis upon retirement at such Member’s Normal Retirement Date shall,
prior to adjustment in accordance with Sections 4.07(a), 4.08(a), and 4.08(c),
but subject to the minimum provisions hereinafter set forth in this Section
4.02(b), be equal to the sum of (1) and (2), where:
(1)    equals:
(A)    two percent of the Member’s Final Average Compensation multiplied by the
portion rendered prior to December 19, 1995, of the first 25 years of his
Benefit Service;


Appendix C - IV

--------------------------------------------------------------------------------





(B)    plus one and one-half percent of the Member’s Final Average Compensation
multiplied by the portion rendered prior to December 19, 1995, if any, of the
next 15 years of his Benefit Service, to a combined maximum of 40 years of
Benefit Service;
(C)    reduced by one and one-fourth percent of the Social Security Benefit
multiplied by the portion rendered prior to December 19, 1995, of his years of
Benefit Service not in excess of 40 years;
(D)    reduced, but not below zero, by the annual normal retirement allowance
determined (as of the same date and in the same form of payment as this Plan)
under the provisions of the New ITT Retirement Plan and/or the Hartford
Retirement Plan as of his Severance Date prior to (i) the imposition of any
limitations under Section 415 of the Code and (ii) the application of any offset
provisions of such plans pertaining to the non-duplication of benefits paid
under another defined benefit plan maintained by the sponsor of such plans or
one of its affiliated companies, with respect to that period of a Member’s
employment rendered prior to December 19, 1995, which has been recognized as
Benefit Service under this Plan pursuant to the provisions of Section 2.02(g)(i)
and (ii) of this Appendix; and
(2)    equals
(A)    two percent of the Member’s Final Average Compensation multiplied by the
portion rendered on or after December 19, 1995, if any, of the first 25 years of
his Benefit Service;
(B)    plus one and one-half percent of the Member’s Final Average Compensation
multiplied by the portion rendered on or after December 19, 1995, if any, of the
next 15 years of his Benefit Service, to a combined maximum of 40 years of
Benefit Service minus the total number of years of Benefit Service rendered
prior to December 19, 1995;
(C)    reduced by one and one-fourth percent of the Social Security Benefit
multiplied by the portion rendered on or after December 19, 1995, of the number
of years of his Benefit Service, not in excess of 40 years minus the total
number years of Benefit Service rendered prior to December 19, 1995.
The combined maximum years of Benefit Service used to compute (i) the amounts
under clauses (1)(A) and (2)(A) shall not exceed 25 years, (ii) the amounts
under clauses (1)(B) and (2)(B) shall not exceed 15 years, and (iii) the amounts
under clause (1)(C) and (2)(C) shall not exceed 40 years.
The annual normal retirement allowance of a Section 401(a)(17) Employee shall
not be less than the sum of Member’s Accrued Benefit on December 31, 1993, under
the terms of the Plan as then in effect plus the Member’s Accrued Benefit based
solely on Benefit Service accrued after that date under the provisions of the
Plan as then in effect.
The annual normal retirement allowance determined prior to reduction to be made
on account of the Social Security Benefit shall be an amount not less than the
greatest annual early retirement allowance which would have been payable to a
Member had he retired under Section 4.03 or Section 4.04 at any time before his
Normal Retirement Date and as such early retirement allowance would have been
reduced to commence at such earlier date but without reduction on account of the
Social Security Benefit. The reduction to be made on account of the Social
Security Benefit shall in any event be based on the Federal Social Security Act
in effect at the time of the Member’s actual retirement.
Section 4.09(b) Maximum Benefits - Section 4.08(b) of the Plan is hereby
expanded as follows:
With respect to a Member who is a Distribution-Out Employee or a
Pre-Distribution Transferred-Out Employee, the maximum retirement allowance in
subparagraph (i) of paragraph (a) of Section 4.08 of the Plan shall be the
dollar limitation as determined by the Commissioner of Internal Revenue for the
calendar year in which such Member’s Annuity Starting Date occurs and any
increase in such dollar limitation with respect to any calendar year commencing
after the Member’s Annuity Starting Date shall have no impact on the retirement
allowance paid under this Plan to or on behalf of such Member.
Section 4.12 Reemployment of former Member or retired Member - Section 4.11 of
the Plan is hereby expanded as follows:


Appendix C - V

--------------------------------------------------------------------------------





In the event of a former Member or a retired Member who was a Distribution-Out
Employee or a Pre-Distribution Transferred-Out Employee employed by New ITT on
December 19, 1995, incurs a Severance Date on or after such date, such former
Member or retired Member shall be deemed reemployed in accordance with the
provisions of Section 4.12 of this Plan, if he is reemployed by the Company, an
Associated Company, or New ITT.
In the event a former Member or retired Member who was a Distribution-Out
Employee or a Pre-Distribution Transferred-Out Employee employed by ITT Hartford
on December 19, 1995, incurs a Severance Date on or after such date, such former
Member or retired Member shall be deemed reemployed pursuant to the provisions
of Section 4.12 of this Plan, if he is reemployed by the Company, an Associated
Company, or ITT Hartford.




Appendix C - VI

--------------------------------------------------------------------------------






APPENDIX D
PENSION SUPPLEMENTS
1.    Effective as of July 1, 1993, a supplement equal to $50.00 per month shall
be paid as of the end of each month commencing July 31, 1993, and added to the
retirement allowance of those Members who, effective as of a date prior to July
1, 1977, retired under the normal, early or disability retirement provisions of
the Plan, the Prior Salaried Plan or any Former Pension Plan, as herein defined,
or if appropriate, to the beneficiary designated in such Member’s effective
election under any of the aforementioned Plans of an optional form of payment.
2.    Effective as of October 1, 1995, a supplement equal to the amount
indicated in the following paragraph per month shall be paid as of the end of
each month commencing October 31, 1995, and added to the retirement allowance of
those Members who, effective as of a date on or before January 1, 1993, retired
under the postponed, normal, early or disability retirement provisions of the
Plan, the Prior Salaried Plan or any Former Pension Plan, as herein defined, or
if appropriate, to the beneficiary designated in such Member’s effective
election under any of the aforementioned Plans of an optional form of payment.
The monthly pension supplement shall be equal to 50 percent of the percentage
increase in the Consumer Price Index issued by the U.S. Department of Labor
since December 31, 1987, or, if later, the employee’s year of retirement through
December 31, 1994, multiplied by the amount of current monthly pension payable
to the Member or surviving beneficiary under the Plan; provided, however, that
the minimum pension supplement payable to any Member or surviving beneficiary
shall be $10.00 per month.




Appendix D - I

--------------------------------------------------------------------------------






APPENDIX E
SPECIAL PROVISIONS APPLICABLE TO FORMER PENSION PLANS AND PRE-MEMBERSHIP SERVICE
This Appendix E is applicable only with respect to a Member who (i) has service
accruals under a Former Pension Plan listed below, or (ii) was employed by
Goulds Pumps, Inc. on December 1, 1998, or is then absent from work with Goulds
Pumps, Inc. by reason of leave of absence or disability and who became a Member
of this Plan on December 1, 1998, or (iii) was reclassified as an Employee prior
to January 1, 2005, and immediately prior to that date was employed by the
Company but not in the capacity of an Employee as defined in Section 1.16.
Except as otherwise modified or expanded in this Appendix E, the portion of a
Member’s accrued benefit attributable to service recognized under a Former
Pension Plan prior to the date the Employee became a Member of this Plan shall
be determined under the provisions of said Former Pension Plan and the foregoing
provisions of this Plan.
I.    Provisions applicable to benefits determined under the provisions of the
Goulds Pumps, Inc. Pension Plan III (“Former Goulds Plan III”) with respect to
service rendered prior to December 1, 1998.
1.    “Final Average Earnings” for purposes of Section 1.3(s) of the Former
Goulds Plan III shall be determined in accordance with the provisions of Section
1.19 of the Plan on the basis of a Member’s Compensation (as defined in Article
1 of the Plan), including remuneration paid to the Member for services rendered
to an Employer (as defined in Section 1.3(p) of the Former Goulds Plan III)
prior to December 1, 1998.
2.    “Average Base Salary” for purposes of Section 5.1(b) of the Former Goulds
Plan III shall be determined including base salary paid to the Member for
services rendered to a Company or an Associated Company on and after December 1,
1998.
3.    The portion of any standard early retirement allowance payable to a Member
before his Normal Retirement Date under the provisions of Section 4.03(c) of the
Plan (“Gould’s Portion”) shall be equal to the Gould’s Portion of the retirement
allowance otherwise payable at his Normal Retirement Date reduced for such early
commencement pursuant to the provisions of Former Goulds Plan III.
4.    The provisions of Sections 4.3 and 5.3 of the Former Goulds Plan III shall
be inapplicable with respect to a Member who becomes totally and permanently
disabled on and after December 1, 1998.
5.    The provisions of Sections 4.5 and 5.5 of the Former Goulds Plan III shall
be inapplicable with respect to any Member who completes an Hour of Service (as
defined in Article 1 of the Plan) on or after December 1, 1998, and dies on or
after December 1, 1998, and prior to his Annuity Starting Date. Any
pre-retirement survivor benefit payable with respect to the portion of said
Member’s benefit accrued under the provisions of the Former Goulds Plan III for
service rendered prior to December 1, 1998, shall be calculated in accordance
with the provisions of Section 4.07 of the Plan. However, any charge applicable
under Section 4.07 of the Plan for post-retirement coverage shall only apply to
the period of applicable coverage commencing on or after December 1, 1998.
6.    In addition to the optional forms of payment available under Section 4.07
of the Plan, a Member who has accrued a benefit under the Former Goulds Plan III
and completes an Hour of Service (as defined in Section 1.19 of the Plan) on or
after December 1, 1998, may elect to convert:
A.    His retirement allowance or vested benefit into the optional form of
payment set forth below:


Appendix E - I

--------------------------------------------------------------------------------





Portion of Retirement Allowance or
Vested Benefit Determined
Under Former Goulds Plan III Formula
Portion of Retirement Allowance
or Vested Benefit Determined Under
Exelis Plan Formula
Life annuity with ten year certain
Life annuity if Annuity Starting Date prior to January 1, 2000, otherwise life
annuity with ten year certain



B.    His vested benefit into the optional form of payment set forth below:
Portion of Vested Benefit Determined
Under Former Goulds Plan III Formula
Portion of Retirement Vested Benefit Determined Under
Exelis Plan Formula
100% joint and survivor annuity with Spouse as Beneficiary
50% joint and survivor annuity with Spouse as Beneficiary



7.    Notwithstanding any Plan provision to the contrary, a Member’s total
retirement allowance or vested benefit under the Plan (including any amount
determined under the Former Goulds Plan III) determined after optional
modification in accordance with the provisions of Section 4.06 and Appendix E
shall not be less than the Member’s retirement allowance or vested benefit that
would have been provided under the provisions of the Former Goulds Plan III as
of the date immediately preceding the date such Former Goulds Plan III was
amended to continue as and under this Plan multiplied by the option factors in
effect at that date under the Former Goulds Plan III.
8.    If a Member who (a) is employed on December 1, 1998, by Goulds Pumps, Inc.
or is then absent from work with Goulds Pumps, Inc. by reason of leave of
absence or disability, (b) becomes a Member of this Plan on December 1, 1998,
(c) is entitled to an accrued benefit attributable to service rendered as a
non-union employee under one of the Hourly Goulds Plans (as defined below), and
(d) retires under the provision of Section 4.04(a) prior to attaining age 55, a
temporary supplemental benefit shall be payable beginning on the Member’s
Annuity Starting Date and ending with the payment due for the month immediately
preceding his earliest commencement date under the provisions of the applicable
Hourly Goulds Plan as in effect on his Severance Date, or the date payments
under the applicable Hourly Goulds Plan commence, if earlier (his “Supplemental
Payment Cessation Date”).
The temporary supplemental benefit shall be equal to the sum of the amount of
the Member’s actual accrued benefit attributable to service rendered as a
non-union employee under each applicable Hourly Goulds Plan as of his Severance
Date reduced for early commencement in accordance with each respective Goulds
Hourly Plan’s provisions as in effect on the Member’s Severance Date based on
the assumption the Member, as of his Annuity Starting Date, has reached his
earliest commencement date under the provisions of such Goulds Hourly Plan, with
no reduction for any form of payment elected by the Member; provided, however,
such temporary supplemental benefit shall not exceed the Member’s unreduced
Social Security Benefit, as defined in Article 1 of this Plan.
In the event of the Member’s death prior to his Supplemental Payment Cessation
Date, the Member’s Beneficiary, if any, named under the form of payment elected
by the Member with respect to his Special Early retirement allowance payable
under Section 4.04 of the Plan shall receive temporary supplemental payments in
accordance with such form of payment based on the temporary supplemental amounts
the Member was receiving prior to his death; provided, however, if such Member
elects to have his Special Early retirement allowance payable in the form of a
life annuity, such temporary supplemental benefit payments shall cease with the
payment due for the month in which the Member’s death occurs. Any temporary
supplemental payments made to a Member’s Beneficiary shall commence with the
payment due for the month immediately following the month in which the Member’s
death occurs and shall cease with the last payment due under such form of
payment or the payment due for the month immediately preceding what would have
been the Member’s earliest commencement date under the applicable Goulds Hourly
Plan, if earlier.
For purposes of this Appendix E, the term “Hourly Goulds Plan(s)” means:
Pension Plan II Non-Exempt Salaried Employees;


Appendix E - II

--------------------------------------------------------------------------------





Pension Plan IV for Hourly Employees of the Vertical Pump Division City of
Industry, California;
Pension Plan V for Hourly Employees of the Vertical Pump Division Lubbock, Texas
and Slaton, Texas.
II.    Provisions applicable to benefits accrued under the Former Kaman
Corporation Amended and Restated Employees Pension Plan (“Former Kaman Plan”)
1.    “Average Final Salary” for purposes of Section 2.3 of the Former Kaman
Plan shall be determined in accordance with provisions of Section 1.19 of the
Plan on the basis of a Member’s Compensation (as defined in Section 1.12 of the
Plan), including remuneration paid to the Member for services rendered to the
Company (as defined in Section 2.12 of the Former Kaman Plan) prior to
January 1, 1998.
2.    The portion of any standard early retirement allowance payable before
Normal Retirement Date under the provisions of the Former Kaman Plan pursuant to
Section 4.04(c) of the Plan to a Member who terminates employment prior to July
1, 1998, shall be equal to this portion of the retirement allowance otherwise
payable at his Normal Retirement Date reduced for such early commencement in
accordance with the provisions of the Former Kaman Plan.
3.    The portion of any special early retirement allowance payable before
Normal Retirement Date under the provisions of the Former Kaman Plan pursuant to
Section 4.05(c) of the Plan to a Member who terminates employment prior to July
1, 1998, (the “Kaman Portion”) shall be equal to the Kaman Portion of the
retirement allowance payable at his Normal Retirement Date reduced for such
early commencement in accordance with the provisions of the Former Kaman Plan.
4.    The provisions of Article VI of the Former Kaman Plan shall be
inapplicable with respect to any Member who completes an Hour of Service (as
defined in Article 1 of the Plan) after December 31, 1997, and dies on or after
December 31, 1997, and prior to his Annuity Starting Date. Any pre-retirement
survivor benefit payable with respect to the portion of said Member’s benefit
accrued under the provisions of the Former Kaman Plan for service rendered prior
to January 1, 1998, shall be calculated in accordance with the provisions of
Section 4.07 of the Plan. However, the charges applicable under Section 4.07 of
the Plan for post-retirement coverage shall only apply to the period of
applicable coverage commencing on or after January 1, 1998, and any
pre-retirement charges applied under the provisions of the Former Kaman Plan to
the benefit of a Member or Former Member who completed an Hour of Service after
December 31, 1997, for coverage prior to January 1, 1998, shall be disregarded.
5.    In addition to the optional forms of payment available under Section 4.07
of the Plan, a Member who has accrued a benefit under the Former Kaman Plan may
elect to convert his total Plan retirement allowance or vested benefit into one
of the optional forms of payment set forth below.
A.
Portion of Retirement Allowance
Determined Under Kaman
Former Pension Plan Formula
Portion of Retirement Allowance
Determined Under
Exelis Plan Formula
 
(i)Social Security Leveling Option
Life annuity
 
(ii)Life annuity with ten year certain option
Life annuity if Annuity Starting Date prior to January 1, 2000, otherwise life
with ten year certain





Appendix E - III

--------------------------------------------------------------------------------





B.
Portion of Vested Benefit
Determined Under
Kaman Former Pension Plan Formula
Portion of Vested Benefit
Determined Under
Exelis Plan Formula
 
(i)50% joint and survivor annuity with nonSpouse beneficiary
50% joint and survivor annuity with Spouse as beneficiary or Life Annuity
 
(ii)100% joint and survivor annuity with nonSpouse beneficiary
50% joint and survivor annuity with Spouse as beneficiary or Life Annuity
 
(iii)100% joint and survivor annuity with Spouse as beneficiary
50% joint and survivor annuity with Spouse as beneficiary
 
(iv)Life annuity with ten year certain
Life annuity if Annuity Starting Date is prior to January 1, 2000, otherwise
life annuity with ten year certain



C.    Notwithstanding any Plan provision to the contrary, a Member’s total
retirement allowance or vested benefit under the Plan (including any amount
determined under the Former Kaman Pension Plan) determined after optional
modification in accordance with provisions under Section 4.06 and Appendix E,
shall not be less than such Member’s retirement allowance or vested benefit that
would have been provided under the Former Kaman Pension Plan as of the date
immediately preceding the date such Former Kaman Plan was amended to continue as
and under the Plan multiplied by the option factors in effect as of that date
under the Former Kaman Plan.
Notwithstanding any Plan provision to the contrary, in determining the amount of
a retirement allowance payable under terms of this Appendix E in the form of a
Social Security Leveling Option, Equivalent Actuarial Value shall be determined
on the basis of the IRS Interest Rate and the IRS Mortality Table in effect on
the Member’s Annuity Starting Date. However, in no event shall the Member’s
retirement allowance payable in the form of the Social Security Leveling Option
on or after January 1, 2005, be less than the retirement allowance that would
have been payable to the Member under that optional form of payment at the same
Annuity Starting Date based on his Accrued Benefit determined as of December 31,
2004, (or the date of his termination of employment, if earlier) and the
actuarial assumptions in effect with respect to such optional form of payment on
December 31, 2004. Notwithstanding any Plan provision to the contrary, with
respect to a Member who elects a Social Security Leveling Option pursuant to the
provisions of Item II.5. of this Appendix E, such Member’s retirement allowance
or vested benefit (determined after optional modification) with an Annuity
Starting Date on and after January 1, 2008, and prior to July 1, 2008, shall not
be less than the Member’s retirement allowance or vested benefit (determined
after optional modification) that would have been provided under the terms of
the Plan as in effect on December 31, 2007.
III.    Provisions applicable to an employee who is reclassified as an Employee
on or after January 1, 2000, prior to January 1, 2005
With respect to any employee of the Company (i) who becomes an Employee on or
after January 1, 2000, and prior to January 1, 2005, and who immediately prior
to that date is in the employ of a Company but not as an Employee, his
uninterrupted employment with the Company rendered otherwise than as an Employee
shall be recognized, subject to the limitations set forth in writing by the
Board of Directors or the Administrative Committee for the Participating Unit at
which such person was first employed, as Benefit Service, provided such person
is a Member of the Plan, but only to the extent such period of employment was
credited for benefit accrual purposes under another defined benefit plan
maintained by the Company, and only on and after such Member’s subsequent
completion of 36 consecutive months of Eligibility Service as an Employee.
IV.    Provisions applicable to benefits accrued under the Former C&K
Components, Inc. Retirement Plan (“Former C&K Plan”)
1.    “Actuarial Equivalent,” for purposes of calculating any retirement
allowance or vested benefit under the provisions of the Former C&K Plan (“C&K
Portion”), shall be based on the Applicable Mortality Table of the Former C&K
Plan, the Applicable Interest Rate as defined by Section 417(e) of the Code, and
the Stability Period as defined in Article 1 of the Plan.


Appendix E - IV

--------------------------------------------------------------------------------





Notwithstanding the foregoing, an Actuarial Equivalent of a Member’s retirement
allowance or vested benefit calculated during the period of July 1, 2001, to
December 31, 2001, shall be determined using the 417(e) interest rate published
in June 2001 or the 417(e) interest rate published in December 2000, whichever
produces the larger benefit to the Member. In addition, the Actuarial Equivalent
of a Member’s retirement allowance or vested benefit calculated during the
period of January 1, 2002, to June 30, 2002, shall be determined using the
417(e) interest rate published in June 2001 or the 417(e) interest rate
published in December 2001, whichever produces the larger benefit to the Member.
Notwithstanding any Plan provision to the contrary, the Actuarial Equivalent of
a Member’s Former C&K Plan retirement allowance or vested benefit with an
Annuity Starting Date on and after January 1, 2008, and prior to July 1, 2008,
shall be determined on the basis of the IRS Interest Rate and IRS Mortality
Table as defined in Article 1 of the Plan or the Applicable Interest Rate and
Applicable Mortality Table as defined under the terms of the Plan, including
this Appendix E, prior to January 1, 2008, whichever produces the larger benefit
to the Member.
2.    “Average Annual Compensation,” for purposes of calculating a Member’s
retirement allowance or vested benefit under the provisions of the Former C&K
Plan shall be determined in accordance with the provisions of Section 2.6 of the
Former C&K Plan, including remuneration paid to the Member for services rendered
to the Company after April 1, 2001.
3.    “Year of Service for Vesting.” Pursuant to the provisions of Section 8.3
of the Former C&K Plan, a Member who has completed three (3) Years of Service
for Vesting as of June 30, 2001, shall have the nonforfeitable percentage of his
or her Accrued Benefit accrued under the Former C&K Plan determined on the basis
of the provisions of Section 2.31 of the Former C&K Plan as in effect on June
30, 2001, or the provisions of Section 2.01 of the Plan, whichever is greater.
4.    The C&K Portion of any Member’s early retirement allowance payable before
his Normal Retirement Date under the provisions of the Former C&K Plan pursuant
to Section 4.03(c) of the Plan shall be equal to the C&K Portion of the
retirement allowance otherwise payable at his Normal Retirement Date reduced for
such early commencement in accordance with the provisions of the Former C&K
Plan.
5.    The C&K Portion of any Member’s special early retirement allowance payable
before his Normal Retirement Date under the provisions of the Former C&K Plan
pursuant to Section 4.04(c) of the Plan shall be equal to the C&K Portion of the
retirement allowance payable at his Normal Retirement Date reduced for such
early commencement in accordance with the provisions of the Former C&K Plan.
6.    The C&K Portion of any Member’s vested benefit payable before his Normal
Retirement Date under the provisions of the Former C&K Plan pursuant to Section
4.05(c) of the Plan shall be equal to the C&K Portion of the vested benefit
otherwise payable at the Member’s Normal Retirement Date reduced for such early
commencement in accordance with the provisions of the Former C&K Plan.
7.    In addition to the optional forms of payment available under the Plan, a
Member who has accrued a benefit under the Former C&K Plan and retires under the
provisions of Section 4.01, 4.02, 4.03, or 4.04 of the Plan may elect to convert
his total Plan retirement allowance into one of the optional forms of payment
set forth below.
Portion of Retirement Allowance
Determined Under Former C&K Plan
Portion of Retirement Allowance
Determined Under Exelis Plan FormulaA Member may also elect, in accordance with
the Plan provisions, to convert the portion of a Member’s Retirement Allowance
determined under the PEP formula of the Plan into a lump sum subject to any
restrictions set forth in the Plan.
(i)100% J&S with nonSpouse beneficiary
100% J&S with nonSpouse beneficiary
(ii)50% J&S with nonSpouse beneficiary
50% J&S with nonSpouse beneficiary



With respect to options (i) and (ii), the portion of a Member’s retirement
allowance determined under the Former C&K Plan shall be converted to such
optional form of payment in accordance with the definition of Actuarial
Equivalent as set forth under the provisions of the Former C&K Plan as amended
by this Appendix E, and the portion


Appendix E - V

--------------------------------------------------------------------------------





of a Member’s retirement allowance determined under the Plan shall be converted
into such optional form of payment in accordance with the definition of
Equivalent Actuarial Value as set forth under the provisions of the Plan.
8.    In addition to the optional forms of payment available under the Plan, a
Member who has accrued a benefit under the Former C&K Plan may elect to convert
his total Plan vested benefit into one of the optional forms of payment set
forth below.
Portion of Vested Benefit
Determined Under Former C&K Plan
Portion of Vested Benefit
Determined Under Exelis Plan Formula*
(i)100% J&S with nonSpouse beneficiary
Life Annuity
(ii)50% J&S with nonSpouse beneficiary
Life Annuity
(iii)100% J&S with Spouse beneficiary
50% J&S with Spouse as beneficiary

The adjustment for an election of an optional form of payment set forth above
applicable to the portion of a Member’s vested benefit calculated under the
provisions of the Former C&K Plan shall be determined on the basis of the
definition of Actuarial Equivalent as set forth under the provisions of the
Former C&K Plan, as amended by this Appendix E. The adjustment for an election
of an optional form of payment applicable to the portion of a Member’s vested
benefit calculated under the provisions of the Plan shall be determined on the
basis of the definition of Equivalent Actuarial Value as set forth under the
provisions of the Plan.
9.    In addition to the optional forms of payment available under the Plan and
this Appendix E, a Member who has accrued a benefit under the Former C&K Plan
may elect to convert the C&K Portion of his retirement allowance or vested
benefit into a lump sum, and the portion of his retirement allowance or vested
benefit determined under the Plan into any optional form of payment available
under Section 4.06 of the Plan. The lump sum value of a Member’s benefit accrued
under the Former C&K Plan shall be calculated in accordance with the definition
of Actuarial Equivalent as set forth under the provisions of the Former C&K Plan
as amended by this Appendix E.
10.    Notwithstanding any Plan provision to the contrary, a Member’s total
retirement allowance or vested benefit under the Plan (including any amount
determined under the Former C&K Plan) shall not be less than such Member’s
retirement allowance or vested benefit that would have been provided under the
Former C&K Plan as of the date immediately preceding the date such Former C&K
Plan was amended to continue as and under the Plan.
V.    The following provisions are applicable, effective as of April 13, 2004,
to benefits accrued under the Former Kodak Retirement Income Plan (“Former Kodak
Plan”)
1.    Service with the Corporation or any Associated Company (as defined in
Section 1.05 of the Plan) (the “Company”) rendered on and after August 13, 2004,
by a Plan Member for whom liabilities and assets were transferred to the Plan
from the Kodak Plan or who, as a result of the acquisition from the Eastman
Kodak Company (“Kodak”) became eligible for the Corporation’s post-retirement
medical benefits (“Former Kodak Plan Member”) shall be recognized for purposes
of determining such Member’s eligibility for vesting and membership and, with
respect to a Former Kodak Plan Member who becomes an employee of the Company on
August 13, 2004, eligibility for early retirement and such Member’s average
participating compensation and average social security wage base under the Kodak
Former Plan; and
2.    Accrued service for purposes of determining the traditional benefit under
the Kodak Former Plan and participating compensation for purposes of determining
the cash balance benefit under the Kodak Former Plan shall be determined for a
Plan Member in accordance with the provisions of the Kodak Former Plan as in
effect on August 12, 2004; and
3.    Compensation, as defined in Article 1 of the Plan, earned by a Plan Member
for whom liabilities and assets were transferred to the Plan from the Kodak
Plan, who becomes an employee of the Company on August 13, 2004, and who
immediately prior to that date was employed by Kodak or one of its affiliates
(“Transferred Kodak


Appendix E - VI

--------------------------------------------------------------------------------





Employee”) shall be recognized for purposes of determining such Member’s average
participating compensation under the Kodak Former Plan; and
4.    The average participating compensation for purposes of determining the
benefit under the Kodak Former Plan of a Plan Member who is a Transferred Kodak
Employee shall be based on the highest three consecutive years out of the Plan
Member’s last ten years of Eligibility Service; provided, however, the average
participating compensation of such Plan Member shall never be less than his
average participating compensation determined as of August 12, 2004, under the
provisions of the Kodak Plan as in effect on that date; and
5.    The 75% joint and survivor annuity option and the 75% deferred joint and
survivor annuity option, as described in the Kodak Plan, shall not be an
available optional form of payment with respect to a Kodak Former Plan benefit
payable to a Plan Member who is a Transferred Kodak Employee on and after August
13, 2004, and prior to October 1, 2007; and
6.    Plan benefits paid to a Plan Member under the Kodak Former Plan shall be
reduced for commencement prior to such Member’s Normal Retirement Date in
accordance with provisions of the Kodak Former Plan; and
7.    The Kodak Former Plan portion of a Plan Member’s Plan benefit shall be
converted to an optional form of payment available under Former Kodak Plan in
accordance with the definition of actuarial equivalent as set forth under
provisions of the Former Kodak Plan and as amended below; and
8.    With respect to benefits determined under the provisions of the Kodak
Former Plan with an Annuity Starting Date on or after September 1, 2004, the IRS
Interest Rate utilized in (1) determining optional forms of payment available
under the Kodak Former Plan, (2) converting a cash balance account under the
Kodak Former Plan to an annuity, or (3) calculating the lump sum value of any
Kodak Former Plan benefit, shall be the rate published in the fourth month
preceding the month in which such Plan Member’s Annuity Starting Date occurs;
provided, however, that with respect to benefits with an Annuity Starting Date
occurring prior to January 1, 2006, the actuarial equivalent of such benefit
shall not be less than the actuarial equivalent of such benefit using the
interest rate as published in the month preceding the month in which the
Member’s Annuity Starting Date occurs. Notwithstanding the foregoing, with
respect to benefits determined under the Former Kodak Plan the following
provisions shall be applicable for purposes of converting a participant’s Former
Kodak Plan benefit with an Annuity Starting Date on or after January 1, 2008,
other than a cash balance benefit, into a lump sum or (ii) converting a Member’s
Kodak cash balance account into a life annuity with an Annuity Starting Date on
or after January 1, 2008, or (iii) converting a Kodak Plan benefit with an
Annuity Starting Date on and after January 1, 2008, into an optional form of
payment, the term Applicable Interest Rate shall mean the IRS Interest Rate as
defined in Article 1 of the Plan and the term Applicable Mortality Table shall
mean the IRS Mortality Table as defined in Article 1 of the Plan, provided,
however, for purposes of converting a Former Kodak Plan benefit with an Annuity
Starting Date on or after January 1, 2008, and prior to July 1, 2008, other than
a cash balance benefit, into a lump sum, (ii) converting a Member’s Kodak cash
balance account into a life annuity with an Annuity Starting Date on and after
January 1, 2008, and prior to July 1, 2008, or (iii) converting a Former Kodak
Plan benefit with an Annuity Starting Date on and after January 1, 2008, and
prior to July 1, 2008, into an optional form of benefit, such lump sum amount,
life annuity or optional form of benefit, whichever is applicable, shall not be
less than the Member’s benefit (determined after such optional modification)
that would have been provided under the terms of the Plan as in effect on
December 31, 2007; and
9.    The definition of normal retirement date under the Former Kodak Plan is
revised, with respect to a Plan Member for whom liabilities and assets are
transferred to the Plan from the Kodak Plan and who commences payment of his
Kodak Former Plan benefit on or after September 1, 2004, to be the first day of
the month coincident with or next following such Member’s attainment of age 65;
and
10.    Any Plan Member who is a Transferred Kodak Employee in receipt of
long-term disability payments as of August 12, 2004, shall accrue benefits for
service on or after August 13, 2004, under the terms of the Plan formula
applicable to a Member who first becomes an Employee on or after January 1,
2000; and
11.    The term Domestic Partner as defined under the Former Kodak Plan shall be
modified to include only persons for whom an Affidavit of Domestic Partnership
was filed with the Kodak Plan administrator prior to August


Appendix E - VII

--------------------------------------------------------------------------------





13, 2004, and which has not been revoked, and each such Domestic Partner shall
be considered as a Spouse for all purposes with respect to the pre- and
post-retirement survivorship benefits under the Kodak Former Plan and the Plan;
and
12.    For a Plan Member who is a Former Kodak Plan Member and whose Annuity
Starting Date is on or after September 1, 2004, the Kodak Former Plan portion of
such Member’s Plan benefit shall be payable at the end of each month in
accordance with the terms of the Plan; and
13.    If the combined present value of a Plan Member’s benefit under the Former
Kodak Plan and the Plan is $5,000 or less, and the present value of such
Member’s Plan benefit which is not eligible for an immediate lump sum payment is
$3,500 ($5,000 effective on and after January 1, 2005) or less, and such Member
elects a lump sum payment of all amounts that can be payable in such form, the
Member’s entire benefit shall automatically be payable as a lump sum.
14.    Benefit Service, as defined in Article 1 of the Plan, for purposes of
calculating the portion of a Plan benefit not determined pursuant to the
provisions of the Former Kodak Plan (the “Exelis portion”), shall not include
any service rendered by such Member while employed by Kodak prior to August 13,
2004; and
15.    Eligibility Service, as defined in Article 1 of the Plan, for purposes of
determining plan membership and vesting and eligibility for benefits under the
terms of the Plan, including, but not limited to, normal, early, or postponed
retirement, shall include any period of service rendered by a Former Kodak Plan
Member prior to August 13, 2004, to the extent such period of employment was
recognized under the terms of the Kodak Plan as in effect on August 12, 2004,
for purposes of determining plan membership, vesting, and eligibility for
benefits (“Prior Kodak Service”); provided, however, that if, with respect to a
Former Kodak Plan Member who is not employed by the Company on August 13, 2004,
Prior Kodak Service shall not be recognized for purposes of determining
eligibility for an early retirement allowance under the Exelis portion until
such Plan Member completes one year of employment with the Company after August
13, 2004. In addition, Eligibility Service, as determined under the preceding
sentence, rendered on and after January 1, 1999, by a Plan Member who is a
Transferred Kodak Employee shall be recognized for purposes of determining Final
Average Compensation as defined in Section 1.18 of the Plan; and
16.    Compensation (as utilized in determining average participating
compensation under the Kodak Plan) which is earned by a Plan Member who is a
Transferred Kodak Employee during a period of Eligibility Service rendered with
Kodak on or after January 1, 1999, and prior to August 13, 2004, shall be
recognized as Compensation, subject to uniform rules established by the
Committee, for purposes of determining such Plan Member’s Final Average
Compensation under Section 1.18 of the Plan; and
17.    In addition to the optional forms of payment available under Section 4.07
of the Plan, a Member who has accrued a benefit under the Former Kodak Plan and
whose Annuity Starting Date is on or after January 1, 2005, may elect to convert
his total Plan retirement allowance or vested benefit into one of the optional
forms of payment set forth below:
Portion of a Retirement Allowance or Vested Benefit
Determined Under
Former Kodak Plan Formula
Portion of Retirement Allowance or Vested Benefit
Determined Under
Exelis Plan Formula
(i)25% regular or deferred joint and survivor benefit
50% Contingent Annuity
(ii)50% regular or deferred joint and survivor benefit
50% Contingent Annuity (if the member is eligible, a 90/50 Spouse’s Annuity)
(iii)100% regular or deferred joint and survivor benefit
100% joint and survivor annuity or (if the Member is eligible, a 80/80 Spouse’s
Annuity)
(iv)10 year Certain & Life Annuity
10 year Certain & Life Annuity



Appendix E - VIII

--------------------------------------------------------------------------------





VI.    Provisions applicable to benefits accrued under the Exelis Gilfillan
Pension Plan for Hourly Employees (“Former Gilfillan Plan”)
1.    Notwithstanding the provisions of Section 4.08 of the Plan, the Spouse or
Beneficiary of a Member who accrued benefits under the Former Gilfillan Plan and
who is eligible to provide a Survivor Benefit under Section 6.04 of such plan,
unless the Survivor Benefit is waived as provided in Section 6.04(f) of the
Former Gilfillan Plan, shall receive a survivor benefit at the time and in the
amount determined under Section 6.04(c) of such plan, as such amount may be
reduced pursuant to Section 6.04(d) thereof. Any benefit payable under this
paragraph shall be based only on the benefit accrued by the Member under the
Former Gilfillan Plan.
2.    In addition to the optional forms of payment available under Section 4.07
of the Plan, a Member who accrued benefits under the Former Gilfillan Plan may
elect to receive his Pension Benefit thereunder under Option 5, Social Security
Leveling Option, if the Member retires before his Social Security Retirement
Age. If such Option 5 is elected with respect to the Member’s Pension Benefit
from the Former Gilfillan Plan, the Member shall receive the portion of his
Retirement Allowance attributable to benefits earned under this Plan in the form
of a Life Annuity Option, in both cases subject to any required spousal consent.
3.    Notwithstanding the limitation found in Section 4.02(a)(3) of the Former
Gilfillan Plan, a Member’s Eligibility Service after February 28, 2009, shall be
counted as Credited Service for the purpose of determining the Member’s
eligibility for an early Pension Benefit (as such term is defined in the Former
Gilfillan Plan) with respect to the Member’s benefits accrued under the Former
Gilfillan Plan.








Appendix E - IX

--------------------------------------------------------------------------------






APPENDIX F
SPECIAL PROVISIONS APPLICABLE TO CERTAIN BENEFITS PAYABLE TO OR ON BEHALF OF
CERTAIN MEMBERS WITH AN ANNUITY STARTING DATE ON OR AFTER JANUARY 1, 2012, AND
PRIOR TO JANUARY 1, 2014
This Appendix F is applicable only with respect to (i) a Member described in
Section II.1(a), (b) or (c) of this Appendix F, (ii) a Member or a Member’s
Spouse, Beneficiary or Registered Domestic Partner who receives a small lump sum
cash-out payment determined under the provisions of Section 4.11(b)(i) of the
Plan that has an Annuity Starting Date occurring on or after January 1, 2012,
and prior to January 1, 2014, and (iii) a Member who receives his retirement
allowance in the form of a Social Security Leveling Option pursuant to the
provisions of Section II.5 of Appendix E that has an Annuity Starting Date
occurring on or after January 1, 2012, and prior to January 1, 2014.
Except as otherwise modified or expanded in this Appendix F, the provisions of
this Plan as contained in the text to which this Appendix is attached, shall
determine the benefits payable to or on behalf of a Member or a Member’s Spouse,
Beneficiary or Registered Domestic Partner covered under this Appendix. The Plan
Sections referenced below are hereby modified or expanded in accordance with the
following special provisions applicable to said Member.
Section I - Definitions
Article 1-Definition
“Stability Period” shall mean, for purposes of this Appendix F, the calendar
year in which said Annuity Starting Date occurs with respect to:
(i)    the calculation of the lump sum present value of the portion of a
retirement allowance or vested benefit attributable to either a TPP Formula
Benefit or a Former Pension Plan benefit (other than a cash balance benefit
accrued under the Former Kodak Plan) determined on and after January 1, 2012,
and prior to January 1, 2013, under the provisions of Section 4.11(b)(i),
Appendix E or Appendix F,
(ii)    the determination of the equivalent actuarial reduction for early
commencement applicable to the portion of a vested benefit attributable to a TPP
Formula Benefit or a Former Pension Plan benefit (other than a cash balance
benefit under the Former Kodak plan) payable to a Member who makes an election
under Section III.1 of this Appendix F; or
(iii)    the determination of the amount of a retirement allowance payable under
terms of Appendix E in the form of a Social Security Leveling Option with an
Annuity Starting Date on and after January 1, 2012, and prior to January 1,
2013,
Section II - Eligibility
1.    The provisions of Section III of this Appendix F shall be applicable to:
(a)    a Member who is not covered by Appendix B, has terminated employment with
the Company and all Associated Companies on or prior to June 30, 2012, with the
right to a vested benefit under Section 4.06 of the Plan, has a Normal
Retirement Date on or after January 1, 2013, and is not entitled to a small lump
sum cash out of his vested benefit under the provisions of Section 4.11(b)(i) of
the Plan;
(b)    a Member covered under Sections 1 - 18 of Appendix B who has ceased to
accrue Eligibility Service credits under such Sections on or prior to October
31, 2012, is entitled to a vested benefit under the provisions of Section 4.06
of the Plan, has a Normal Retirement Date on or after January 1, 2013, and is
not entitled to a small lump sum cash out of his vested benefit under the
provisions of Section 4.11(b)(i) of the Plan; and
(c)    a Member covered under Section 19 or 20 of Appendix B, regardless of
whether or not such Member has ceased employment with ITT Corporation or Xylem
Inc., who is entitled to a vested benefit under the provisions of Section 4.06
of the Plan, and has a Normal Retirement Date on or after January 1, 2013.


Appendix F - I

--------------------------------------------------------------------------------





Notwithstanding the foregoing, the provisions of subparagraphs (a), (b) and (c)
above shall not be applicable to (i) a Member who is entitled to a vested
benefit under the provisions of Section 4.06 which is solely attributable to a
PEP Formula Benefit and/or a cash balance benefit accrued under the Former Kodak
Plan, or (ii) the Spouse, Beneficiary or Registered Domestic Partner of such
Member.
2.    The provisions of Section IV of this Appendix F shall be applicable to:
(a) a Member who has terminated employment with the Company and all Associated
Companies with the right to a retirement allowance or vested benefit under
Section 4.06, and (b) the Spouse, Beneficiary or Registered Domestic Partner of
a Member entitled to a vested Spouse benefit or pre-retirement survivor annuity,
who in either case is entitled to a small lump sum cash out of such retirement
allowance, vested benefit, vested Spouse benefit or pre-retirement survivor
annuity, whichever is applicable, under the provisions of Section 4.11(b)(i) of
the Plan and has an Annuity Starting Date that occurs on or after January 1,
2012, and prior to January 1, 2014.
3.    The provisions of Section V of this Appendix F shall be applicable to a
Member who elects a Social Security Leveling Option pursuant to the provisions
of Section II.5 of Appendix E and such retirement allowance has an Annuity
Starting Date that occurs on or after January 1, 2012, and prior to January 1,
2014.
4.    The provisions of Section VI of this Appendix F shall be applicable to a
Member who elects a Lump Sum Option pursuant to the provisions of Section III.9
or IV.8 of Appendix E and such retirement allowance has an Annuity Starting Date
that occurs on or after January 1, 2012, and prior to January 1, 2014.
Section III - Benefits Payable to a Member Described in Section II.1
1.    (a)    A Member described in Section II.1 above who as of his Annuity
Starting Date has not attained age 55, may elect, by filing a written election
with the Administrative Committee (or its delegate), to commence payment of his
deferred vested benefit determined under the provisions of Section 4.06 of the
Plan as of December 1, 2012; provided the lump sum value of his vested benefit
determined under the provisions of Section 4.06 and this Appendix F as of
December 1, 2012, does not exceed $50,000. For purposes of this Appendix F, the
lump sum value of a Member’s vested benefit shall be calculated as set forth in
clause (c)(ii) below.
Any election made under this Section III.1 shall be made by the Member in
accordance with procedures established by the Benefit Administration Committee
or its delegate and shall be subject to the notice and timing requirements of
Section 4.07 of the Plan.
(b)    The vested benefit payable to a Member who elects to commence payment in
accordance with subparagraph (a) above shall be equal to the sum of (i) the
Equivalent Actuarial Value of his vested benefit attributable to a TPP Formula
Benefit or a Former Pension Plan benefit (other than a cash balance benefit
under the Former Kodak Plan) otherwise payable at his Normal Retirement Date,
(ii) the PEP Formula Benefit portion of his vested benefit adjusted for such
early commencement as set forth in Section 4.06, and (iii) if any, the cash
balance portion of his Former Kodak Plan benefit adjusted for such early
commencement as set forth in the Former Kodak Plan and Appendix E. For purposes
of clause (i) of the preceding sentence, Equivalent Actuarial Value shall be
determined as of the Member’s Annuity Starting Date by using the IRS Mortality
Table and the IRS Interest Rate in effect as of that date with the IRS Interest
Rate determined on the basis of the Stability Period as defined in this Appendix
F.
(c)    The vested benefit payable to a Member who elects to commence payment in
accordance with subparagraph (a) above, shall be payable to such Member in the
automatic forms of payment applicable to such Member as set forth in Section
4.07(a) of the Plan, unless the Member makes an election in accordance with the
provisions of Section 4.07(d) of the Plan to receive one of the following
optional forms of payment:
i.    Life Annuity Option - a Member who is married on his Annuity Starting Date
or has a Registered Domestic Partner on his Annuity Starting Date may elect to
provide that the vested benefit payable to him under Section 4.06 shall be in
the form of a lifetime benefit payable during his own lifetime with no further
benefit payable to anyone after his death.


Appendix F - II

--------------------------------------------------------------------------------





ii.    Single Sum Option - a Member may elect to convert his vested benefit into
a single lump sum payment. Such lump sum payment shall be equal to the sum of
(1) the Equivalent Actuarial Value of the Member’s vested benefit attributable
to a TPP Formula Benefit or a Former Pension Plan benefit (other than a cash
balance benefit under the Former Kodak Plan) which is deferred to commence on
his Normal Retirement Date, (2) the Member’s PEP Formula Lump Sum Value, if any,
determined as of his Annuity Starting Date, and (3) the cash balance lump sum
value of the portion of the Member’s Former Kodak Plan benefit accrued under the
former Kodak cash balance formula, if any, determined as of his Annuity Starting
Date. In determining the amount of such single lump sum payment payable prior to
a Member’s Normal Retirement Date, Equivalent Actuarial Value shall mean a
benefit, of Equivalent Actuarial Value to the benefit which would otherwise have
been provided commencing at the Member’s Normal Retirement Date, and such
Equivalent Actuarial Value shall be determined as of the Member’s Annuity
Starting Date using (a) the IRS Mortality Table and (b) the IRS Interest Rate in
effect on such Annuity Starting Date on the basis of the Stability Period as
defined in this Appendix F.
Notwithstanding the foregoing, the lump sum value of a Member’s accrued benefit
attributable to service recognized under a Former Pension Plan prior to the date
the Employee became a Member of this Plan shall not be less than the amount such
Member would have been entitled under the provisions of said Former Pension Plan
and/or the foregoing provisions of this Plan as in effect prior to January 1,
2012.
iii.    Contingent Annuitant Option - If a Member is married on his Annuity
Starting Date or has a Registered Domestic Partner on his Annuity Starting Date,
he may elect to convert the vested benefit otherwise payable to him without
optional modification, into a reduced vested benefit payable during the Member’s
life with the provision that after his death a benefit equal to 75% of his
reduced vested benefit shall be paid during the life of, and to, his surviving
contingent annuitant.
(d)    Notwithstanding the foregoing, if a Member described in subparagraph (a)
above is unable to commence payment of his vested benefit on an Annuity Starting
Date of December 1, 2012, because the Company is unable to locate the Member or
for any other reason determined by the Administrative Committee on a basis
uniformly applicable to all Member’s similarly situated, such Member may elect
to commence payment of such vested benefit as soon as practicably thereafter;
provided the lump sum value of his vested benefit as of such later Annuity
Starting Date does not exceed $50,000. Such lump sum value shall be calculated
in accordance with the Plan provisions set forth above and the Equivalent
Actuarial Value shall be determined as of the Member’s Annuity Starting Date by
using the IRS Mortality Table and the IRS Interest Rate in effect as of the
later Annuity Starting Date with the IRS Interest Rate based on the Stability
Period in effect under the provisions of Article 1 on such date; provided,
however, such lump sum payment shall not be less than the lump sum payment the
Member would have been entitled to receive under the foregoing provisions
determined on the basis of the definition of Stability Period in effect on
December 31, 2012, under the provisions of this Appendix F.
(e)    Notwithstanding any provisions of this Appendix F to the contrary, if any
portion of the vested benefit accrued by a Member described in the foregoing
provisions of this Section III.1 has been (i) assigned to an alternate payee
pursuant to the terms of a qualified domestic relations order and payments under
the Plan to said alternate payee have not commenced or the alternate payee’s
share has not been segregated prior to December 1, 2012 or (ii) the Plan has
received notice prior to December 1, 2012 that a former Spouse or dependent of
the Member is seeking to be awarded a portion of such vested benefit pursuant to
the provisions of a domestic relations order, the provisions of this Section 3
shall not be applicable to said Member (unless otherwise provided by the
Administrative Committee under rules uniformly applicable to all individuals
similarly situated).
2.    (a)    A Member described in Section II.1 above who as of his Annuity
Starting Date is age 55 or older, may elect, by filing a written election with
the Administrative Committee (or its delegate), to commence payment of his
deferred vested benefit determined under the provisions of Section 4.06 of the
Plan as of December 1, 2012; provided the lump sum value of his vested benefit
determined under the provisions of Section 4.06 of the Plan and this Appendix F
as of December 1, 2012 does not exceed $50,000. For purposes of this Appendix F,
the lump sum value of a Member’s vested benefit shall be calculated as set forth
in Section III.1(c)(ii) above.


Appendix F - III

--------------------------------------------------------------------------------





An election made under this Section III.2 shall be made by the Member in
accordance with procedures established by the Administrative Committee or its
delegate and shall be subject to the notice and timing requirements of Section
4.07 of the Plan.
(b)    The vested benefit payable to a Member who elects to commence payment in
accordance with subparagraph (a) above shall be equal to his vested benefit
reduced for early commencement pursuant to the provisions of Section 4.06 of the
Plan.
(c)    The vested benefit payable to a Member who makes an election in
accordance with subparagraph (a) above, shall be payable to such Member in the
automatic forms of payment applicable to such Member as set forth in Section
4.07(a) of the Plan, unless the Member makes an election in accordance with the
provisions of Section 4.07(d) of the Plan to receive one of the optional forms
of payment available to such Member under the provisions of Section 4.07(b) of
the Plan.
(d)    Notwithstanding the foregoing, if a Member described in subparagraph (a)
is unable to commence payment of his vested benefit on an Annuity Starting Date
of December 1, 2012 because the Company is unable to locate the Member or for
any other reason determined by the Administrative Committee on a basis uniformly
applicable to all Members similarly situated, such Member may elect to commence
payment of such vested benefit as soon as practicable thereafter but not later
than July 1, 2013 (or such other date designated by the Administrative
Committee); provided the lump sum value of his vested benefit on such later
Annuity Starting Date does not exceed $50,000. Such lump sum value shall be
calculated in accordance with the Plan provisions set forth above and the
Equivalent Actuarial Value shall be determined as of the Member’s later Annuity
Starting Date by using the IRS Mortality Table and the IRS Interest Rate in
effect on such date with the IRS Interest Rate based on the Stability Period
then in effect under the provisions of Article 1; provided, however, such lump
sum payment shall not be less than the lump sum payment the Member would have
been entitled to receive under the foregoing provisions determined on the basis
of the definition of Stability Period in effect on December 31, 2012 under the
provisions of this Appendix F.
Section IV - Payment of Benefits - Small Lump Sum Cash Outs
1.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment payable under the provisions of Section
4.11(b)(i) of the Plan to a Member who has an Annuity Starting Date that occurs
on or after January 1, 2012 and before January 1, 2013, the Equivalent Actuarial
Value of such vested benefit or retirement allowance, whichever is applicable,
shall be determined as of the Member’s Annuity Starting Date by using (i) the
IRS Mortality Table and (ii) the IRS Interest Rate in effect on such Annuity
Starting Date on the basis of the Stability Period as defined in this Appendix
F; provided, however, such lump sum payment shall not be less than the lump sum
payment the Member would have been entitled to receive under the provisions of
Section 4.11(b)(i) of the Plan determined on the basis of the definition of
Stability Period in effect on December 31, 2011 under the provisions of Article
1 of the Plan.
2.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment payable under the provisions of Section
4.11(b)(i) of the Plan to the Spouse, Beneficiary or Registered Domestic Partner
of a Member who has an Annuity Starting Date that occurs on or after January 1,
2012 and before January 1, 2013, the Equivalent Actuarial Value of such vested
Spouse’s benefit or pre-retirement survivor annuity, whichever is applicable,
shall be determined as of the Spouse’s, Beneficiary’s or Registered Domestic
Partner’s Annuity Starting Date by using the (i) IRS Mortality Table, and (ii)
the IRS Interest Rate in effect on such Annuity Starting Date on the basis of
the Stability Period as defined in this Appendix F; provided, however, such lump
sum payment shall not be less than the lump sum payment such Spouse, Beneficiary
or Registered Domestic Partner would have been entitled to receive under the
provisions of Section 4.11(b)(i) of the Plan determined on the basis of the
definition of Stability Period in effect on December 31, 2011 under the
provisions of Article 1 of the Plan.
3.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment payable under the provisions of Section
4.11(b)(i) of the Plan to a Member who has an Annuity Starting Date that occurs
on or after January 1, 2013 and before January 1, 2014, the Equivalent Actuarial
Value of such vested benefit or retirement allowance, whichever is applicable,
shall be determined as of the Member’s Annuity Starting


Appendix F - IV

--------------------------------------------------------------------------------





Date by using (i) the IRS Mortality Table, and (ii) the IRS Interest Rate in
effect on such Annuity Starting Date based on the Stability Period then in
effect under the provisions of Article 1 of the Plan; provided, however, such
lump sum payment shall not be less than the lump sum payment such Member would
have been entitled to receive under the provisions of Section 4.11(b)(i) of the
Plan determined on the basis of the definition of Stability Period in effect
under the provisions of this Appendix F on December 31, 2012.
4.    Notwithstanding the foregoing, in determining the amount of a single lump
sum payment payable under the provisions of Section 4.11(b)(i) of the Plan to
the Spouse, Beneficiary or Registered Domestic Partner of a Member who has an
Annuity Starting Date that occurs on or after January 1, 2013 and before January
1, 2014, the Equivalent Actuarial Value of such vested Spouse’s benefit or pre-
retirement survivor annuity, whichever is applicable, shall be determined as of
the Spouse’s, Beneficiary’s or Registered Domestic Partner’s Annuity Starting
Date by using (i) the IRS Mortality Table, and (ii) the IRS Interest Rate in
effect on such Annuity Starting Date based on the Stability Period then in
effect under the provisions of Article 1 of the Plan; provided, however, such
lump sum payment shall not be less than the lump sum payment such Spouse,
Beneficiary or Registered Domestic Partner would have been entitled to receive
under the provisions of Section 4.11(b)(i) of the Plan determined on the basis
of the definition of Stability Period in effect under the provisions of this
Appendix F on December 31, 2012.
Section V-Social Security Leveling Option Pursuant to the Provisions of Section
II.5 of Appendix E
1.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a retirement allowance payable under the terms of Section II.5 of
Appendix E in the form of a Social Security Leveling Option to a Member who has
an Annuity Starting Date that occurs on or after January 1, 2012 and before
January 1, 2013, the Equivalent Actuarial Value of such retirement allowance
shall be determined as of the Member’s Annuity Starting Date by using (i) the
IRS Mortality Table, and (ii) the IRS Interest Rate in effect on such Annuity
Starting Date on the basis of the Stability Period as defined in this Appendix
F; provided, however, such payment in the form of a Social Security Leveling
option shall not be less than the payment the Member would have been entitled to
receive under the provisions of Section II.5 of Appendix E determined on the
basis of the definition of Stability Period in effect on December 31, 2011 under
the provisions of Article 1 of the Plan.
2.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a retirement allowance payable under the terms of Section II.5 of
Appendix E in the form of a Social Security Leveling Option to a Member who has
an Annuity Starting Date that occurs on or after January 1, 2013 and before
January 1, 2014, the Equivalent Actuarial Value of such retirement allowance
shall be determined as of the Member’s Annuity Starting Date by using (1) the
IRS Mortality Table, and (2) the IRS Interest Rate in effect on such Annuity
Starting Date based on the Stability Period then in effect under the provisions
of Article 1 of the Plan; provided, however, such payment in the form of a
Social Security Leveling option shall not be less than the payment the Member
would have been entitled to receive under the provisions of Section II.5 of
Appendix E determined on the basis of the definition of Stability Period as in
effect on December 31, 2012 under the provisions of this Appendix F.
Section VI - Lump Sum Option Pursuant to the Provisions of Appendix E
1.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment payable under the provisions of Section
III.9 of Appendix E to a Member who has an Annuity Starting Date that occurs on
or after January 1, 2012 and before January 1, 2013, the Equivalent Actuarial
Value of such vested benefit or retirement allowance, whichever is applicable,
shall be determined as of the Member’s Annuity Starting Date by using (i) the
IRS Mortality Table and (ii) the IRS Interest Rate in effect on such Annuity
Starting Date on the basis of the Stability Period as defined in this Appendix
F; provided, however, such lump sum payment shall not be less than the lump sum
payment the Member would have been entitled to receive under the provisions of
Section III.9 of Appendix E determined on the basis of the definition of
Stability Period in effect on December 31, 2011 under the provisions of Article
1 of the Plan.
2.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment payable under the provisions of Section
III.9 of Appendix E to a Member who has an Annuity Starting Date that occurs on
or after January 1, 2013 and before January 1, 2014, the Equivalent Actuarial
Value of such vested


Appendix F - V

--------------------------------------------------------------------------------





benefit or retirement allowance, whichever is applicable, shall be determined as
of the Member’s Annuity Starting Date by using (i) the IRS Mortality Table, and
(ii) the IRS Interest Rate in effect on such Annuity Starting Date based on the
Stability Period then in effect under the provisions of Article 1 of the Plan;
provided, however, such lump sum payment shall not be less than the lump sum
payment such Member would have been entitled to receive under the provisions of
Section III.9 of Appendix E determined on the basis of the definition of
Stability Period in effect under the provisions of this Appendix F on December
31, 2012.
3.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment of a Former Kodak Plan benefit, other than a
cash balance benefit, payable under the provisions of Section IV.8 of Appendix E
that occurs on or after January 1, 2012 and before January 1, 2013, the
Equivalent Actuarial Value of such vested benefit or retirement allowance,
whichever is applicable, shall be determined as of the Member’s Annuity Starting
Date by using (i) the IRS Mortality Table and (ii) the IRS Interest Rate in
effect on such Annuity Starting Date on the basis of the Stability Period as
defined in this Appendix F; provided, however, such lump sum payment shall not
be less than the lump sum payment the Member would have been entitled to receive
under the provisions of Section IV.8 of Appendix E determined on the basis of
the definition of Stability Period in effect on December 31, 2011 under the
provisions of Article 1 of the Plan.
4.    Notwithstanding any Plan provision to the contrary, in determining the
amount of a single lump sum payment of a Former Kodak Plan benefit, other than a
cash balance benefit, payable under the provisions of Section IV.8 of Appendix E
to a Member who has an Annuity Starting Date that occurs on or after January 1,
2013 and before January 1, 2014, the Equivalent Actuarial Value of such benefit
shall be determined as of the Member’s Annuity Starting Date by using (i) the
IRS Mortality Table, and (ii) the IRS Interest Rate in effect on such Annuity
Starting Date based on the Stability Period then in effect under the provisions
of Article 1 of the Plan; provided, however, such lump sum payment shall not be
less than the lump sum payment such Member would have been entitled to receive
under the provisions of Section IV.8 of Appendix E determined on the basis of
the definition of Stability Period in effect under the provisions of this
Appendix F on December 31, 2012




Appendix F - VI

--------------------------------------------------------------------------------






APPENDIX G
CASH BALANCE BENEFIT FOR CERTAIN MEMBERS AFTER
DECEMBER 31, 2016
This Appendix G is applicable only with respect to a Participating Member who,
on January 1, 2017, (a) is an Employee, (b) is not performing services as a
Mission Sustainment Employee, a CapRock Employee or a Maritime Employee and (c)
is not a Highly Compensated Employee.
The portion of a Participating Member’s Accrued Benefit attributable to service
prior to January 1, 2017 shall be determined under the foregoing provisions of
this Plan. In addition, except as otherwise provided in this Appendix G, the
foregoing provisions of this Plan shall apply to the benefits set forth in this
Appendix G.
Section I - Definitions
Solely for purposes of this Appendix G, the following terms shall be defined as
set forth below.
1. “Active Appendix G Member” shall mean an Appendix G Member who has not ceased
to be eligible for Pay Credits pursuant to Section II.2.
2. “Appendix G Member” shall mean a Participating Member who meets the
eligibility requirements of Section II of this Appendix G.
3. “CapRock Employee” shall mean an Employee of Harris CapRock Communications,
Inc. or a subsidiary thereof (including without limitation, CapRock Government
Solutions, Inc.).
4. “Cash Balance Account” shall mean the hypothetical account established for
each Appendix G Member pursuant to Section III of this Appendix G.
5. “Compensation” shall mean “Compensation” as defined under the Harris
Corporation Retirement Plan, as amended from time to time, for periods beginning
on and after January 1, 2017.
6. “Highly Compensated Employee” shall mean a Participating Member who had
remuneration from the Company or an Associated Company during calendar year 2015
in excess of $120,000 as shown on Box 5 of such Participating Member’s Form W-2
for 2015.
7. “Interest Credits” shall mean the amounts, if any, credited to an Appendix G
Member’s Cash Balance Account pursuant to Section III.3 of this Appendix G.
8. “Maritime Employee” shall mean an Employee of Maritime Communication
Services, Inc. or a subsidiary thereof.
9. “Mission Sustainment Employee” shall mean an Employee assigned to perform
services primarily in support of, and designated in Company records as a member
of, the division of the Company and its affiliates identified as “Mission
Sustainment.”
10. “Participating Member” shall mean a Member who, on January 1, 2017, is an
Employee and who, on December 31, 2016, was a Participating Employee.
11. “Pay Credits” shall mean the amounts, if any, credited to an Appendix G
Member’s Cash Balance Account pursuant to Section III.2 of this Appendix G.


Appendix G - I

--------------------------------------------------------------------------------





Section II - Eligibility
1.    In General. Except as provided in Section II.2., the provisions of this
Appendix G shall be applicable to each Participating Member who, on January 1,
2017, (a) is an Employee, including an Employee on an approved leave of absence
(other than a long term disability leave), (b) is not performing services as a
Mission Sustainment Employee, a CapRock Employee or a Maritime Employee and (c)
is not a Highly Compensated Employee. A Member who is not described in the
preceding sentence on January 1, 2017 shall not at any time be eligible for the
benefit described in this Appendix G. An Appendix G Member shall not cease to be
an Active Appendix G Member merely because the Appendix G Member becomes a
highly compensated employee (as that term is defined in Section 414(q) of the
Code) of the Company on or after January 1, 2017.
2.    Cessation of Eligibility for Pay Credits. An Appendix G Member shall cease
to be eligible for Pay Credits (a) as of the first day of the payroll period
next following the date on which the Appendix G Member (i) transfers employment
to an Associated Company, (ii) begins performing services as a Mission
Sustainment Employee, a CapRock Employee or a Maritime Employee, or (iii) ceases
to meet the definition of Employee; or (b) if earlier, as of the Appendix G
Member’s Severance Date. An Appendix G Member shall not again become eligible
for Pay Credits if, thereafter, he meets the conditions described in the first
sentence of Section II.1. of this Appendix G.
Section III - Cash Balance Accounts
(i)1.    Establishment of Accounts. A separate Cash Balance Account shall be
established for each Appendix G Member. Each Cash Balance Account shall have an
initial balance of zero until credited with any Pay Credit as provided herein.
Each such account shall be for accounting purposes only, and there shall be no
segregation of assets among such accounts. A Cash Balance Account shall consist
of the cumulative value of the Appendix G Member’s Pay Credits and Interest
Credits.


(ii)2.    Pay Credits. For each calendar month beginning on and after January 1,
2017, an Appendix G Member’s Cash Balance Account shall be credited, as of the
last day of each calendar month during which the Appendix G Member is an Active
Appendix G Member, with an amount equal to 1% of Compensation received by such
Appendix G Member during such portion of such calendar month that the Appendix G
Member was an Active Appendix G Member. If either (a) an Active Appendix G
Member ceases to be an Active Appendix G Member on a date other than the last
day of a calendar month, or (b) an Appendix G Member’s Severance Date occurs
other than on the last day of a calendar month and, in either case, if the
Appendix G Member is entitled to have an amount credited to his Cash Balance
Account for such calendar month pursuant to the preceding sentence, such amount
shall be credited to the Appendix G Member’s Cash Balance Account as of the last
day of the month in which occurs the Appendix G Member’s ceasing to meet the
definition of Active Appendix G Member or the Appendix G Member’s Severance
Date. The Pay Credit described in the preceding sentence shall be based on the
Appendix G Member’s Compensation for the full pay period that contains, as
applicable, (a) the date on which the Appendix G Member ceased to be an Active
Appendix G Member, or (b) the Appendix G Member’s Severance Date.


(iii)3.    Interest Credits. For each calendar month beginning on and after
January 1, 2017, the Cash Balance Account of an Appendix G Member shall be
credited, as of the last day of each calendar month during which the Appendix G
Member is an Appendix G Member, regardless of whether the Appendix G Member is
an Active Appendix G Member, and thereafter until the Appendix G Member’s
Annuity Starting Date, with interest equal to one-twelfth of the yield on
30-year Treasury Constant Maturities for the month of November of the prior Plan
Year. The final interest credit shall be made as of the last day of the month
before the Appendix G Member’s Annuity Starting Date and prior to the crediting
of any Pay Credit for such calendar month. An Appendix G Member’s Cash Balance
Account will not be credited with Interest Credits after the Appendix G Member’s
Annuity Starting Date.


(iv)Section IV - Accrued Benefit




Appendix G - II

--------------------------------------------------------------------------------





(v)1.    In General. An Appendix G Member’s accrued benefit attributable to his
Cash Balance Account shall be the balance of the Appendix G Member’s Cash
Balance Account.
 
(vi)2.    Special Rules for Members Who Continue in Employment Beyond Normal
Retirement Age. If an Appendix G Member continues employment beyond the end of
the Plan Year that includes his Normal Retirement Date, the Administrative
Committee shall provide the Appendix G Member with a suspension of benefits
notice in the time and form required by Section 203(a)(3)(B) of ERISA. The
Appendix G Member’s Cash Balance Account payable at the Appendix G Member’s
Postponed Retirement Date shall equal the greater of (i) his Cash Balance
Account determined without regard to this Section IV.2. of this Appendix G, or
(ii) his Cash Balance Account to which the Member would have been entitled under
this Appendix G had he retired on his Normal Retirement Date, increased by an
amount which is the Equivalent Actuarial Value of the monthly payments which
would have been payable with respect to each month in which he worked fewer than
eight days as determined under the provisions of Title 29 of the Code of Federal
Regulations Section 2530.203-3 as promulgated by the U.S. Department of Labor.


(vii)Section V - Eligibility for Payment of Cash Balance Account


(viii)1.    Normal Retirement. The right of an Appendix G Member to his Cash
Balance Account shall be nonforfeitable as of his Normal Retirement Age provided
he is employed by the Company or an Associated Company at that time. An Appendix
G Member, upon termination of employment with the Company and all Associated
Companies, may retire from active service and receive his Cash Balance Account
beginning on his Normal Retirement Date, subject to the notice and timing
requirements of Section 4.07.


(ix)2.    Postponed Retirement. An Appendix G Member who continues in service
with the Company or an Associated Company after his Normal Retirement Date shall
retire from service and receive his Cash Balance Account on his Postponed
Retirement Date, subject to the notice and timing requirements of Section 4.07.


(x)3.    Vested Benefit. An Appendix G Member shall be vested in, and have a
nonforfeitable right to, his Cash Balance Account upon completion of three years
of Eligibility Service. An Appendix G Member may elect to receive the Cash
Balance Benefit commencing on the first day of any month following his Severance
Date and prior to his Normal Retirement Date as specified in his request
therefor, after receipt by the Administrative Committee of written application
therefor made by the Appendix G Member and filed with the Administrative
Committee, provided that such early payment shall be subject to notice and
timing requirements described in Section 4.07.


(xi)4.    Survivor’s Benefit Applicable before Retirement. The surviving Spouse
or Registered Domestic Partner, as applicable, of an Appendix G Member who has
completed 3 years of Eligibility Service or is otherwise entitled to a benefit
under this Appendix G but, in either case, has not yet met the age and service
eligibility requirements for an early retirement allowance as set forth in
Section 4.04(a) or 4.05(a), shall automatically receive a benefit payable under
the provisions of this Section V.4. of this Appendix G with respect to the Cash
Balance Account in the event said Appendix G Member should die after the
effective date of coverage hereunder and prior to his Annuity Starting Date. The
benefit payable to the Appendix G Member’s surviving Spouse under the provisions
of this Section V.4. of this Appendix G shall be equal to an amount payable as a
single life annuity over the Spouse’s life that is Equivalent Actuarial Value to
the Appendix G Member’s Cash Balance Account. In the event the benefit under
this Section V.4. of this Appendix G is payable to an Appendix G Member’s
Registered Domestic Partner, the Cash Balance Account payable to such Registered
Domestic Partner under the provisions of this Section V.4. of this Appendix G
shall be the balance of the Appendix G Member’s Cash Balance Account, payable as
a single lump sum, determined as of the Registered Domestic Partner’s Annuity
Starting Date. Payment of such benefit to a Registered Domestic Partner shall be
made as soon as practicable following the Appendix G Member’s date of death, and
in no event later than one year after the Appendix G Member’s date of death.




Appendix G - III

--------------------------------------------------------------------------------





(xii)The Appendix G Member’s Cash Balance Account shall continue to be credited
with interest in the manner described in Section III.3 of this Appendix G until
the Spouse’s or Registered Domestic Partner’s Annuity Starting Date. An annuity
benefit payable under this Section III.3. of this Appendix G shall be of
Equivalent Actuarial Value to the Cash Balance Account determined as of the
Spouse’s or Registered Domestic Partner’s Annuity Starting Date.


(xiii)In no event shall a single lump sum payment be made under this Section
III.3. of this Appendix G following the date payments under this Section III.3.
of this Appendix G have commenced as an annuity.
 
(xiv)Section VI - Distributions


1.    Appendix G Member. An Appendix G Member shall receive distribution of his
Cash Balance Account in the same form of benefit as the form in which his
retirement allowance or vested benefit under Article 4 is paid, provided that if
the Appendix G Member retires or terminates under Section 4.02, 4.03, 4.04,
4.05, or 4.06 and (a) if the Appendix G Member has a PEP Formula Benefit and
elects the single sum option described in Section 4.07(b)(v) with respect to his
PEP Formula Benefit, the Appendix G Member’s Cash Balance Account shall be paid
in the single sum option in an amount equal the Appendix G Member’s Cash Balance
Account as of his Annuity Starting Date or (b) if the Appendix G Member does not
have a PEP Formula Benefit, the Appendix G Member shall be entitled to elect the
single sum option described in Section 4.07(b)(v) with respect to his Cash
Balance Account, subject to the notice, timing and Spousal Consent requirements
described in Section 4.07. The joint and survivor annuity or other optional form
of distribution set forth in Section 4.07(b), if applicable, that is provided by
the Appendix G Member’s Cash Balance Account and that commences as of the
Appendix G Member’s Annuity Starting Date shall be the Equivalent Actuarial
Value of the Life Annuity Option described in Section 4.07(b)(i) that could be
provided by the Appendix G Member’s Cash Balance Account based on the IRS
Interest Rate and IRS Mortality Table in effect as of the Appendix G Member’s
Annuity Starting Date.
2.    Beneficiary under Section 4.08. The Beneficiary of an Appendix G Member
entitled to a distribution under Section 4.08 shall receive distribution of the
portion of the Appendix G Member’s Accrued Benefit attributable to his Cash
Balance Account at the same time, and in the same form of benefit, as the
Beneficiary receives pursuant to Section 4.08, provided that if the Appendix G
Member has a PEP Formula Benefit and payment of the PEP Formula Benefit is made
as a single sum payment equal to the Member’s PEP Formula Lump Sum Value, the
Beneficiary shall receive the portion of the Appendix G Member’s Accrued Benefit
attributable to his Cash Balance Account in a single sum payment in an amount
equal to the Appendix G Member’s Cash Balance Account as of the Beneficiary’s
Annuity Starting Date. If the Appendix G Member does not have a PEP Formula
Benefit, then (a) if the Member’s Beneficiary is his surviving Spouse (or
Registered Domestic Partner), the Spouse (or Registered Domestic Partner) may
elect to receive such Appendix G Member’s Cash Balance Account in the form of an
annuity for the life of the Spouse (or Registered Domestic Partner) or in the
form of a single lump sum payment equal to the Appendix G Member’s Cash Balance
Account as of the Beneficiary’s Annuity Starting Date to be paid or commence as
of the first day of any month following the Member’s date of death; or (b) if
the Member’s Beneficiary is other than his Spouse (or Registered Domestic
Partner), the Appendix G Member’s Cash Balance Account shall be payable as a
single lump sum equal to the Member’s Cash Balance Account determined as of the
Beneficiary’s Annuity Starting Date to be paid as soon as practicable following
the Member’s date of death, and in no event later than one year after the
Member’s date of death. If the Member’s Beneficiary is his surviving Spouse,
payments may not begin later than what would have been the Member’s Normal
Retirement Date. If the Spouse does not make an election regarding the timing
and form of payments on or prior to the Member’s Normal Retirement Date, payment
of said amount shall be made as an annuity for the life of the Spouse commencing
on the Member’s Normal Retirement Date. If the Member’s Beneficiary is his
Registered Domestic Partner, payment must begin not later than one year
following the Member’s date of death and if the Registered Domestic Partner does
not make an election regarding the form of payments, payment of said amount
shall be made as an annuity for the life of the Registered Domestic Partner. The
annuity benefit payable to the Spouse (or Registered Domestic Partner) under
this Section VI.2. shall be of Equivalent Actuarial Value to the Cash Balance
Account as of the Spouse’s (or Registered Domestic Partner’s) Annuity Starting
Date. For purposes of the preceding sentence, Equivalent Actuarial Value shall
be determined under the IRS Mortality Table and the IRS Interest Rate. The
Member’s


Appendix G - IV

--------------------------------------------------------------------------------





Cash Balance Account shall continue to be credited with interest in the manner
described in Section III.3. until the Beneficiary’s Annuity Starting Date.
Section VII - Other Plan Provisions
1.    Definition of Participating Employee. Notwithstanding anything contained
herein to the contrary and solely for purposes of this Appendix G, a
Participating Employee who is an Appendix G Member shall not cease to be a
Participating Employee on December 31, 2016.
2.    Section 4.11(b). In the event the sum of (a) the lump sum present value of
the portion of the Appendix G Member’s Accrued Benefit determined pursuant to
Section 4.11(b) plus (b) the portion of his Accrued Benefit attributable to his
Cash Balance Account, in each case, that is payable to the Appendix G Member or
his surviving Spouse, Registered Domestic Partner or Beneficiary exceeds $5,000
upon initial determination, then with respect to the Appendix G Member or his
surviving Spouse or Beneficiary who receives the sum of the Cash Balance Account
and PEP Formula Benefit portion of said benefit in a single lump sum payment,
the lump sum present value of the remaining TPP Formula Benefit portion of said
benefit shall be redetermined in accordance with Section 4.11(b) as of a
subsequent date as determined by Administrative Committee or its delegate and
the provisions of Section 4.11(b) shall apply to the remaining TPP Formula
Benefit portion.
3.    Section 8.01(a). Notwithstanding anything contained herein to the
contrary, (a) an Appendix G Member’s Cash Balance Account upon termination of
the Plan shall be determined in the same manner as the Member’s Cash Balance
Account would be determined if the Plan was not terminated, and (b) to the
extent applicable, the Interest Credit thereafter shall be determined by
averaging the rates used during the five-year period ending on the date of the
termination of the Plan.




Appendix G - V